Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 1 of 94




               Exhibit 18
                                   Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 2 of 94



                                            IN THE MATTER OF AN ARBITRATION UNDER THE LCIA RULES
                                                                     (LCIA CASE NO. 142683)
                                                                             BETWEEN
                                                VALE SA (“Vale”) AND BSG RESOURCES LIMITED (“BSGR”)


                                  ___________________________________________________________________________

                                                           RESPONDENT'S REQUEST TO PRODUCE

                                                                            29 JULY 2015
                                  ___________________________________________________________________________


This Request to Produce is made pursuant to Paragraph 12(b) of Procedural Order No 2, and the Tribunal's determination that it will use the IBA Rules on the Taking of
Evidence in International Arbitration 2010 (the "IBA Rules") as guidelines. This Request to Produce is made in accordance with Article 3 of the IBA Rules.
References to "document" in this Request to Produce have the same meaning as in the definition of "Document" in the preamble to the IBA Rules and therefore means a
writing, communication, picture, drawing, programme or data of any kind, whether recorded or maintained on paper or by electronic, audio, visual or any other means, and
therefore includes (but is not limited to) memoranda, communications, emails, minutes of meetings, presentations, attendance notes, reports, economic workings,
calculations and agreements.
BSGR confirms that, as far as it is aware, the documents requested are not in its possession, custody or control. BSGR assumes that the documents requested are in Vale's
possession, custody or control because they will have been created or received in the ordinary course of its business and/or because Vale's submissions suggest that Vale
may have possession, custody or control of such documents.

For the avoidance of any doubt, where BSGR has requested documents relevant to assertions made by Vale in its submissions, no admission is made as to the relevance or
accuracy of those assertions.




27985142.1                                           1
                                   Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 3 of 94



Definitions:

   •         BSGR Guernsey          BSG Resources (Guinea) Limited

   •         BSGR Guinea            BSG Resources (Guinea) Sàrl

   •         CPDM                   Guinean Centre for Mining Promotion and Development

   •         Framework              Joint Venture Framework Agreement between Vale and BSGR dated 30 April 2010
             Agreement

   •         Shareholders'          Shareholders' Agreement between Vale, BSGR and BSGR Guernsey dated 30 April 2010
             Agreement

   •         SoC                    Statement of Case in these LCIA proceedings between Vale and BSGR

   •         SoD                    Statement of Defence in these LCIA proceedings between Vale and BSGR

   •         Technical Committee    Technical Committee for the Review of Mining Titles and Agreements

   •         VBG Guernsey           VBG Vale-BSGR Guernsey Limited

   •         VBG Guinea             VBG Vale-BSGR Guinea Sàrl

   •         RICO Proceedings       Proceedings in the United States District Court of the Southern District of New York brought by Rio Tinto against inter alia Vale
                                    under the Racketeer Influence and Corrupt Organisations Act




27985142.1                                          2
                                  Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 4 of 94



                                 VALE’S GENERAL OBJECTIONS DATED 26 AUGUST 2015
                        PURSUANT TO PARAGRAPH 12(b) OF PROCEDURAL ORDER NO. 2, AS AMENDED
Besides the specific responses and objections to BSGR’s Requests to Produce Documents in the following Redfern Schedule, there are general
objections that apply to almost all of BSGR’s Requests that are best addressed at the outset. Where applicable, these objections are
incorporated by reference in the following Redfern Schedule alongside Vale’s specific responses and objections. Vale’s general objections are
as follows:
    1.       The Requests are overbroad and non-specific. BSGR’s Requests are classic English or U.S.-style discovery demands that are
             inappropriate in an international arbitration. Indeed, even in a U.S. civil lawsuit, which this arbitration most certainly is not, many of
             BSGR’s Requests would be excessive. BSGR’s Requests are almost all overbroad and unspecific, incorporating expansive
             formulations: for example, BSGR seeks “all documents” in 90 separate instances and also repeatedly fails to specify any timeframes
             (let alone a reasonably specific and limited timeframe). The Requests are overbroad on their face and are not the kind of focused
             requests for specific documents or narrowly-defined categories of documents permitted by international arbitration norms or
             contemplated by the IBA Rules, which, pursuant to paragraph 12 of Procedural Order No. 2, govern the Requests to Produce in this
             Proceeding. The IBA Rules are designed to prevent the type of broad “fishing expedition” that BSGR has engaged in here.1 For
             example, IBA Rule 3(3)(a) requires that a request should contain a description of each requested document sufficient to identify it or
             should describe a “narrow and specific” category of documents in sufficient detail. BSGR’s Requests almost uniformly fail to satisfy
             this standard.
    2.       The Requests are neither relevant to the case nor material to its outcome. Most of BSGR’s Requests do not properly
             relate to any claim, counterclaim, defence or other point at issue in this arbitration but are an apparent attempt to confuse the
             relevant issues or obtain information for use outside of this proceeding. For example, BSGR asserts, as the purported reason for its
             Requests regarding the extent to which Vale “relied on statements made by or on behalf of BSGR” in deciding to enter into the joint
             venture, that “even if any of its representations were false (which is denied), Vale would still have entered into the joint venture had
             the misrepresentation(s) not been made.”2 In other words, BSGR now claims that Vale was indifferent to the truth of BSGR’s
             answers to Vale’s extensive due diligence and that Vale would have invested even if it had known that it was being lied to and
             exposing itself and its officers to inevitable criminal and other sanctions under FCPA and related law or regulation. On that rationale,
             and putting to one side for these purposes the extraordinary case that BSGR now advances,3 BSGR seeks documents – potentially
             numbering in the tens of thousands – related to Vale’s due diligence conducted in connection with the joint venture agreement with

1        Commentary on the revised text of the 2010 IBA Rules on the Taking of Evidence in International Arbitration (“IBA Commentary”), p. 8.
2        See Respondent’s Request to Produce, 29 July 2015, Request 1.
3        SoD ¶ 251 (alleging that “even if the representations were shown to be false, which is denied . . . it is apparent that Vale would have gone ahead
with the joint venture anyway”).
27985142.1                                         3
                                  Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 5 of 94



             BSGR, as well as Vale’s internal consideration of that transaction. But that rationale is defective, and cannot begin to justify the
             sweeping discovery that BSGR seeks to base upon it; as a matter of English law, the quality of Vale’s due diligence is not at issue in
             this proceeding and is irrelevant to its claims for breach of warranty or fraud, nor is Vale’s “strategy and motivation” for entering into
             its joint venture with BSGR.4
             The entire point of a warranty in a contract is to relieve the party for whose benefit it is given of the need to investigate the
             warranted fact, by turning it into a binding contractual commitment by its counterparty. Similarly, in the case of fraud, whether a
             party induced to enter into a transaction on the basis of a fraudulent misrepresentation exercised care or was negligent in acting on
             that representation is legally irrelevant.5 Finally, under black-letter English law, when there is a misrepresentation of material fact,
             which BSGR’s representations that it did not engage in bribery or other corrupt actions certainly were, reliance is “presumed.”6 It is
             open to the fraudster to try to rebut that presumption, but the theoretical possibility of its doing so cannot justify the sweeping
             discovery about Vale’s “strategy and motivation” that BSGR seeks. Still less can it justify an inquiry into Vale’s “due diligence”; as a
             New York Stock Exchange listed corporation, Vale was legally obligated to comply with the U.S. Foreign Corrupt Practices Act
             (FCPA), which included conducting diligence regarding its prospective transaction with BSGR (a fact that is not in dispute), but how
             well it did so has no bearing on an English law fraud or breach of warranty claim. In any event, there can be no question of
             knowledge on the part of Vale being relevant here. BSGR itself has not only denied any improper activity for its part but, in the
             RICO case being brought by Rio Tinto, BSGR has also denied any such activity or knowledge thereof on both its own and Vale’s part.
             BSGR cannot now say that Vale had knowledge of something that BSGR says never happened, still less that it needs disclosure of
             documents relating to Vale’s non-existent knowledge.
             The way in which BSGR has addressed the bulk of its disclosure Requests to legally irrelevant issues is perhaps most graphically
             illustrated by the fact that it overtly bases many of its Requests on citations to the Amended Complaint in the civil RICO lawsuit in
             the United States brought by Rio Tinto against both Vale and BSGR, in which Rio Tinto claims (without any basis) that Vale and BSGR
             conspired to “steal” Rio Tinto’s concession for their joint benefit. Both Vale and BSGR deny that allegation, and the claims and
             allegations that Rio Tinto has made around it are irrelevant to the present arbitration, to the extent that they involve matters other
             than BSGR’s conduct. In particular, BSGR, quite understandably, has not alleged in the present arbitration that it conspired with Vale
             against Rio Tinto, or that Vale was complicit in BSGR’s bribery and corruption, the existence of which BSGR vehemently denies. The
             fact that BSGR nonetheless indiscriminately utilizes Rio Tinto’s Amended Complaint in the RICO case as a basis for its disclosure
             Requests in this arbitration highlights that BSGR’s Requests are a “fishing expedition,” whether for this case or the RICO case, and

4       Respondent’s Request 16.
5       See Clerk and Lindsell on Torts, 20th ed. (2010), Chapter 18 (Deceit) ¶¶ 18-49, 18-37 (“[I]t is no answer to an action for deceit that the claimant
might have discovered the falsity by the exercise of ordinary care: it does not lie in the mouth of a liar to argue that the claimant was foolish to take him at
his word.”) (Ex. CL-6).
6       See Chitty on Contracts ¶ 6-039 (Ex. CL-5).
27985142.1                                         4
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 6 of 94



              are not a serious attempt to pursue focused discovery in accordance with the IBA Rules. (See also General Objection 5).

    3.        The Requests are for documents related to BSGR’s unpleaded potential counterclaims. Many of BSGR’s requests are
              addressed to claims not actually brought in this proceeding, but rather to unpleaded potential counterclaims that BSGR has not
              asserted. BSGR should not be allowed to exploit document production in this arbitration to fish for potential claims in the hope that
              something may turn up that will support an unasserted claim or to obtain information about Vale generally, for potential future use.
    4.        The Requests impose an unreasonable burden on Vale. The IBA Rules provide for carefully tailored requests for limited
              production of identifiable documents which are reasonably believed to exist.7 The IBA Rules do not permit a “fishing expedition” for
              all documents “relevant” to a broadly expressed issue.8 Under IBA Rules Art. 3(3)(a)(ii), document requests must therefore be for
              “narrow and specific” categories of documents, so that the search and discovery obligations placed upon the opposing party are
              proportionate and do not impose an unreasonable burden.9 See also IBA Rules Art. 9(2)(c), (g). Almost all of BSGR’s Requests
              ignore this requirement. If Vale had to search for all of the documents requested, the resulting burden would be unreasonable,
              disproportionate and unfair, and in fact could not be completed in the time allotted for document production in this proceeding
              (which indeed may account in part for the approach taken by BSGR).
    5.        Many of the Requests are for documents produced in the RICO Proceedings. There has already been voluminous
              document production in the RICO Proceedings – which, unlike the present arbitration, are taking place under broad U.S. discovery
              rules. While many of the documents produced in the RICO Proceedings are subject to confidentiality restrictions prohibiting their
              use in the arbitration, the parties have had the unique opportunity to review each other’s productions to identify specific documents
              that each would like to use in the arbitration. Accordingly, in its own Redfern Schedule, Vale has requested certain documents
              produced in the RICO Proceedings, and did so through narrow and specific requests for documents in BSGR’s possession, so as to
              comply with the procedural rules applicable in this arbitration. In sharp contrast, BSGR’s Requests for documents produced in the
              RICO Proceedings are overbroad and non-specific, copied, sometimes nearly verbatim, from Rio Tinto’s document requests in the
              RICO Proceedings, which were in many instances ruled by the U.S. court to be too broad even under the expansive U.S. rules, or
              limited by agreement of the parties because of such overbreadth. Such a “fishing expedition” is not only the antithesis of the “narrow
              and specific” category of documents required by IBA Rules Art. 3(3)(a)(ii), but also is inexplicable given that BSGR was uniquely able
              to identify, as Vale did, specific documents relevant to the arbitration based on the document productions already made in the RICO
              Proceedings, but failed to do so.



7            IBA Commentary, p. 7.
8            IBA Commentary, p. 8.
9            IBA Rules Art. 9(2)(c), 9(2)(g).
27985142.1                                        5
                                  Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 7 of 94



    6.       BSGR has made no attempt to narrow its Requests to take account of the materials already in its possession or
             otherwise publicly available. BSGR’s statement in the Introduction to their Requests that the documents sought are not in their
             “possession, custody or control” (pursuant to IBA Rules Art. 3(3)(c)(i)) is demonstrably false, given that many of the Requests seek
             documents created by or exchanged with BSGR or one of its affiliated corporate entities, which are by definition in BSGR’s
             “possession, custody, or control.” In particular, many of BSGR’s Requests seek documents created or exchanged by VBG Guinea
             and/or VBG Guernsey, ignoring the fact that the Shareholders’ Agreement – which governed the relationship between BSGR, Vale,
             and the joint venture – is express that BSGR would be provided with all board materials, copies of annual accounts or equivalent
             documents, quarterly updates on the progress of the Feasibility Study, and “all such materials as BSGR . . . may reasonably request”
             (Exhibit C-2, Shareholders’ Agreement, Section 6.1), and that accordingly these documents are in BSGR’s “possession, custody, or
             control.” It is obviously not permissible under the IBA Rules for a party to demand that its adversary collect, review, and reproduce
             documents to which the requesting party already has access. BSGR’s demands that Vale do this are improper on their face, and are
             unreasonably burdensome. See IBA Rules Art. 9(2)(c).
    7.       The Requests call for production of privileged documents. Vale objects to each Request to Produce Documents to the
             extent that it purports to request documents reflecting legally privileged communications with legal counsel, including drafts of
             documents that were prepared with the assistance of legal counsel, as such documents are protected by legal privilege. See IBA Rules
             Art. 9(2)(b). Vale has not waived legal privilege – unlike BSGR, which has expressly referred in its SoD to legal advice it received
             from various sets of lawyers (SoD ¶ 102; Steinmetz WS ¶ 78; Pollak WS ¶ 52) – and has no intention of doing so. To the extent
             BSGR’s Requests would encompass privileged documents, Vale will not produce such documents.


BSGR's replies to Vale's responses and objections

BSGR does not propose to respond to each and every point made by Vale in its general objections. As the Tribunal will note from the Redfern Schedule
below, many of the points made by Vale in its General Objections arise in the context of specific requests, and in many cases, BSGR responds to those
objections in the appropriate column of the table which follows. BSGR anticipates that the Tribunal will find it easier to review and determine the various
requests without having constantly having to refer back to the opening pages of this Request to Produce. That said, BSGR makes some general comments
at this stage by way of introduction.




27985142.1                                        6
                                  Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 8 of 94




1.     Vale's agreement to produce certain documents has been caveated in such a way as to render that agreement virtually
       meaningless.

Vale's so called General Objections cover the usual range of arguments one would expect to see in arbitration where the Tribunal is asked to apply the IBA
Rules. In other words, Vale objects to various of BSGR's requests on grounds of specificity, relevance, scope and privilege. BSGR does not take issue with
that approach per se, but in respect of no fewer than 27 requests, Vale agrees to produce "reasonably responsive, non-privileged documents", whatever
that may mean, "subject to its General Objections". In other words, Vale appears to have agreed to provide responsive documents, but subject always to
its objections on grounds of specificity, relevance, scope and privilege.

In other words, Vale apparently reserves the right to limit production on the basis that it believes that the requested documents should not in fact be
produced. The logic of Vale's position, such as there is any identifiable logic, is entirely circular. As currently formulated, even Vale's positive responses to
BSGR's requests are opaque and difficult to follow. Vale should provide the documents that it has agreed to provide without the broad and unjustifiable
conditions by which it seeks to reserve to itself a final decision as to whether to produce or not. For that reason, in each instance where Vale has agreed to
provide the documents, BSGR maintains that the form of order should be as sought by BSGR and not the caveated-version that Vale proffers. Should it
transpire that Vale's production is compromised in the manner outlined in this paragraph, BSGR reserves the right to seek further orders for document
production from the Tribunal.

2.     Vale has on several occasions reformulated BSGR's requests in a manner that changes the nature of the request

In other instances, set out in more detail below, Vale appears to have agreed to the production of responsive documents, but has done so in such a way as
to change the nature of the request, and in some instances, change a specific focussed request into one that is sufficiently vague that it would be almost
impossible to measure compliance.

For example, in response to Request no 19, in which BSGR seeks the production of documents prepared by Ernst & Young, Nardello & Co and similar
reports prepared by third parties in the course of Vale's due diligence investigations, Vale responds by agreeing to produce "reasonably responsive, non-
privileged documents relating to its due diligence of BSGR between February and April 2010 subject to its General Objections, and to the extent such
documents exist". The same, or virtually the same, form of words is used by way of response to Request nos 18 and 20, which relate to different
documents. Putting aside the fact for a moment that neither Ernst & Young nor Nardello were the providers of legal advice, and so no legal advice

27985142.1                                         7
                                 Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 9 of 94



privilege can be said to have arisen, much less litigation privilege, Vale has once again agreed to produce various documents, but in response to a different,
self-serving and entirely unspecified parameters, as opposed to the specific requests made by BSGR. In relation to those, BSGR requests that Vale produce
the documents in accordance with the wording put forward by BSGR, and not in a different form which does not answer the request. Should Vale’s
production be deficient, BSGR reserves the right to make an appropriate application.

3.     Vale has objected indiscriminately to requests on grounds of relevance and on grounds that requests are unduly burdensome

Vale appears, almost instinctively, to object to a substantial proportion of BSGR's requests on the basis that they are "irrelevant to this proceeding and not
material to its outcome". It is to be borne in mind that each and every one of BSGR's requests relates back to a matter put in issue in Vale's own
submissions and/or witness statements.

For example, Request no 22 relates to documents arising from Vale's joint visit to Conakry some two weeks before the Framework Agreement was signed.
That visit is referred to at paragraph 28 of Mr Etchart's witness statement. Self-evidently, information acquired by Vale prior to entering into the
Framework Agreement goes directly to the extent to which it relied on statements made by or on behalf of BSGR (and so referable to the claim in
fraudulent misrepresentation). Similarly, the same information goes directly to the extent to which BSGR can be said to have caused the loss allegedly
suffered by Vale. Those documents, in the period February to April 2010, are plainly relevant and, BSGR submits, must be produced.

On a related theme, Vale is too quick to object to requests on grounds that they are unduly burdensome, or to use Vale's preferred terminology "non-
specific, vastly overbroad and unduly burdensome" (a phrase used no fewer than 23 times by Vale in its objections). In some cases, Vale is reduced to
mere posturing. Vale states in the pre-amble to its objections that BSGR's requests are "almost all overbroad and unspecific". BSGR disagrees. Vale also
objects to BSGR's requests for "all documents" in relation to certain matters, as if BSGR should limit itself to certain categories of relevant documents but
not others (not always knowing, of course, in what form information was stored by Vale). It is for precisely that reason that the word "document" is so
broadly defined in the IBA Rules. As the outset of this document makes clear, the reference to “documents” means as defined in the IBA Rules and there
can be no sensible objection to using that definition.

In response to Request no 27 – a request relating to a specific category of documents – Vale claims that the request is unduly burdensome, which would
"conceivably require the review of thousands of documents spanning dozens of individuals over an undefined time period". A few lines below, one learns
that Vale appears to have agreed to provide the requested documents, although as ever and as explained above, Vale's agreement is heavily caveated and
unclear as to its true intentions. Either a request is unduly burdensome, and so cannot sensibly be satisfied, or it is not; Vale's ostensible agreement to


27985142.1                                         8
                                 Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 10 of 94



provide the requested documents makes it quite clear that the objection made has no validity. This is the case for many of the requests (and in the few
instances where the objection has any substance, BSGR has reviewed the relevant request and agreed to narrow it).

4.     Vale misunderstands the position as regards documents generated by VBG Guernsey and/or VBG Guinea; those documents are
       not in the possession, custody or control of BSGR

Several of BSGR's requests in relation to the period following the parties' entry into the Framework Agreement and the Shareholders' Agreement seek the
production of documents held or generated by Vale and/or VBG Guernsey and/or VBG Guinea. Vale objects to those requests on the basis that, in light of
BSGR's repurchase of the shares in VBG Guernsey previously held by Vale, those documents are now in the possession, custody or control of BSGR. Vale's
objection is misconceived.

True it is that BSGR now owns all of the shares in VBG Guernsey/BSGR Guernsey, but Vale fails to appreciate two essential points. Firstly, BSGR was not
privy to the day to day management of VBG Guernsey and VBG Guinea during the life of the joint venture, and so does not hold all relevant documents
generated in the period between the parties' entry into the Framework Agreement on 30 April 2010 and BSGR's repurchase of the shares on 13 March
2015. Secondly, BSGR has not simply inherited perfectly kept records from the five year period in which it relinquished management responsibility for the
joint venture. Some of those records, whether in electronic or paper form, are inaccessible to BSGR, not least because of the relationship which currently
exists between BSGR and the Government of Guinea (and indeed between Vale itself and BSGR). Given that BSGR only has access to some, but not all, of
the documents generated by VBG Guernsey and VBG Guinea, the only way in which to ensure that the record is complete, is for Vale to provide those
responsive documents which it holds. BSGR respectfully requests that the Tribunal bear that in mind when arriving at its determination on the document
requests.

5.       BSGR rejects Vale's assertion that its state of knowledge on entering into the Framework Agreement and the Shareholders'
         Agreement is irrelevant

Vale objects to many of BSGR's requests in relation to the period prior to 30 April 2010 on the basis that "there can be no question of knowledge on the
part of Vale being relevant here". BSGR does not propose, in this request to produce, to engage in detailed legal argument. There is ample opportunity in
the written submissions and at the forthcoming hearing to make submissions of that nature. However, given the way in which Vale has dealt with this
issue, BSGR makes a few very short points (and will happily defend those points at the appropriate time by reference to legal authority).

Vale's primary claim in this arbitration is framed in terms of fraudulent misrepresentation. It is trite law that in any claim in misrepresentation, the reliance
placed by the claimant on the alleged misstatements of the respondent and the extent to which those alleged misstatements induced the claimant to enter
27985142.1                                         9
                                         Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 11 of 94



     into the underlying contract will always be relevant. Vale also advances a breach of warranty claim. The Framework Agreement is the same as any other;
     not only must a warranty be understood in the context on what was known, or should have been known, by the party seeking to rely on that warranty, but
     the claimant's state of knowledge will also inevitably impact on the extent to which the respondent's actions can be said to have caused the alleged loss.
     To dismiss as irrelevant, as Vale seeks to do, knowledge acquired by it in advance of entering into the Framework Agreement is absurd.

     In light of the foregoing, BSGR's detailed replies to Vale's responses and objections are set out below.

                                              Relevance and Materiality According
                                                      to Requesting Party

                                           Reference                                                       Responses/
      Documents or Category of           to Pleadings,                                                                                  Replies to Objections              Tribunal’s
No                                                                                                 Objections to Document
       Documents Requested                  Exhibits,                                                                                  to Document Requests                Decisions
                                            Witness                   Comments                            Requests
                                          Statements
                                           or Expert
                                            Reports

1.   All shareholder presentations,      SoC, paras 47-   Documents prepared for, and             Vale objects to this Request as    BSGR denies that this request      NO DECISION
     minutes of shareholder              102, 108-109,    decisions taken by, Vale's              non-specific, overbroad and        is lacking in specificity,         is required in
     meetings, board papers, board       116, 130-134,    shareholders and directors will         unduly burdensome. See IBA         excessively broad or unduly        relation to at
     packs and minutes of board          and 242-265      evidence its reasons for wishing to     Rules Art. 3(3)(a) and Art.        burdensome. BSGR seeks             least part of this
     meetings of Vale and relevant                        invest in Guinea generally (which       9(2)(c); General Objections 1      documents arising from             Request. The
                                         SoD, paras 16-
     subsidiary companies, created in                     BSGR has put in issue at paras 7, 95    & 4. This Request seeking          board/shareholder meetings,        Tribunal notes
                                         20, 95-108,
     or after January 2006 containing                     and 251 of the SoD) and the attitude    broad categories of                and in relation only to the key    that Vale has
                                         118-123, 138-
     references to any of the                             taken towards the investment in         documents would conceivably        issues arising in this             agreed “to
                                         189
     following:                                           BSGR Guernsey (which BSGR has           require the review of              arbitration. This request          produce
                                                          put in issue at paras 16-20, 174-189    thousands of documents             would not, as suggested by         reasonably
                                                          and 251 of the SoD).                    spanning dozens of individuals     Vale, necessitate the review of    responsive, non-
          (a) Vale's strategy                                                                     over a 9-year time period,         "thousands of documents            privileged
                                                          As regards requests (a) to (e), Vale
              generally in relation to                                                            regardless of whether those        spanning dozens of individuals".   documents,
                                                          is, in its SoC, silent on why it was
              investment in Guinea;                                                               documents related to                                                  related to (i) any
                                                          interested in a joint venture with                                         Self-evidently, decisions taken
                                                                                                  Simandou, BSGR, or the Joint                                          contacts between
                                                          BSGR. It is BSGR's case that Vale                                          at the meetings of Vale's board
          (b) iron ore and/or                                                                     Venture. It is the antithesis of                                      Vale and
                                                          was extremely keen to invest in                                            and shareholders are of
              bauxite deposits in                                                                 a “narrow and specific”                                               representatives of
                                                          BSGR Guernsey because Vale saw                                             critical relevance in this
              Guinea;                                                                             category of documents, see                                            BSGR between
                                                          having an interest in the region as a                                      arbitration.
                                                                                                  IBA Rules Art. 3(3)(a)(ii), and                                       August 2006 and
                                                          key strategic objective (SoD paras 7
     27985142.1                                            10
                                   Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 12 of 94



     (c) potential exploitation               and 95).                                  would impose an                     Contrary to the impression        February 2010,
         of those deposits;                                                             “unreasonable burden” on            given by Vale in its response,    (ii) Vale’s due
                                              BSGR alleges that, even if any of its
                                                                                        Vale, see IBA Rules Art.            BSGR is entitled to see           diligence of BSGR
                                              representations were false (which is
     (d) contacts between                                                               9(2)(a). Rather, it is a “fishing   documents evidencing the          between February
                                              denied), Vale would still have
         representatives of Vale                                                        expedition” undertaken in the       commercial reasoning behind       2010 and 30 April
                                              entered into the joint venture had
         and representatives of                                                         speculative hope that               Vale's investment in Simandou,    2010, (iii) the
                                              the misrepresentation(s) not been
         BSGR;                                                                          something may turn up to            and Guinea more generally,        proceedings of
                                              made (SoD, para 251). The
                                                                                        support BSGR’s unfounded            for at least the following        the Technical
                                              documents sought will evidence the
     (e) the decision to enter                                                          counterclaims.                      reasons.                          Committee
                                              commercial reasoning behind Vale's
         into a joint venture                                                                                                                                 between 30
                                              decision to invest in BSGR                Vale also objects as to parts       Firstly, in respect of Vale's
         with BSGR;                                                                                                                                           October 2012
                                              Guernsey, and the extent to which it      (a), (e), (f) and (k), as well as   claim in fraudulent
                                                                                                                                                              and 2 April 2014,
                                              relied on statements made by or on        to parts (b) and (c) to the         misrepresentation, Vale must
     (f) due diligence carried                                                                                                                                and (iv) the
                                              behalf of BSGR.                           extent they relate to bauxite       show that it relied on the
         out in advance of                                                                                                                                    withdrawal of
                                                                                        deposits, because the               alleged misrepresentation;
         entering into the                    Request (f) is relevant to Vale’s                                                                               rights belonging
                                                                                        requested documents are             insofar as Vale would have
         Framework                            knowledge upon entering into the                                                                                to BSGR or BSGR
                                                                                        irrelevant to this proceeding       invested in Guinea in any
         Agreement and the                    Framework Agreement and the                                                                                     Guernsey or
                                                                                        and not material to its             event, including to the extent
         Shareholders'                        Shareholders' Agreement which is in                                                                             BSGR Guinea in
                                                                                        outcome. See IBA Rules Art.         it knew (or should have
         Agreement;                           issue by virtue of SoC, paras 60(h)                                                                             April 2014,
                                                                                        3(3)(b) and Art. 9(2)(a);           known) of the risks that it was
                                              and 62 and SoD, para 237. Further,                                                                              subject to its
                                                                                        General Objection 2.                undertaking by investing in
     (g) management and                       Vale’s case is that it carried out                                                                              General
                                                                                                                            Guinea, Vale cannot make
         control of the joint                 "especially rigorous" due diligence in    As to parts (a) and (e), Vale                                         Objections, and
                                                                                                                            good a claim in
         venture;                             respect of the deal (SoC, para 55),       indisputably had an interest in                                       to the extent
                                                                                                                            misrepresentation, much less
                                              whereas BSGR’s case is that the due       Simandou, but whether Vale’s                                          such documents
                                                                                                                            fraudulent misrepresentation.
     (h) proceedings of the                   diligence was no more rigorous than       interest happened to be                                               exist.”
         Technical Committee;                 normal for this type of deal (SoD,        hesitant, moderately keen or        Secondly, in respect of Vale's
                                                                                                                                                              As for any
                                              paras 8 and 104-108). Documents           “extremely keen,” is irrelevant     claim for breach of warranty,
                                                                                                                                                              remaining aspects
     (i) the withdrawal of                    falling within request (f) are relevant   to Vale’s claims or BSGR’s          Vale must demonstrate that
                                                                                                                                                              concerning
         rights belonging to                  to this issue.                            counterclaims and provides no       the alleged breach caused Vale
                                                                                                                                                              BSGR’s Request,
         BSGR or BSGR                                                                   plausible basis for BSGR’s          to suffer the losses now
                                              As regards requests (g) to (k), it is                                                                           the Tribunal rules
         Guernsey or BSGR                                                               Request. BSGR, in this as in        claimed. As above, if Vale
                                              Vale's case that it proceeded with                                                                              as follows:
         Guinea;                                                                        other Requests related to           would have made the
                                              the project in a diligent and timely                                                                            Requests 1(d)-(i)
                                                                                        Vale’s reliance, essentially        investment in any event, Vale
                                              fashion (SoC paras 99-129). BSGR's                                                                              are GRANTED.
     (j) the Liberian Transport                                                         posits that any interest of Vale    cannot make good its claim.
                                              case is that, in breach of contract,                                                                            Requests 1(a)-(c)
         Solution; and                                                                  in Simandou or in a joint
                                              Vale facilitated the expropriation of                                         As regards Vale's submissions     and (j)-(k) are
                                                                                        venture with BSGR is relevant
                                              rights belonging to BSGR or BSGR                                              on the due diligence exercise,    DENIED as
     (k) the tender process or                                                          to a supposed lack of reliance
                                              Guernsey or BSGR Guinea because,                                              it is BSGR's position that it     overly broad.
         any other procedure                                                            on BSGR’s actual
                                              by this time, it sought an exit from                                          cannot be liable in respect of
         whereby the                                                                    representations, but this is
                                              the joint venture (SoD, paras 174-                                            matters that Vale became
         Government of Guinea                                                           self-evidently absurd, as it
27985142.1                                     11
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 13 of 94



             proposes to reallocate              177). This facilitation had at least    would make any claimant’s         aware of, or should have
             the rights previously               two limbs: the withdrawal from          interest in entering into a       become aware of, as a result
             held by BSGR or BSGR                negotiations regarding the Liberian     transaction a defence to fraud    of that due diligence exercise.
             Guernsey or BSGR                    Transport Solution (SoD, paras 178-     by its counterparty in inducing   BSGR denies Vale's suggestion
             Guinea.                             184) and the failure to contest the     it to do so, and would open       that the due diligence – a
                                                 Technical Committee’s investigation     the gates to precisely the kind   subject covered in details in
                                                 into BSGR's or BSGR Guernsey's or       of limitless discovery that       both parties' respective
                                                 BSGR Guinea's rights (SoD, paras        BSGR has proposed. Vale           memorials – is irrelevant as a
                                                 185-189). Evidence of Vale's            indisputably had an interest in   matter of English law. Insofar
                                                 decision making in respect of both of   Simandou, but whether Vale’s      as certain material facts, for
                                                 these limbs is relevant to BSGR’s       interest happened to be           example, the existence of
                                                 counterclaim for failure to promote     hesitant, moderately keen or      Pentler's historic shareholding
                                                 the best interests of the joint         very keen, provides no            in BSGR Guinea BVI, were
                                                 venture companies (SoD, paras 327-      plausible basis for BSGR’s        known or should have been
                                                 329(i) and 344-348).                    Request. BSGR is seeking to       known to Vale as a result of
                                                                                         elevate normal business           the due diligence exercise,
                                                 These requests are therefore
                                                                                         interest to collusion or          Vale cannot now argue that
                                                 relevant and material to proving or
                                                                                         acquiescence in corruption        those material facts were
                                                 disproving the parties' positions in
                                                                                         simply in order to support its    withheld by BSGR. On that
                                                 their respective memorials.
                                                                                         own “fishing expeditions.”        basis, BSGR is entitled to all
                                                                                                                           those documents evidencing
                                                                                         The ipse dixit assertion – that
                                                                                                                           that due diligence exercise.
                                                                                         “Vale would have entered into
                                                                                         the joint venture had the         Vale’s suggestion that the
                                                                                         misrepresentation(s) not been     documents relating to its due
                                                                                         made” – fails both to raise any   diligence are irrelevant is
                                                                                         issue regarding the               belied by the fact that it pleads
                                                                                         presumption of reliance on        at length to the content of
                                                                                         BSGR’s material                   that due diligence process
                                                                                         representations that it had not   (including its own research
                                                                                         engaged in any corrupt            and involvement of external
                                                                                         activity, or the fact that as a   advisors) and relies on that
                                                                                         public company and a U.S.         process in asserting what it
                                                                                         issuer, it was necessary for      did and did not know. Having
                                                                                         Vale to obtain these              put that so centrally in issue,
                                                                                         representations to ensure         BSGR is entitled to see the
                                                                                         FCPA compliance. See              documents that stand behind
                                                                                         General Objection 2.              the due diligence process to
                                                                                                                           examine them for itself as to
                                                                                         As to part (f), as set forth in
                                                                                                                           what Vale did and did not
                                                                                         General Objection 2, Vale’s
27985142.1                                        12
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 14 of 94



                                                  due diligence is irrelevant as a   know.
                                                  matter of the applicable
                                                                                     In respect of Request no 1(k),
                                                  English lex causae, and it was
                                                                                     it is BSGR's understanding that
                                                  necessary for Vale as a public
                                                                                     a tender process has been or
                                                  company and a U.S. issuer to
                                                                                     will be conducted by the
                                                  obtain BSGR’s representations
                                                                                     Government of Guinea (based
                                                  before entering into the joint
                                                                                     on public reports of the
                                                  venture. (SoC ¶ 96).
                                                                                     same). Moreover, Vale's
                                                  Documents related to the
                                                                                     objection on the grounds of
                                                  quality of Vale’s diligence, or
                                                                                     commercial sensitivity is
                                                  BSGR’s response that Vale
                                                                                     misconceived. This arbitration
                                                  was “rigorous” but not
                                                                                     is governed by duties of
                                                  “especially rigorous” (which
                                                                                     confidentiality, and no
                                                  smacks of taking issue for no
                                                                                     particular commercial
                                                  purpose or benefit), therefore,
                                                                                     sensitivity arises in this
                                                  have no bearing on Vale’s
                                                                                     context. Insofar as Vale relies
                                                  claims or BSGR’s
                                                                                     on the date on which
                                                  counterclaims.
                                                                                     responsive documents were
                                                  As to part (k), Vale objects to    created, it matters not when
                                                  this Request, which is based       documents were created.
                                                  on the false premise that a        Documents evidencing Vale's
                                                  new tender for Simandou            failure to comply with its
                                                  Blocks 1 and 2 and/or Zogota       contractual duties, insofar as
                                                  has occurred, and because any      such documents exist, should
                                                  preparation for any future         be disclosed.
                                                  tender constitutes highly
                                                                                     The Tribunal will note Vale's
                                                  sensitive commercial
                                                                                     agreement to provide certain
                                                  information whose disclosure
                                                                                     responsive documents, but
                                                  in advance of any such tender
                                                                                     without clear reference to the
                                                  would create severe
                                                                                     itemised categories in BSGR's
                                                  commercial prejudice to Vale.
                                                                                     request and caveated by its
                                                  See IBA Rules Art. 9(2)(e).
                                                                                     General Objections by which
                                                  Further, and in any event,
                                                                                     it apparently seeks unilateral
                                                  even accepting BSGR’s
                                                                                     veto over what should be
                                                  unfounded position that
                                                                                     searched for and disclosed.
                                                  evidence of Vale’s
                                                                                     For the reasons stated above,
                                                  decision-making in respect of
                                                                                     BSGR seeks an order from the
                                                  its purported failure to
                                                                                     Tribunal that Vale produce all
                                                  contest the Technical
                                                                                     documents responsive to this
27985142.1               13
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 15 of 94



                                                  Committee’s investigation is     request, in addition to those
                                                  relevant to BSGR’s               documents which Vale has
                                                  counterclaim for failure to      voluntarily agreed to produce.
                                                  promote the best interest of
                                                                                   For the reasons explained in
                                                  the joint venture (and the
                                                                                   paragraph 1 of BSGR's replies
                                                  same document production
                                                                                   to Vale's objections, the
                                                  would be required of BSGR in
                                                                                   caveats in Vale's proposed
                                                  BSGR’s case), documents
                                                                                   formulation should not form
                                                  pertaining to the Government
                                                                                   part of the final order.
                                                  of Guinea’s tender process
                                                  commenced after the
                                                  Government of Guinea found
                                                  that BSGR obtained the
                                                  Mining Rights through corrupt
                                                  practices that invalidated
                                                  those rights are irrelevant to
                                                  that claim.
                                                  Notwithstanding these
                                                  objections, and to avoid
                                                  unnecessary disputes, Vale
                                                  agrees to produce
                                                  reasonably responsive,
                                                  non-privileged documents,
                                                  related to (i) any contacts
                                                  between Vale and
                                                  representatives of BSGR
                                                  between August 2006 and
                                                  February 2010, (ii) Vale’s
                                                  due diligence of BSGR
                                                  between February 2010
                                                  and 30 April 2010, (iii) the
                                                  proceedings of the
                                                  Technical Committee
                                                  between 30 October 2012
                                                  and 2 April 2014, and (iv)
                                                  the withdrawal of rights
                                                  belonging to BSGR or
                                                  BSGR Guernsey or BSGR
                                                  Guinea in April 2014,

27985142.1               14
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 16 of 94



                                                                                              subject to its General
                                                                                              Objections, and to the
                                                                                              extent such documents
                                                                                              exist.

2.   In relation to discussions        SoD, paras     BSGR is aware, although it did not      Vale objects to this Request        BSGR denies that the              The Request is
     between Vale and Rio Tinto in     251(ii) and    know this at the time, that Vale had    because it is on its face           documents requested are           GRANTED.
     2008 and 2009 regarding a         364 to 369     previously been in talks with Rio       irrelevant and not material to      irrelevant and immaterial to
     potential deal over Rio Tinto’s                  Tinto regarding a deal in relation to   the outcome of this case: it is     the outcome of this
                                       Amended
     Simandou rights:                                 Rio Tinto's rights in Simandou. This    not related to any claims           arbitration.
                                       Complaint in
                                                      was not disclosed to BSGR at the        actually brought in this
                                       the RICO                                                                                   Implicit in Vale's objection is
                                                      time that it and Vale were engaged in   proceeding, but seemingly
                                       Proceedings,                                                                               an acceptance on the part of
             (a) all documents                        the negotiations which led to the       only to Rio Tinto’s U.S. claims
                                       paras 53 to                                                                                Vale that the documents
                 recording the                        entering into of the Framework          or at best what BSGR itself
                                       83, 96                                                                                     requested are relevant to
                 discussions at the                   Agreement and the Shareholders'         expects to be an unpleaded
                                                                                                                                  BSGR's potential counterclaim.
                 meeting between                      Agreement.                              potential counterclaim for
                                                                                                                                  Having reserved its position in
                 Vale and Rio Tinto                                                           breach of warranty that BSGR
                                                      The documents requested will                                                the SoD, BSGR is entitled to
                 on 19 November                                                               may wish to assert at some
                                                      evidence Vale's state of knowledge                                          the production of documents
                 2008 (Amended                                                                future date. See General
                                                      as regards the Simandou asset prior                                         which support that
                 RICO Complaint,                                                              Objection 3. Indeed, in
                                                      to entering into negotiations with                                          counterclaim.
                 para 59);                                                                    connection with the RICO
                                                      BSGR. This, in turn, is relevant to
                                                                                              Proceedings, BSGR has               Vale's objections framed on
                                                      Vale’s reliance on statements made
             (b) all documents                                                                explicitly denied that it           the basis of submissions made
                                                      by or on behalf of BSGR. BSGR’s
                 containing Vale's                                                            “utilized and implemented Rio       in the RICO proceedings are
                                                      case is that Vale would have entered
                 analysis of the                                                              Tinto’s Liberian railway and        irrelevant for the purposes of
                                                      into the joint venture agreement in
                 meeting on 19                                                                Didia port plans” that Rio          this document production
                                                      order to counter Rio Tinto’s
                 November 2008;                                                               Tinto allegedly provided to         exercise. In the context of
                                                      holdings in the Simandou region,
                                                                                              Vale during its negotiations        these proceedings, BSGR
                                                      regardless of any misrepresentations
             (c) all documents                                                                and denied knowledge and            seeks the production of a
                                                      by BSGR (SoD, para 251(ii)).
                 recording the                                                                information concerning Rio          number of specific documents
                 discussions at the                   In addition, Vale warranted at          Tinto’s allegations that Vale       and/or categories of
                 meeting between                      section 5.3 of Schedule 6 to the        misappropriated this                documents, all of which
                 Vale and Rio Tinto                   Framework Agreement that it had         information in its Protective       evidence Vale's knowledge of
                 on 24 November                       not taken any action, directly or       Answer to Rio Tinto’s               Simandou and the extent to
                 2008 (Amended                        indirectly, that had resulted in a      Complaint. (See Rio Tinto PLC       which it relied on
                 RICO Complaint,                      violation of the FCPA or any similar    v. Vale, S.A., et. al, Protective   representations and
                 para 63);                            laws. Rio Tinto has alleged in the      Answer, Dkt. No. 241) (Ex.          warranties subsequently made
                                                      RICO Proceedings that Vale stole        C-223). In short, this Request      by BSGR.
             (d) all documents                        geological data in relation to          is a “fishing expedition” in the
                                                                                                                                  On that basis, BSGR seeks an
                 containing Vale's                    Simandou and information on the rail    guise of disclosure and as such
     27985142.1                                        15
                                   Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 17 of 94



             analysis of the                  transport and port options (SoD,        is clearly improper. See IBA    order from the Tribunal that
             meeting on 24                    para 366). If this is true, BSGR has    Rules Art. 3(3)(b) and Art.     Vale produce all documents
             November 2008;                   reserved the right to seek a            9(2)(a); General Objection 2.   responsive to this request.
                                              declaration and damages for breach      The other purported
        (e) the Simandou                      of warranty (SoD, paras 364-369).       justification that BSGR has
            geological data                   This request is therefore relevant to   given for this Request – that
            presentation given                BSGR's potential counterclaim for       the documents requested will
            by Rio Tinto to Vale              breach of warranty.                     “evidence Vale’s state of
            at the 24                                                                 knowledge as regards the
            November 2008                                                             Simandou asset prior to
            meeting (Amended                                                          negotiations with BSGR” –
            RICO Complaint,                                                           likewise fails to support the
            para 68);                                                                 Request, since the abstract
                                                                                      question of Vale’s knowledge
        (f) the Simandou                                                              of Simandou has no bearing
            Concession                                                                whatsoever on Vale’s reliance
            geological                                                                on BSGR’s specific and
            presentation, which                                                       detailed representations of
            included rail                                                             material fact.
            transport and port
            options, given by
            Rio Tinto to Vale at
            the 24 November
            2008 meeting
            (Amended RICO
            Complaint, para
            71);

        (g) the briefing paper
            provided by Rio
            Tinto to Vale at the
            24 November 2008
            meeting about the
            status of the
            Simandou
            Concession and the
            involvement of
            BSGR (Amended
            RICO Complaint,
            para 76);
27985142.1                                     16
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 18 of 94




             (h) all documents
                 recording the
                 discussions at the
                 meetings between
                 Vale and Rio Tinto
                 on 21-22 December
                 2008, 15-16 January
                 2009, 28-29 January
                 2009 and 4
                 February 2009
                 (Amended RICO
                 Complaint, para
                 96); and

             (i) all documents
                 containing Vale's
                 analysis of the
                 meetings referred
                 to at (h) above.

3.   All documents relating to the     SoD, paras     Vale warranted at section 5.3 of           Vale objects to this Request       As explained above, in relation   The Request is
     alleged destruction of            364-369        Schedule 6 to the Framework                because it is on its face          to Request no 2, insofar as the   GRANTED.
     documents from key                               Agreement that it had not taken any        irrelevant and not material to     documents requested relate
                                       Letter from
     custodians, including Vale's                     action, directly or indirectly, that had   the outcome of this case: it is    to BSGR's potential
                                       Quinn
     former CEO, former CFO and                       resulted in a violation of the FCPA        not related to any claims          counterclaim for breach of
                                       Emanuel to
     other Vale personnel who                         or any similar laws. Rio Tinto has         actually brought in this           warranty, BSGR is entitled to
                                       the
     forged the partnership with                      alleged in the RICO Proceedings that       proceeding but seemingly only      the production of those
                                       Honourable
     BSGR.                                            Vale has destroyed documents from          to Rio Tinto’s U.S. claims or      documents.
                                       Richard M
                                                      some of its key custodians who             at best an unpleaded potential
                                       Berman dated                                                                                 Furthermore, it is of grave
                                                      forged the partnership with BSGR. If       counterclaim for breach of
                                       17 June 2015                                                                                 concern that Vale has been
                                                      this is true, BSGR has reserved the        warranty that BSGR may wish
                                       (Exhibit R-                                                                                  accused in the letter from
                                                      right to seek a declaration and            to assert at some future date.
                                       112)                                                                                         Quinn Emanuel of destroying
                                                      damages for breach of warranty             See General Objection 3. Its
                                                                                                                                    key documents that relate to
                                                      (SoD, paras 364-369). This request         presence suggests an attempt
                                                                                                                                    the negotiations with BSGR,
                                                      is therefore relevant to BSGR's            by BSGR to seek to divert
                                                                                                                                    including documents from
                                                      potential counterclaim for breach of       attention from the issues
                                                                                                                                    Vale’s most senior personnel.
                                                      warranty.                                  actually in the case, as it does
                                                                                                                                    Vale should produce
                                                                                                 not relate to these issues.
                                                                                                                                    documents regarding this issue
                                                                                                 This Request is a “fishing
     27985142.1                                         17
                                        Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 19 of 94



                                                                                                    expedition” in the guise of       so that BSGR and this Tribunal
                                                                                                    disclosure and as such is         are able to see what
                                                                                                    clearly improper. See IBA         documents (if the allegation is
                                                                                                    Rules Art. 3(3)(b) and Art.       correct) have been destroyed
                                                                                                    9(2)(a).                          and how that impacts on the
                                                                                                                                      documents that Vale is able to
                                                                                                                                      provide to this Tribunal.
                                                                                                                                      Otherwise, any gaps in Vale’s
                                                                                                                                      disclosure (especially in
                                                                                                                                      relation to senior personnel)
                                                                                                                                      caused by the destruction of
                                                                                                                                      documents may go hidden
                                                                                                                                      and/or unexplained. It is telling
                                                                                                                                      that Vale does not deny that
                                                                                                                                      documents were destroyed
                                                                                                                                      from key players in the
                                                                                                                                      negotiations with BSGR.
                                                                                                                                      There can be (or at least
                                                                                                                                      ought not to be) no sensible
                                                                                                                                      objection to providing
                                                                                                                                      documents which relate to the
                                                                                                                                      destruction of relevant
                                                                                                                                      evidence.
                                                                                                                                      On that basis, BSGR seeks an
                                                                                                                                      order from the Tribunal that
                                                                                                                                      Vale produce all documents
                                                                                                                                      responsive to this request.

4.   All of Vale's internal plans and   SoD, paras 17-   Vale is silent on why it was               Vale objects to this Request as   BSGR denies that the request        The refined
     strategy documents regarding       20, 95, 174-     interested in a joint venture with         non-specific, vastly overbroad    lacks specificity, is excessively   Request set forth
     its planning in relation to        189, 325, 329,   BSGR, although BSGR is aware from          and unduly burdensome. See        broad or is unduly                  in BSGR’s Reply
     Simandou/mining in Guinea.         344-348          a subsequent interview with Vale's         IBA Rules Art. 3(3)(a) and Art.   burdensome. Without                 column is
                                                         former CEO, Mr Agnelli, that Vale          9(2)(c); General Objections 1     prejudice to that position,         GRANTED.
                                        DB I, para 37
                                                         considered it "strategically important     & 4. This Request would           BSGR is content to refine its       For the avoidance
                                        AA I, para 64    for Vale not to leave Rio Tinto alone      conceivably require the           request as follows:                 of doubt, the
                                                         with all that ore" (Exhibit R-96, p. 8).   review of thousands of                                                original Request is
                                        Exhibit C-41                                                                                  All of Vale's strategy
                                                         In addition, documents exhibited to        documents spanning dozens of                                          DENIED as
                                                                                                                                      documents regarding its
                                        Exhibit R-96     Vale's SoC show that positioning           individuals over an undefined                                         overly broad.
                                                                                                                                      planning in relation to
                                                         itself in the region was "Vale's goal"     time period. It is the
                                                                                                                                      Simandou Blocks 1 and 2
     27985142.1                                            18
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 20 of 94



                        (Exhibit C-41).                           antithesis of a “narrow and        and Simandou South,
                                                                  specific” category of              created between 2006 and
                        BSGR's position is that Vale set up
                                                                  documents, see IBA Rules Art.      2010 (inclusive).
                        the deal with BSGR as an option
                                                                  3(3)(a)(ii), and would impose
                        (SoD, paras 175, 177) which,                                                 As explained above, it is
                                                                  an “unreasonable burden” on
                        reduced to its essence, enabled it to                                        BSGR's position that the
                                                                  Vale, see IBA Rules Art.
                        keep the asset out of the hands of its                                       commercial rationale for
                                                                  9(2)(a). BSGR has also failed
                        competitors, including Rio Tinto, for                                        Vale's investment in BSGR
                                                                  to define or limit in any
                        a period of time.                                                            Guernsey is critical in the
                                                                  meaningful way Vale’s
                                                                                                     context of this arbitration. It
                        BSGR also believes that Vale's            “planning in relation to
                                                                                                     is BSGR's position that Vale
                        behaviour following the entering into     Simandou/mining in Guinea”
                                                                                                     would have entered into the
                        of the Framework Agreement and            and thus has failed to
                                                                                                     joint venture in any event
                        the Shareholders' Agreement was           sufficiently delineate the scope
                                                                                                     because it saw this as a
                        consistent with this position, and        of this Request.
                                                                                                     strategic asset to hold; on that
                        that, following a change of
                                                                  Vale also objects to this          basis, BSGR cannot be liable in
                        management, Vale lost interest in
                                                                  Request because the                fraudulent misrepresentation.
                        pursuing the deal at all, pulled out of
                                                                  requested documents are
                        the Liberian Transport Solution                                              Having taken Vale's concerns
                                                                  irrelevant to this proceeding
                        negotiations and effectively                                                 as to the breadth of BSGR's
                                                                  and not material to its
                        acquiesed in the Government of                                               original request into account,
                                                                  outcome. See IBA Rules Art.
                        Guinea's expropriation through the                                           BSGR now respectfully seek
                                                                  3(3)(b) and Art. 9(2)(a);
                        Technical Committee process, which                                           an order for the production of
                                                                  General Objection 2.
                        it saw as an opportunity for an exit                                         documents responsive to the
                        at minimal cost and a claim against       BSGR’s introduction to its         amended request.
                        BSGR or a re-engagement with the          justifications for this Request
                        Government of Guinea on more              notes portentously that Vale is
                        favourable commercial terms (SoD,         allegedly silent on why it was
                        para 177).                                interested in the BSGR joint
                                                                  venture. First, that is not the
                        This request is therefore relevant to
                                                                  case (see SoC ¶ 49; Etchart
                        Vale's true motivation both at the
                                                                  WS ¶¶ 23-24). Second, and in
                        time of the deal with BSGR and
                                                                  any event, the reason is
                        subsequently; the extent to which it
                                                                  perfectly obvious and does
                        relied on statements by or on behalf
                                                                  not require document
                        of BSGR; whether Vale would have
                                                                  production: Vale mined iron
                        entered the deal in any event; and
                                                                  ore and wished to invest in
                        whether as submitted by BSGR in its
                                                                  one of the largest untapped
                        counterclaim, Vale did not act in the
                                                                  iron ore deposits in the
                        best interests of VBG Guernsey
                                                                  world.
                        and/or VBG Guinea (SoD, para 326

27985142.1               19
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 21 of 94



                        et seq) by acquiescing in the     Vale’s “true motivation” for
                        Technical Committee process and   entering into “the deal with
                        refusing to pursue the Liberian   BSGR” is in any event
                        Transport Solution.               irrelevant to Vale’s claims or
                                                          BSGR’s counterclaims, and the
                                                          ipse dixit assertion – that “Vale
                                                          would have entered into the
                                                          deal in any event” – likewise
                                                          fails both to raise any issue
                                                          regarding the presumption of
                                                          reliance on BSGR’s material
                                                          representations that it had not
                                                          engaged in any corrupt
                                                          activity, or the fact that as a
                                                          public company and a U.S.
                                                          issuer, it was necessary for
                                                          Vale to obtain these
                                                          representations to ensure
                                                          FCPA compliance. BSGR’s
                                                          other purported justification
                                                          for this Request, that “Vale
                                                          did not act in the best interest
                                                          of VBG Guernsey and/or VBG
                                                          Guinea” likewise fails to
                                                          support the Request, since
                                                          Vale’s internal plans and
                                                          strategy are irrelevant to
                                                          whether the actions it did take
                                                          were consistent with the best
                                                          interests of the joint venture.
                                                          Finally, BSGR’s assertion that
                                                          Vale treated its joint venture
                                                          with BSGR as an “option” is
                                                          wordplay that adds nothing of
                                                          substance to its position. The
                                                          Parties’ contract expressly
                                                          provides that following Vale’s
                                                          payment of US$500 million,
                                                          Vale would pay an additional

27985142.1               20
                                         Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 22 of 94



                                                                                                US$2 billion “upon the
                                                                                                fulfilment of certain
                                                                                                milestones in the development
                                                                                                of the Mining Areas.” (SoC
                                                                                                ¶¶ 97-98; Exhibit C 1, Section
                                                                                                3: “Purchase Price.”). The
                                                                                                language could not be clearer:
                                                                                                Vale is obligated to pay the
                                                                                                balance of the purchase price
                                                                                                if certain conditions are met in
                                                                                                the future, and otherwise not.
                                                                                                This is obviously not an option
                                                                                                as the term is legally
                                                                                                understood, and whatever lay
                                                                                                actors might call it does not
                                                                                                change that reality.

5.   In relation to Vale's expressions   SoC, para 47   These documents are relevant to         Vale objects to this Request        In the interests of               The refined
     of interest in bauxite and iron                    Vale’s eagerness to and reasons for     because the requested               proportionality, BSGR no          Request set forth
                                         EE I, para 6
     ore resources to the                               investing in Guinea generally (which    documents are irrelevant to         longer pursues this request       in BSGR’s reply
     Government of Guinea in                            BSGR has put in issue at paras 7, 95    this proceeding and not             insofar as it pertains to         column is
     2005/2006 (EE 1, para 6):                          and 251 of the SoD) and its attitude    material to its outcome. See        expressions of interest in        GRANTED.
                                                        towards the investment in BSGR          IBA Rules Art. 3(3)(b) and          bauxite.                          For the avoidance
                                                        Guernsey (which BSGR has put in         Art. 9(2)(a); General                                                 of doubt, the
                                                                                                                                    In relation to Vale's
          (a) the expression of                         issue at paras 16-20, 174-189 and       Objection 2. Whether Vale                                             original Request is
                                                                                                                                    expressions of interest in
              interest submitted to                     251 of the SoD).                        was “extremely keen to invest                                         DENIED as
                                                                                                                                    relation to iron ore resources,
              the Government of                                                                 in BSGR Guernsey” is                                                  overly broad.
                                                        Vale is, in its SoC, silent on why it                                       BSGR maintains this request.
              Guinea in September                                                               irrelevant to Vale’s claims or
                                                        was interested in a joint venture                                           For the reasons explained
              2005;                                                                             BSGR’s counterclaims, and the
                                                        with BSGR. It is BSGR's case that                                           above, it is BSGR's position
                                                                                                ipse dixit assertion – that “Vale
                                                        Vale was extremely keen to invest in                                        that the commercial
          (b) all documents passing                                                             would have entered into the
                                                        BSGR Guernsey because Vale saw                                              background to Vale's
              between Vale and the                                                              joint venture had the
                                                        having an interest in the Simandou                                          investment in BSGR Guernsey
              Government of Guinea                                                              misrepresentation(s) not been
                                                        region as a key strategic objective                                         is crucial to an understanding
              of the same; and                                                                  made” – likewise fails both to
                                                        (SoD, paras 7 and 95). BSGR alleges                                         of the extent to which Vale
                                                                                                raise any issue regarding the
                                                        that, even if any of its                                                    relied on statements made by
          (c) all documents                                                                     presumption of reliance on
                                                        representations were false (which is                                        or on behalf of BSGR and the
              containing Vale's                                                                 BSGR’s material
                                                        denied), Vale would have entered                                            extent to which it can be said
              internal consideration                                                            representations that it had not
                                                        into the joint venture had the                                              that those statements caused
              of the same.                                                                      engaged in any corrupt
                                                        misrepresentation(s) not been made                                          the alleged loss now claimed
                                                                                                activity, or the fact that as a
     27985142.1                                          21
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 23 of 94



                                                        (SoD, para 251). The documents           public company and a U.S.         by Vale in this arbitration.
                                                        sought will evidence the commercial      issuer, it was necessary for
                                                                                                                                   BSGR respectfully seeks an
                                                        reasoning behind Vale's decision to      Vale to obtain these
                                                                                                                                   order from the Tribunal that
                                                        invest in BSGR Guernsey, and the         representations to ensure
                                                                                                                                   documents responsive to the
                                                        extent to which it relied on             FCPA compliance. Finally,
                                                                                                                                   amended (and narrowed)
                                                        statements made by or on behalf of       Vale’s “expressions of
                                                                                                                                   request be produced.
                                                        BSGR.                                    interest” in bauxite resources
                                                                                                 are even more irrelevant to
                                                                                                 the issues in this arbitration,
                                                                                                 which deals with BSGR’s
                                                                                                 breaches of warranty and
                                                                                                 fraud in connection with
                                                                                                 Vale’s investment in BSGR’s
                                                                                                 Simandou iron ore
                                                                                                 concession.

6.   In relation to Mr Etchart's       SoC, paras 47    Vale claims in its SoC that, prior to    Vale objects to this Request      BSGR rejects Vale's              NO DECISION
     discussions and meeting with      and 62           entering into the Framework              because the requested             submission that the              is required in
     Mr Struik and Mr Cilins in                         Agreement, BSGR withheld the             documents are irrelevant to       documents requested are          relation to at
                                       EE I, para 12-
     Conakry in August 2006 (SoC,                       names Messrs Cilins, Lev Ran and         this proceeding and not           irrelevant and/or immaterial.    least part of this
                                       14
     para 47 and EE I, para 14):                        Noy (amongst others) in response to      material to its outcome. See      For the reasons set out above,   Request. The
                                                        questions about whether it had used      IBA Rules Art. 3(3)(b) and        it is BSGR's position that       Tribunal notes
                                                        any intermediaries to obtain licences    Art. 9(2)(a); General             Vale's state of mind upon        that Vale has
          (a) all documents                             or permits from the Government of        Objection 2. To the extent        entering into the Framework      agreed “to
              generated in                              Guinea. It is claimed by Vale that       BSGR purports to rely on the      Agreement and the                produce
              anticipation of that                      Messrs Cilins, Lev Ran and Noy "had      requested documents to            Shareholders' Agreement is       reasonably
              meeting;                                  in fact acted as such intermediaries"    refute Vale’s reliance claim,     both relevant and material in    responsive, non-
                                                        (SoC, para 62). Vale claims that it      this Request is irrelevant, as    the context of these             privileged,
          (b) all documents                             would not have entered into the          whether Vale thought that Mr.     proceedings. Documents           internal
              containing analysis of                    joint venture without this assurance     Cilins was BSGR’s                 evidencing that state of mind    documents from
              that meeting;                             from BSGR regarding its use of           intermediary based on a           will show, amongst other         August 2006
                                                        intermediaries (SoC, paras 96 and        meeting in 2006, two years        matters, the extent to which     discussing Mr.
          (c) all documents to and                      284). BSGR’s case is that Vale           before BSGR obtained rights       Vale relied on statements        Etchart's brief
              from Mr Etchart                           cannot establish reliance on this        to Simandou Blocks 1 and 2,       made by or on behalf of BSGR     meeting with
              reporting to his                          representation because, inter alia, it   has no bearing on Vale’s          and the extent to which those    Messrs. Struik and
              colleagues on the                         knew about the involvement of Mr         reliance on BSGR’s                statements caused the alleged    Cilins in Conakry
              meeting; and                              Cilins (SoD, para 251(i)).               representation in 2010 that       losses now claimed by Vale.      in August 2006
                                                                                                 this was in fact not the case                                      and any meeting
                                                        It is clear from the SoC and the                                           BSGR notes Vale's agreement
          (d) all documents relating                                                             and that it did not use                                            with the Minister
                                                        witness statement of Mr Etchart that                                       to produce documents
              to meetings with the                                                               intermediaries to obtain                                           of Mines in 2006,
     27985142.1                                          22
                                         Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 24 of 94



                  Minister of Mines in                   Mr Etchart admits that he met Mr         licenses or permits from the     responsive to this request,     subject to its
                  2006.                                  Cilins in 2006 and that Mr Cilins told   Government of Guinea in          although Vale's agreement       General
                                                         him he was working with BSGR (EE         2008. Further, even accepting    relates only to documents       Objections, and
                                                         I, para 14). These requests relate, in   BSGR’s strained position that    "from August 2006". For the     to the extent
                                                         part, to that meeting, its content and   any relevant inference can be    avoidance of doubt, BSGR        such documents
                                                         what Mr Etchart subsequently             drawn from Mr. Etchart’s brief   requires Vale to produce all    exist.”
                                                         relayed to other personnel in Vale       meeting with Mr. Cilins in       documents responsive to this
                                                                                                                                                                   The remainder of
                                                         about the discussions at the meeting     2006, the documents              request, whether created in
                                                                                                                                                                   the Request is
                                                         and the involvement of Mr Cilins.        requested relating to meetings   August 2006 or in the months
                                                                                                                                                                   DENIED as
                                                                                                  with the Minister of Mines in    before and/or after the
                                                         On that basis, the documents                                                                              lacking sufficient
                                                                                                  2006 are irrelevant.             meeting in August 2006. This
                                                         requested will evidence the extent                                                                        relevance.
                                                                                                                                   relates to specific meetings
                                                         to which and when Vale became            Notwithstanding these
                                                                                                                                   pleaded by Vale and there may
                                                         aware of Pentler and its connections     objections, and to avoid
                                                                                                                                   well have been notes and
                                                         to BSGR, and consequently the            unnecessary disputes, Vale
                                                                                                                                   other communications in the
                                                         reliance placed by Vale on BSGR’s        agrees to produce
                                                                                                                                   months leading up to and
                                                         representation that it had not used      reasonably responsive,
                                                                                                                                   following those meetings; it
                                                         any intermediaries in obtaining the      non-privileged, internal
                                                                                                                                   ought not to be difficult to
                                                         Mining Rights.                           documents from August
                                                                                                                                   search for documents which
                                                                                                  2006 discussing Mr.
                                                                                                                                   relate to those specific
                                                                                                  Etchart's brief meeting
                                                                                                                                   meetings. Once again, Vale’s
                                                                                                  with Messrs. Struik and
                                                                                                                                   purported formulation refers
                                                                                                  Cilins in Conakry in
                                                                                                                                   to its General Objections
                                                                                                  August 2006 and any
                                                                                                                                   rendering the obligation to
                                                                                                  meeting with the Minister
                                                                                                                                   produce effectively
                                                                                                  of Mines in 2006, subject
                                                                                                                                   meaningless because it is
                                                                                                  to its General Objections,
                                                                                                                                   apparently subject to Vale’s
                                                                                                  and to the extent such
                                                                                                                                   unilateral reservations. BSGR
                                                                                                  documents exist.
                                                                                                                                   respectfully seeks an order
                                                                                                                                   from the Tribunal in the form
                                                                                                                                   of the request made by BSGR.
                                                                                                                                   For the reasons explained in
                                                                                                                                   paragraph 1 of BSGR's replies
                                                                                                                                   to Vale's objections, the
                                                                                                                                   caveats in Vale's proposed
                                                                                                                                   formulation should not form
                                                                                                                                   part of the final order.

7.   All documents passing between       EE I, para 14   Please see comments in relation to       Vale objects to this Request     As explained in BSGR's          NO DECISION
     27985142.1                                           23
                                Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 25 of 94



Messrs Etchart and Cilins and              Request 6.                              because it is duplicative, as any   Responses and Objections to       is required in
all internal Vale documents                                                        arguably relevant documents         Vale's Request to Produce,        relation to at
                                           It is clear from the SoC and the
making reference to Mr Cilins                                                      would be included under             BSGR denies that documents        least part of this
                                           witness statement of Mr Etchart that
and/or Pentler.                                                                    Request 6.                          held by Mr Cilins are in the      Request. The
                                           Mr Etchart met Mr Cilins in 2006.
                                                                                                                       possession, custody or control    Tribunal notes
                                           These requests relate to that           Vale also objects to this
                                                                                                                       of BSGR. Mr Cilins is not, and    that Vale has
                                           meeting, its content and what Mr        Request because to the extent
                                                                                                                       has never been, an agent or       agreed “to
                                           Etchart subsequently relayed to         any relevant documents were
                                                                                                                       employee of BSGR.                 produce
                                           other personnel in Vale about those     exchanged between Mr. Cilins,
                                                                                                                                                         reasonably
                                           discussions.                            BSGR’s agent and/or                 BSGR notes Vale's agreement
                                                                                                                                                         responsive, non-
                                                                                   “intermediary” who has              to produce documents
                                           On that basis, the documents                                                                                  privileged
                                                                                   submitted a witness statement       responsive to this request,
                                           requested will evidence the extent                                                                            documents
                                                                                   on BSGR’s behalf, and Mr.           although Vale's agreement
                                           to which and when Vale became                                                                                 exchanged
                                                                                   Etchart, by definition they         relates only to documents
                                           aware of Pentler and its connections                                                                          between Messrs.
                                                                                   would be in BSGR’s                  "between 2006 and 2009".
                                           to BSGR, as well as the role played                                                                           Cilins and Etchart
                                                                                   possession. See IBA Rules           Vale's cut-off date in 2009 is
                                           specifically by Mr Cilins as BSGR                                                                             relating to BSGR
                                                                                   Art. 3(3)(c)(i); General            arbitrary and, more
                                           established its presence in Guinea in                                                                         and any internal
                                                                                   Objection 6.                        importantly, omits the critical
                                           2005 and 2006.                                                                                                Vale documents
                                                                                                                       period between 1 January and
                                                                                   Notwithstanding these                                                 making reference
                                                                                                                       30 April 2010 when the
                                                                                   objections, and to avoid                                              to Mr. Cilins
                                                                                                                       negotiations between Vale and
                                                                                   unnecessary disputes, Vale                                            and/or Pentler
                                                                                                                       BSGR were taking place in
                                                                                   agrees to produce                                                     between 2006
                                                                                                                       advance of the parties entering
                                                                                   reasonably responsive,                                                and 2009, subject
                                                                                                                       into the Framework
                                                                                   non-privileged documents                                              to its General
                                                                                                                       Agreement and the
                                                                                   exchanged between                                                     Objections, and
                                                                                                                       Shareholders' Agreement. As
                                                                                   Messrs. Cilins and Etchart                                            to the extent
                                                                                                                       explained above, it is BSGR's
                                                                                   relating to BSGR and any                                              such documents
                                                                                                                       position that Vale's state of
                                                                                   internal Vale documents                                               exist.”
                                                                                                                       knowledge upon entering into
                                                                                   making reference to Mr.
                                                                                                                       the joint venture is relevant     The Tribunal
                                                                                   Cilins and/or Pentler
                                                                                                                       and material in the context of    GRANTS the
                                                                                   between 2006 and 2009,
                                                                                                                       this arbitration.                 Request to the
                                                                                   subject to its General
                                                                                                                                                         extent that it
                                                                                   Objections, and to the              Once again, Vale’s proposal is
                                                                                                                                                         directs Vale to
                                                                                   extent such documents               subject to a general carve out
                                                                                                                                                         use its best
                                                                                   exist.                              by reference to its General
                                                                                                                                                         efforts to search
                                                                                                                       Objections, which is not
                                                                                                                                                         for and produce
                                                                                                                       acceptable.
                                                                                                                                                         documents dated
                                                                                                                       On that basis, BSGR requires      from 1 January
                                                                                                                       Vale to produce all documents     2006 up to and

27985142.1                                  24
                                        Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 26 of 94



                                                                                                                                   responsive to this request       including 30 April
                                                                                                                                   created from 1 January 2006      2010. The
                                                                                                                                   up to and including 30 April     remainder of the
                                                                                                                                   2010, and is prepared to limit   Request is
                                                                                                                                   its request on that basis.       DENIED as
                                                                                                                                                                    duplicative.
                                                                                                                                   For the reasons explained in
                                                                                                                                   paragraph 1 of BSGR's replies
                                                                                                                                   to Vale's objections, the
                                                                                                                                   caveats in Vale's proposed
                                                                                                                                   formulation should not form
                                                                                                                                   part of the final order.

8.   All documents prepared for the     SoC, para 47   Vale says in its SoC that "there were a   Vale objects to this Request      For the reasons outlined         NO DECISION
     purpose of or referring to any                    handful of minor contacts between Vale    because the requested             above, BSGR denies that the      is required in
                                        EE1, para 11
     and all of the "handful of minor                  and BSGR between 2006 and 2009"           documents are irrelevant to       requested documents are          relation to at
     contacts" between Vale and                        (SoC, para 47).                           this proceeding and not           irrelevant and/or immaterial,    least part of this
     BSGR between 2006 and 2009                                                                  material to its outcome. See      or within BSGR's possession,     Request. The
                                                       This request is therefore relevant
     (SoC, para 47).                                                                             IBA Rules Art. 3(3)(b) and        custody or control.              Tribunal notes
                                                       and material to what Vale knew
                                                                                                 Art. 9(2)(a); General                                              that Vale has
                                                       about BSGR during this period, how                                          BSGR notes Vale's agreement
                                                                                                 Objection 2. To the extent                                         agreed to
                                                       BSGR fitted into Vale's strategy in                                         to produce documents
                                                                                                 BSGR purports to rely on the                                       “produce
                                                       Guinea, and the extent to which Vale                                        responsive to this request.
                                                                                                 requested documents to                                             reasonably
                                                       relied on statements made by or on
                                                                                                 refute Vale’s reliance claim,     For the reasons explained in     responsive, non-
                                                       behalf of BSGR prior to entering into
                                                                                                 this Request is irrelevant as     paragraph 1 of BSGR's replies    privileged,
                                                       the Framework Agreement and the
                                                                                                 what Vale “knew” about            to Vale's objections, the        internal
                                                       Shareholders' Agreement.
                                                                                                 BSGR based on its “handful of     caveats in Vale's proposed       documents from
                                                                                                 minor contacts” between           formulation should not form      2006 through
                                                                                                 2006 and 2009 has no bearing      part of the final order.         2009 referring to
                                                                                                 on Vale’s reliance on BSGR’s                                       the ‘handful of
                                                                                                 contractual representations                                        minor contacts’
                                                                                                 and assurances that it                                             between Vale and
                                                                                                 obtained its Mining Rights in a                                    BSGR referenced
                                                                                                 proper and lawful manner.                                          in SoC ¶ 47 and
                                                                                                                                                                    Etchart WS ¶ 11-
                                                                                                 Vale also objects to this
                                                                                                                                                                    21, subject to its
                                                                                                 Request because to the extent
                                                                                                                                                                    General
                                                                                                 any relevant documents were
                                                                                                                                                                    Objections, and
                                                                                                 exchanged with BSGR relating
                                                                                                                                                                    to the extent
                                                                                                 to the “handful of minor
                                                                                                                                                                    such documents
                                                                                                 contacts,” by definition they
     27985142.1                                         25
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 27 of 94



                                                                                               would be in BSGR’s                                                    exist.”
                                                                                               possession. See IBA Rules
                                                                                                                                                                     The remainder of
                                                                                               Art. 3(3)(c)(i); General
                                                                                                                                                                     this Request is
                                                                                               Objection 6.
                                                                                                                                                                     DENIED as
                                                                                               Further, Vale objects to this                                         lacking sufficient
                                                                                               Request because it is                                                 relevance or
                                                                                               duplicative, as any arguably                                          materiality.
                                                                                               relevant documents would be
                                                                                               included under Requests 6-7
                                                                                               & 10-11.
                                                                                               Notwithstanding these
                                                                                               objections, and to avoid
                                                                                               unnecessary disputes, Vale
                                                                                               agrees to produce
                                                                                               reasonably responsive,
                                                                                               non-privileged, internal
                                                                                               documents from 2006
                                                                                               through 2009 referring to
                                                                                               the “handful of minor
                                                                                               contacts” between Vale
                                                                                               and BSGR referenced in
                                                                                               SoC ¶ 47 and Etchart WS
                                                                                               ¶ 11-21, subject to its
                                                                                               General Objections, and
                                                                                               to the extent such
                                                                                               documents exist.

9.   In relation to the exploration   EE I, para 8   Mr Etchart explains in his witness        Vale objects to this Request as   BSGR rejects Vale's suggestion      The Request is
     permits granted to Vale by the                  statement that, in relation to licenses   non-specific, vastly overbroad    that this request is "non-          DENIED as
     Government of Guinea in                         applied for in April/May 2008, "Vale      and unduly burdensome. See        specific, vastly overbroad and      overly broad,
     April/May 2008:                                 performed substantial geological works    IBA Rules Art. 3(3)(a) and Art.   unduly burdensome". At the          unduly
                                                     in this area" (EE I, para 8). It is       9(2)(c); General Objections 1     risk of stating the obvious, this   burdensome and
                                                     apparent, therefore, that by this         & 4. This Request for “all        request relates to a specific       lacking sufficient
          (a) all application                        time, Vale had carried out a great        application documents,” “all      category of documents,              relevance.
              documents submitted                    deal of work and had accumulated a        documents” and “all internal      created during a defined
              to the Government of                   substantial amount of knowledge in        documents” is the antithesis      period, and in relation to a
              Guinea;                                respect of iron ore deposits in           of a “narrow and specific”        narrow subject matter. This
                                                     Guinea. It follows that by the time       category of documents, see        appears to be an objection for
          (b) all documents passing                  that Vale entered into negotiations       IBA Rules Art. 3(3)(a)(ii), and
     27985142.1                                       26
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 28 of 94



             between Vale and the              with BSGR in 2010, it already had a    would impose an                     the sake of an objection.
             Government of Guinea              good understanding of the issues       “unreasonable burden” on
                                                                                                                          BSGR also rejects Vale's
             in relation to those              associated with mining and             Vale, see IBA Rules Art.
                                                                                                                          suggestion that the documents
             permits; and                      exploration in the region.             9(2)(a).
                                                                                                                          are irrelevant and immaterial.
                                               The documents requested will           Vale also objects to this           It is clear from Mr Etchart's
     (c) all internal Vale
                                               evidence Vale's state of knowledge     Request because the                 witness statement that Vale
         documents in relation
                                               prior to entering into negotiations    requested documents are             had explored the possibility of
         to those permits.
                                               with BSGR, the challenges associated   irrelevant to this proceeding       mining for iron ore in Guinea
                                               with exploration and exploitation of   and not material to its             long before it subsequently
                                               resources in Simandou and the          outcome. See IBA Rules Art.         entered into a joint venture
                                               extent to which it subsequently        3(3)(b) and Art. 9(2)(a);           with BSGR. For the reasons
                                               relied on statements made by or on     General Objection 2. Vale’s         outlined above, it is BSGR's
                                               behalf of BSGR.                        “state of knowledge”                position that knowledge
                                                                                      concerning Simandou prior to        acquired by Vale prior to 30
                                                                                      entering into the joint venture     April 2010 in relevant both to
                                                                                      with BSGR has no bearing            the extent to which it relied
                                                                                      whatsoever on Vale’s claims         on statements made by or on
                                                                                      or BSGR’s counterclaims, and        behalf of BSGR – an essential
                                                                                      specifically has no relevance to    element in any claim in
                                                                                      whether Vale relied on              misrepresentation – and the
                                                                                      BSGR’s detailed and specific        extent to which BSGR can be
                                                                                      representations that it had not     said to have caused the alleged
                                                                                      engaged in bribery and              losses now claimed by Vale in
                                                                                      corruption to obtain                this arbitration.
                                                                                      Simandou. Further, as Mr.
                                                                                                                          Even if the licences applied for
                                                                                      Etchart explains in his witness
                                                                                                                          by Vale in 2008 were, as Mr
                                                                                      statement, the licenses that
                                                                                                                          Etchart suggests, distinct from
                                                                                      Vale applied for in April-May
                                                                                                                          Vale's subsequent interest in
                                                                                      2008 were for three areas
                                                                                                                          Simandou Blocks 1, 2, 3 and 4,
                                                                                      that “were distinct from, and did
                                                                                                                          it is also apparent from Mr
                                                                                      not overlap with, Simandou
                                                                                                                          Etchart's witness statement
                                                                                      Blocks 1, 2, 3, and 4.” (Etchart
                                                                                                                          that the licences applied for in
                                                                                      WS ¶ 8). Accordingly, even
                                                                                                                          2008 were in the same region.
                                                                                      accepting BSGR’s non-sequitur
                                                                                                                          Documents relating to that
                                                                                      position that evidence of
                                                                                                                          episode will shed light on the
                                                                                      Vale’s state of knowledge
                                                                                                                          commercial motivation behind
                                                                                      regarding “the issues
                                                                                                                          Vale's investment in Simandou.
                                                                                      associated with mining and
                                                                                                                          As explained in its requests, it
                                                                                      exploration in the region” –
                                                                                                                          is BSGR's position that Vale's
27985142.1                                      27
                                        Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 29 of 94



                                                                                                     and specifically “the challenges   commercial rationale for the
                                                                                                     associated with exploration        deal, and its failure to act in
                                                                                                     and exploitation of resources      the best interests of the joint
                                                                                                     in Simandou” – is relevant to      venture, relate directly to the
                                                                                                     whether Vale relied on             issues arising in BSGR's
                                                                                                     BSGR’s statements,                 counterclaim.
                                                                                                     documents pertaining to these
                                                                                                                                        On that basis, BSGR
                                                                                                     licenses are irrelevant to that
                                                                                                                                        respectfully seeks an order
                                                                                                     claim.
                                                                                                                                        from the Tribunal that Vale
                                                                                                                                        produce the requested
                                                                                                                                        documents.

10. In relation to Mr Antaki's          SoC, para 48      It is BSGR’s case that Vale was very       Vale objects to this Request       BSGR denies that the               NO DECISION
    meeting with Mr Struik in or                          keen to do a deal with BSGR and            because the requested              requested documents are            is required in
                                        SoD, para 96
    around July 2009 (SoC, para 48                        pursued BSGR as its preferred joint        documents are irrelevant to        irrelevant and immaterial.         relation to at
    and SoD, para 96):                  EE I, paras 17-   venture partner (SoD, paras 7 and          this proceeding and not                                               least part of this
                                                                                                                                        BSGR notes that Vale has
                                        21                97). Vale states in its SoC that it "did   material to its outcome. See                                          Request. The
                                                                                                                                        agreed to produce "internal
                                                          not consider it fruitful to pursue any     IBA Rules Art. 3(3)(b) and                                            Tribunal notes
                                                                                                                                        documents discussing Mr.
         (a) all documents                                relationship because Rio Tinto still       Art. 9(2)(a); General                                                 that Vale has
                                                                                                                                        Antaki’s meeting with Mr. Struik
             generated in                                 publicly contended that it lawfully held   Objection 2. Vale’s                                                   agreed to
                                                                                                                                        in July 2009" without reference
             anticipation and for the                     rights to Simandou Blocks 1 and            “eagerness” and whether Vale                                          “produce
                                                                                                                                        to the specifics of BSGR's
             purpose of that                              2…Vale was also concerned about the        was “very keen to do a deal                                           reasonably
                                                                                                                                        request. BSGR requires Vale
             meeting;                                     security of BSGR's rights given the        with BSGR” are irrelevant to                                          responsive, non-
                                                                                                                                        to produce all documents
                                                          volatile political situation in Guinea"    Vale’s claims and BSGR’s                                              privileged,
                                                                                                                                        responsive to this request.
         (b) all documents created                        (SoC, para 48). Vale further claims        counterclaims, and the ipse                                           internal
             at the meeting;                              that it did not actively seek out a        dixit assertion – that “Vale       For the reasons explained in       documents
                                                          relationship with BSGR at this time        would have entered into the        paragraph 1 of BSGR's replies      discussing Mr.
         (c) all documents                                (EE I, para 20). The documents             joint venture in any event” –      to Vale's objections, the          Antaki’s meeting
             containing analysis of                       requested are relevant to this factual     likewise fails both to raise any   caveats in Vale's proposed         with Mr. Struik in
             that meeting;                                dispute.                                   issue regarding the                formulation should not form        July 2009, subject
                                                                                                     presumption of reliance on         part of the final order.           to its General
                                                          It is clear from footnote 4 of EE I,
         (d) all documents to and                                                                    BSGR’s material                                                       Objections, and
                                                          para 17 that further emails regarding
             from Mr Antaki                                                                          representations that it had not                                       to the extent
                                                          the meeting between Mr Antaki and
             reporting to his                                                                        engaged in any corrupt                                                such documents
                                                          Mr Struik exist. BSGR is entitled to
             colleagues on the                                                                       activity, or the fact that as a                                       exist.”
                                                          see the entirety of those internal
             meeting, other than                                                                     public company and a U.S.
                                                          exchanges, and not merely those                                                                                  The remainder of
             those disclosed at                                                                      issuer, it was necessary for
                                                          emails selected by Vale and exhibited                                                                            the Request is
             Exhibits C-37 to C-40.                                                                  Vale to obtain these
                                                          to its SoC.                                                                                                      DENIED as
                                                                                                     representations to ensure
                                                                                                                                                                           lacking sufficient
    27985142.1                                             28
                                         Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 30 of 94



                                                          The documents requested are also         FCPA compliance.                                                relevance or
                                                          relevant to the issue of Vale’s                                                                          materiality.
                                                                                                   Vale also objects to this
                                                          reliance on representations made by
                                                                                                   Request because it is
                                                          BSGR. It is BSGR’s case that Vale
                                                                                                   duplicative, as any arguably
                                                          would have entered into the joint
                                                                                                   relevant documents would be
                                                          venture in any event because of its
                                                                                                   included under Request 8.
                                                          eagerness to establish itself in the
                                                          region and counteract Rio Tinto’s        Further, Vale objects to this
                                                          holdings (SoD, para 251(ii)).            Request because to the extent
                                                                                                   any relevant documents were
                                                                                                   exchanged with BSGR relating
                                                                                                   to Mr. Antaki’s meeting with
                                                                                                   Mr. Struik in July 2009, by
                                                                                                   definition they would be in
                                                                                                   BSGR’s possession. See IBA
                                                                                                   Rules Art. 3(3)(c)(i); General
                                                                                                   Objection 6.
                                                                                                   Notwithstanding these
                                                                                                   objections, and to avoid
                                                                                                   unnecessary disputes, Vale
                                                                                                   agrees to produce
                                                                                                   reasonably responsive,
                                                                                                   non-privileged, internal
                                                                                                   documents discussing Mr.
                                                                                                   Antaki’s meeting with Mr.
                                                                                                   Struik in July 2009, subject
                                                                                                   to its General Objections,
                                                                                                   and to the extent such
                                                                                                   documents exist.

11. In relation to Mr Alves's visit to   SoD, paras 97,   Please see the comments in relation      Vale objects to this Request     In light of Vale’s eventual    NO DECISION
    BSGR Guinea's offices in late        98.              to Request 10 above.                     because the requested            agreement to provide           is required in
    July 2009 (SoD, para 97):                                                                      documents are irrelevant to      documents responsive to this   relation to at
                                         AA I, para 139   Vale's position in its SoC (para 48)
                                                                                                   this proceeding and not          request, in the interests of   least part of this
                                                          that it was hesitant about any deal
                                         Exhibit C-39                                              material to its outcome. See     proportionality, BSGR does     Request. The
                                                          with BSGR at this time is belied by
         (a) all documents                                                                         IBA Rules Art. 3(3)(b) and       not propose to respond to      Tribunal notes
                                                          the fact of its interest in contacting
             generated in                                                                          Art. 9(2)(a); General            Vale's objections in detail.   that Vale has
                                                          or meeting with BSGR in July and
             anticipation and for the                                                              Objection 2. Vale’s                                             agreed to
                                                          October 2009 (AA I, para 139), as                                         BSGR denies that the
             purposes of that visit;                                                               motivation for entering into a                                  “produce
                                                          well as the speed with which the                                          requested documents are
    27985142.1                                              29
                                  Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 31 of 94



                                             eventual joint venture deal was            joint venture with BSGR, and       irrelevant and immaterial.          reasonably
     (b) all documents                       negotiated and agreed.                     whether Vale “was hesitant         BSGR also denies that the           responsive, non-
         containing analysis of                                                         about any deal with BSGR” in       requested documents are in          privileged,
                                             The requests are relevant to
         that visit;                                                                    July and October 2009, has no      its possession, custody or          internal
                                             evidencing or disproving each party's
                                                                                        bearing whatsoever on Vale’s       control.                            documents
                                             position in relation to Vale's alleged
     (c) all documents to and                                                           reliance on BSGR’s detailed                                            discussing Mr.
                                             approach to BSGR and Vale's                                                   BSGR notes that Vale has
         from Mr Alves                                                                  and specific representations                                           Alves’s meeting
                                             interest (or lack of) in a joint venture                                      agreed to produce "internal
         reporting to his                                                               and assurances that it                                                 with Ms. Rakitina
                                             with BSGR at that time (SoD, para                                             documents discussing Mr. Alves’s
         managers on the visit;                                                         obtained its Mining Rights in a                                        in July 2009 or
                                             95-99).                                                                       meeting with Ms. Rakitina in July
         and                                                                            proper and lawful manner.                                              any subsequent
                                                                                                                           2009 or any subsequent
                                             The documents requested also go to         Further, even accepting                                                discussion in
                                                                                                                           discussion in October 2009"
     (d) all documents                       Vale's overall strategy as regards         BSGR’s unfounded position                                              October 2009,
                                                                                                                           without reference to the
         prepared for the                    Simandou, its state of knowledge at        that evidence of Vale’s alleged                                        subject to its
                                                                                                                           specifics of BSGR's request.
         purposes of, or                     that time and upon entering into the       interest in a joint venture with                                       General
                                                                                                                           BSGR requires Vale to
         referring to,                       Framework Agreement and the                BSGR is relevant to whether                                            Objections, and
                                                                                                                           produce all documents
         subsequent discussions              Shareholders' Agreement, as well as        Vale relied on BSGR’s                                                  to the extent
                                                                                                                           responsive to this request.
         in October 2009 (SoD,               the extent to which it relied upon         statements, Vale does not                                              such documents
         para 98).                           statements made by or on behalf of         dispute that it was interested     For the reasons explained in        exist.”
                                             BSGR.                                      in exploring a joint venture       paragraph 1 of BSGR's replies
                                                                                                                                                               The remainder of
                                                                                        with BSGR in February 2010         to Vale's objections, the
                                                                                                                                                               the Request is
                                                                                        when Mr. Struik informed Mr.       caveats in Vale's proposed
                                                                                                                                                               DENIED as
                                                                                        Etchart that BSGR had legally      formulation should not form
                                                                                                                                                               lacking sufficient
                                                                                        acquired the Mining Rights and     part of the final order.
                                                                                                                                                               relevance or
                                                                                        that it had received the
                                                                                                                                                               materiality.
                                                                                        Government’s permission to
                                                                                        transport iron ore through
                                                                                        Liberia (SoC ¶ 49), and
                                                                                        documents pertaining to
                                                                                        Vale’s interest in July and
                                                                                        October 2009 are irrelevant
                                                                                        to any issue of reliance on
                                                                                        BSGR’s representations and
                                                                                        warranties that it did not
                                                                                        engage in bribery or other
                                                                                        corrupt actions in obtaining its
                                                                                        Mining Rights. BSGR, in this
                                                                                        as in other Requests related
                                                                                        to Vale’s reliance, essentially
                                                                                        posits that any interest of Vale
                                                                                        in Simandou or in a joint
27985142.1                                    30
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 32 of 94



                                                  venture with BSGR is relevant
                                                  to a supposed lack of reliance
                                                  on BSGR’s actual
                                                  representations, but this is
                                                  self-evidently absurd, as it
                                                  would make any claimant’s
                                                  interest in entering into a
                                                  transaction a defence to fraud
                                                  by its counterparty in inducing
                                                  it to do so, and would open
                                                  the gates to precisely the kind
                                                  of limitless discovery that
                                                  BSGR has proposed. Vale
                                                  indisputably had an interest in
                                                  Simandou, but whether Vale’s
                                                  interest happened to be
                                                  hesitant, moderately keen or
                                                  very keen, provides no
                                                  plausible basis for BSGR’s
                                                  Request. BSGR is seeking to
                                                  elevate normal business
                                                  interest to collusion or
                                                  acquiescence in corruption
                                                  simply in order to support its
                                                  own “fishing expeditions.”
                                                  Vale also objects to this
                                                  Request because it is
                                                  duplicative, as any arguably
                                                  relevant documents would be
                                                  included under Request 8.
                                                  Further, Vale objects to this
                                                  Request because to the extent
                                                  any relevant documents were
                                                  exchanged with BSGR relating
                                                  to Mr. Alves’s meeting with
                                                  Ms. Tatiana Rakitina in July
                                                  2009 or to any subsequent
                                                  discussion in October 2009,
                                                  by definition they would be in
27985142.1               31
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 33 of 94



                                                                                           BSGR’s possession. See IBA
                                                                                           Rules Art. 3(3)(c)(i); General
                                                                                           Objection 6.
                                                                                           Notwithstanding these
                                                                                           objections, and to avoid
                                                                                           unnecessary disputes, Vale
                                                                                           agrees to produce
                                                                                           reasonably responsive,
                                                                                           non-privileged, internal
                                                                                           documents discussing Mr.
                                                                                           Alves’s meeting with Ms.
                                                                                           Rakitina in July 2009 or
                                                                                           any subsequent discussion
                                                                                           in October 2009, subject
                                                                                           to its General Objections,
                                                                                           and to the extent such
                                                                                           documents exist.

12. All documents sent to or from   EE 1, para 17   Vale makes clear in its SoC that Mr    Vale objects to this Request as   In light of Vale’s eventual     NO DECISION
    Mr Ledsham, including           (footnote 4)    Ledsham was a key decision maker       non-specific, vastly overbroad    agreement to provide            is required in
    documents created by or for                     in relation to Vale's activity in      and unduly burdensome. See        documents responsive to this    relation to at
                                    AM 1, paras
    him, regarding Simandou.                        Guinea. For example, in an email       IBA Rules Art. 3(3)(a) and Art.   request, in the interests of    least part of this
                                    7 and 8
                                                    dated 28 July 2009 (Exhibit C-38),     9(2)(c); General Objections 1     proportionality, BSGR does      Request. The
                                    Exhibits C-38   Mr Alves says that he had discussed    & 4. This Request would           not propose to respond to       Tribunal notes
                                    and C-41        BSGR with Mr Ledsham and that Mr       conceivably require the           Vale's objections in detail.    that Vale has
                                                    Ledsham had requested a meeting to     review of tens of thousands of                                    agreed to
                                                                                                                             BSGR denies that the request
                                                    be scheduled between him and Mr        documents over an undefined                                       “produce
                                                                                                                             is unduly burdensome.
                                                    Steinmetz in London "to address the    time period, including all                                        reasonably
                                                    Simandou North matter".                documents pertaining to Mr.       BSGR notes that Vale has        responsive, non-
                                                                                           Ledsham related in any way to     agreed to produce "internal     privileged,
                                                    This indicates that: (a) Mr Ledsham
                                                                                           Simandou. It is the antithesis    documents relating to Mr.       internal
                                                    was well informed of the discussions
                                                                                           of a “narrow and specific”        Ledsham’s negotiations with     documents
                                                    or potential discussion with BSGR
                                                                                           category of documents, see        BSGR between February and       relating to Mr.
                                                    about its rights; (b) there was
                                                                                           IBA Rules Art. 3(3)(a)(ii), and   April 2010" without reference   Ledsham’s
                                                    correspondence or other documents
                                                                                           would impose an                   to the specifics of BSGR's      negotiations with
                                                    created around this time relating to
                                                                                           “unreasonable burden” on          request. The scope of Vale's    BSGR between
                                                    this matter; and (c) Mr Alves, Mr
                                                                                           Vale, see IBA Rules Art.          proposed production is          February and
                                                    Antaki and/or Mr Ledsham had been
                                                                                           9(2)(a).                          different from, and falls far   April 2010 (which
                                                    in touch, or had planned to make
                                                                                                                             short of, BSGR's request.       is the only
                                                    contact with BSGR. In spite of that,   Notwithstanding these
    27985142.1                                       32
                                     Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 34 of 94



                                                    no witness statement has been            objections, and to avoid       Whilst BSGR would accept         relevant issue),
                                                    provided in this arbitration from Mr     unnecessary disputes, Vale     that the timescale referred to   subject to its
                                                    Ledsham.                                 agrees to produce              by Vale corresponds to the       General
                                                                                             reasonably responsive,         period in which Vale and         Objections, and
                                                    The documents requested are
                                                                                             non-privileged, internal       BSGR were engaged in formal      to the extent
                                                    relevant to evidencing (or
                                                                                             documents relating to Mr.      negotiations, for the reasons    such documents
                                                    otherwise) Vale's position that it was
                                                                                             Ledsham’s negotiations         described above, it is BSGR's    exist.”
                                                    not interested in pursuing BSGR
                                                                                             with BSGR between              position that knowledge
                                                    during this period, as well as its                                                                       The remainder of
                                                                                             February and April 2010        acquired by Vale prior to
                                                    overall strategy as regards Simandou.                                                                    the Request is
                                                                                             (which is the only relevant    those negotiations is relevant
                                                    The documents requested also                                                                             DENIED as
                                                                                             issue), subject to its         in the context of this
                                                    evidence Vale's state of knowledge at                                                                    overly broad and
                                                                                             General Objections, and        arbitration. It is also BSGR's
                                                    the time of entering into the                                                                            unduly
                                                                                             to the extent such             position that Vale's
                                                    Framework Agreement and the                                                                              burdensome.
                                                                                             documents exist.               commercial rationale for its
                                                    Shareholders' Agreement, and the
                                                                                                                            investment is also relevant.
                                                    extent to which it relied on
                                                    statements made by or on behalf of                                      It is abundantly clear that Mr
                                                    BSGR.                                                                   Ledsham was a key figure in
                                                                                                                            the context of Vale's
                                                                                                                            involvement in Guinea, yet
                                                                                                                            Vale's failure to rely on a
                                                                                                                            witness statement from Mr
                                                                                                                            Ledsham creates an evidential
                                                                                                                            vacuum that can only be filled
                                                                                                                            by appropriate production of
                                                                                                                            documents.
                                                                                                                            On that basis, BSGR
                                                                                                                            respectfully seeks an order
                                                                                                                            that Vale be required to
                                                                                                                            produce all documents
                                                                                                                            responsive to this request.
                                                                                                                            For the reasons explained in
                                                                                                                            paragraph 1 of BSGR's replies
                                                                                                                            to Vale's objections, the
                                                                                                                            caveats in Vale's proposed
                                                                                                                            formulation should not form
                                                                                                                            part of the final order.

13. In relation to the discussions   SoC, para 49   It is BSGR's case that Vale was          Vale objects to this Request   In light of Vale’s eventual      NO DECISION
    27985142.1                                       33
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 35 of 94



and meeting between Messrs          SoD, para 99      extremely keen to invest in BSGR         because the requested               agreement to provide               is required in
Etchart and Struik at the                             Guernsey because Vale saw having         documents are irrelevant to         documents responsive to this       relation to at
                                    EE I, paras 23,
INDABA conference in                                  an interest in the Simandou region as    this proceeding and not             request, in the interests of       least part of this
                                    24
February 2010 (SoC, para 49                           a key strategic objective (SoD, paras    material to its outcome. See        proportionality, BSGR does         Request. The
and SoD, para 99):                  AM I, para 6      7 and 95). For this reason, amongst      IBA Rules Art. 3(3)(b) and          not propose to respond to          Tribunal notes
                                                      others, BSGR alleges that, even if any   Art. 9(2)(a); General               Vale's objections in detail.       that Vale has
                                    MS 1, paras
                                                      of its representations were false        Objection 2. Whether Vale                                              agreed to
                                    141-143                                                                                        BSGR denies that the
     (a) all documents                                (which is denied), Vale would have       was “extremely keen to invest                                          “produce
                                                                                                                                   documents requested are
         generated in                                 entered into the joint venture had       in BSGR Guernsey” is                                                   reasonably
                                                                                                                                   irrelevant and immaterial; nor
         anticipation and for the                     the misrepresentation(s) not been        irrelevant to Vale’s claims or                                         responsive, non-
                                                                                                                                   is the request unduly
         purposes of that                             made (SoD, para 251). The                BSGR’s counterclaims, and the                                          privileged,
                                                                                                                                   burdensome; further, the
         meeting;                                     documents sought are relevant to         ipse dixit assertion – that “Vale                                      internal
                                                                                                                                   documents requested are not
                                                      the commercial reasoning behind          would have entered into the                                            documents
                                                                                                                                   in the possession, custody or
     (b) all documents created                        Vale's eagerness and decision to         joint venture had the                                                  discussing Mr.
                                                                                                                                   control of BSGR.
         at that meeting;                             invest in BSGR Guernsey, and             misrepresentation(s) not been                                          Etchart’s meeting
                                                      consequently, the extent to which it     made” – likewise fails both to      BSGR notes that Vale has           with Mr. Struik in
     (c) all documents                                relied on statements made by or on       raise any issue regarding the       agreed to produce "intenal         February 2010
         containing analysis of                       behalf of BSGR.                          presumption of reliance on          documents discussing Mr            during the
         that meeting; and                                                                     BSGR’s material                     Etchart’s meeting with Mr Struik   INDABA Mining
                                                                                               representations that it had not     in February 2010 during the        Conference,
     (d) all documents to and                                                                  engaged in any corrupt              INDABA Mining Conference"          subject to its
         from Mr Etchart                                                                       activity, or the fact that as a     without reference to the           General
         reporting to his                                                                      public company and a U.S.           specifics of BSGR's request.       Objections, and
         colleagues on the                                                                     issuer, it was necessary for        BSGR requires Vale to              to the extent
         meeting.                                                                              Vale to obtain these                produce all documents              such documents
                                                                                               representations to ensure           responsive to this request.        exist.”
                                                                                               FCPA compliance. Further,
                                                                                                                                   For the reasons explained in       The remainder of
                                                                                               BSGR, in this as in other
                                                                                                                                   paragraph 1 of BSGR's replies      the Request is
                                                                                               Requests related to Vale’s
                                                                                                                                   to Vale's objections, the          DENIED as
                                                                                               reliance, essentially posits that
                                                                                                                                   caveats in Vale's proposed         overly broad.
                                                                                               any interest of Vale in
                                                                                                                                   formulation should not form
                                                                                               Simandou or in a joint venture
                                                                                                                                   part of the final order.
                                                                                               with BSGR is relevant to a
                                                                                               supposed lack of reliance on
                                                                                               BSGR’s actual representations,
                                                                                               but this is self-evidently absurd
                                                                                               as it would make any
                                                                                               claimant’s interest in entering
                                                                                               into a transaction a defence to
                                                                                               fraud by its counterparty in
27985142.1                                             34
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 36 of 94



                                                  inducing it to do so, and
                                                  would open the gates to
                                                  precisely the kind of limitless
                                                  discovery that BSGR has
                                                  proposed. Vale indisputably
                                                  had an interest in Simandou,
                                                  but whether Vale’s interest
                                                  happened to be hesitant,
                                                  moderately keen or very
                                                  keen, provides no plausible
                                                  basis for BSGR’s Request.
                                                  BSGR is seeking to elevate
                                                  normal business interest to
                                                  collusion or acquiescence in
                                                  corruption simply in order to
                                                  support its own “fishing
                                                  expeditions.”
                                                  Vale also objects to this
                                                  Request as non-specific, vastly
                                                  overbroad and unduly
                                                  burdensome. See IBA Rules
                                                  Art. 3(3)(a) and Art. 9(2)(c);
                                                  General Objections 1 & 4. It
                                                  is the antithesis of a “narrow
                                                  and specific” category of
                                                  documents, see IBA Rules Art.
                                                  3(3)(a)(ii), and would impose
                                                  an “unreasonable burden” on
                                                  Vale, see IBA Rules Art.
                                                  9(2)(a).
                                                  Further, Vale objects to this
                                                  Request because to the extent
                                                  any relevant documents were
                                                  exchanged with BSGR relating
                                                  to Mr. Etchart’s meeting with
                                                  Mr. Struik in February 2010
                                                  during the INDABA Mining
                                                  Conference, by definition they
                                                  would be in BSGR’s
27985142.1               35
                                        Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 37 of 94



                                                                                                  possession. See IBA Rules
                                                                                                  Art. 3(3)(c)(i); General
                                                                                                  Objection 6.
                                                                                                  Notwithstanding these
                                                                                                  objections, and to avoid
                                                                                                  unnecessary disputes, Vale
                                                                                                  agrees to produce
                                                                                                  reasonably responsive,
                                                                                                  non-privileged, internal
                                                                                                  documents discussing Mr.
                                                                                                  Etchart’s meeting with
                                                                                                  Mr. Struik in February
                                                                                                  2010 during the INDABA
                                                                                                  Mining Conference,
                                                                                                  subject to its General
                                                                                                  Objections, and to the
                                                                                                  extent such documents
                                                                                                  exist.

14. In relation to the three            SoC, paras 52   Please see the comments above in          Vale objects to this Request        In light of Vale’s eventual        NO DECISION
    meetings between Vale and           and 53          relation to Request 13.                   because the requested               agreement to provide               is required in
    BSGR at Vale's offices in Rio de                                                              documents are irrelevant to         documents responsive to this       relation to at
                                        SoD, paras      In addition, it is BSGR's case that
    Janeiro in March 2010 (SoC,                                                                   this proceeding and not             request, in the interests of       least part of this
                                        101 and 175     Vale effectively treated the deal with
    para 52 and SoD, para 101(i)):                                                                material to its outcome. See        proportionality, BSGR does         Request. The
                                                        BSGR as an option (which it later
                                        AM I, paras 9                                             IBA Rules Art. 3(3)(b) and          not propose to respond to          Tribunal notes
                                                        decided not to pursue) over the
                                        – 11                                                      Art. 9(2)(a); General               Vale's objections in detail.       that Vale has
                                                        exploration and mining rights and a
         (a) all documents                                                                        Objection 2. Vale’s                                                    agreed to
                                        DB 1, para 37   way of preventing Rio Tinto from                                              BSGR denies that the
             generated in                                                                         “motivation” and whether                                               “produce
                                                        achieving a foothold in Guinea, and                                           documents requested are
             anticipation and for the   Exhibit R-96,                                             Vale was “extremely keen to                                            reasonably
                                                        in particular, in respect of Simandou                                         irrelevant and immaterial; nor
             purposes of those          p. 8                                                      invest in BSGR Guernsey” are                                           responsive, non-
                                                        Blocks 1 and 2 (SoD, paras 175,                                               is the request unduly
             meetings;                                                                            irrelevant to Vale’s claims or                                         privileged,
                                                        177). Mr Agnelli confirmed in an                                              burdensome; further, the
                                                                                                  BSGR’s counterclaims, and the                                          internal
                                                        interview dated March 2014 that "it                                           documents requested are not
         (b) all documents created                                                                ipse dixit assertion – that “Vale                                      documents
                                                        was recorded in the minutes and all the                                       in the possession, custody or
             at those meetings; and                                                               would have entered into the                                            discussing
                                                        shareholders were aware that we would                                         control of BSGR.
                                                                                                  joint venture had the                                                  meetings between
                                                        pay the 500 million dollars to have the
         (c) all documents                                                                        misrepresentation(s) not been       BSGR notes that Vale has           Vale and BSGR at
                                                        option to buy 51% of Simandou…."
             containing analysis of                                                               made” – likewise fails both to      agreed to produce "internal        Vale's offices in
                                                        (Exhibit R-96, p. 8).
             those meetings.                                                                      raise any issue regarding the       documents discussing Mr            Rio de Janeiro in
                                                        These requests are therefore              presumption of reliance on          Etchart’s meeting with Mr Struik   March 2010,
    27985142.1                                           36
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 38 of 94



                        relevant to Vale's apparent             BSGR’s material                     in February 2010 during the     subject to its
                        disinterest in a deal with BSGR in      representations that it had not     INDABA Mining Conference"       General
                        2009, and subsequent change of          engaged in any corrupt              without reference to the        Objections, and
                        heart. They are also relevant to        activity, or the fact that as a     specifics of BSGR's request.    to the extent
                        understanding Vale's strategy and       public company and a U.S.           BSGR requires Vale to           such documents
                        motivation in the negotiations          issuer, it was necessary for        produce all documents           exist.”
                        culminating in the Framework            Vale to obtain these                responsive to this request.
                                                                                                                                    The remainder of
                        Agreement and the Shareholders'         representations to ensure
                                                                                                    For the reasons explained in    the Request is
                        Agreement in 2010.                      FCPA compliance. Further,
                                                                                                    paragraph 1 of BSGR's replies   DENIED as
                                                                BSGR, in this as in other
                        The documents requested also                                                to Vale's objections, the       overly broad.
                                                                Requests related to Vale’s
                        evidence Vale's state of knowledge at                                       caveats in Vale's proposed
                                                                reliance, essentially posits that
                        the time of entering into the                                               formulation should not form
                                                                any interest of Vale in
                        Framework Agreement and the                                                 part of the final order.
                                                                Simandou or in a joint venture
                        Shareholders' Agreement, and the
                                                                with BSGR is relevant to a
                        extent to which it relied on
                                                                supposed lack of reliance on
                        statements made by or on behalf of
                                                                BSGR’s actual representations,
                        BSGR.
                                                                but this is self-evidently
                                                                absurd, as it would make any
                                                                claimant’s interest in entering
                                                                into a transaction a defence to
                                                                fraud by its counterparty in
                                                                inducing it to do so, and
                                                                would open the gates to
                                                                precisely the kind of limitless
                                                                discovery that BSGR has
                                                                proposed. Vale indisputably
                                                                had an interest in Simandou,
                                                                but whether Vale’s interest
                                                                happened to be hesitant,
                                                                moderately keen or very
                                                                keen, provides no plausible
                                                                basis for BSGR’s Request.
                                                                BSGR is seeking to elevate
                                                                normal business interest to
                                                                collusion or acquiescence in
                                                                corruption simply in order to
                                                                support its own “fishing
                                                                expeditions.”

27985142.1               37
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 39 of 94



                                                  Vale also objects to this
                                                  Request as non-specific, vastly
                                                  overbroad and unduly
                                                  burdensome. See IBA Rules
                                                  Art. 3(3)(a) and Art. 9(2)(c);
                                                  General Objections 1 & 4. It
                                                  is the antithesis of a “narrow
                                                  and specific” category of
                                                  documents, see IBA Rules Art.
                                                  3(3)(a)(ii), and would impose
                                                  an “unreasonable burden” on
                                                  Vale, see IBA Rules Art.
                                                  9(2)(a).
                                                  Further, Vale objects to this
                                                  Request because to the extent
                                                  any relevant documents were
                                                  exchanged with BSGR relating
                                                  to any meetings between Vale
                                                  and BSGR at Vale's offices in
                                                  Rio de Janeiro in March 2010,
                                                  by definition they would be in
                                                  BSGR’s possession. See IBA
                                                  Rules Art. 3(3)(c)(i); General
                                                  Objection 6.
                                                  Finally, BSGR’s assertion that
                                                  Vale treated its joint venture
                                                  with BSGR as an “option” is
                                                  wordplay that adds nothing of
                                                  substance to its position. The
                                                  parties’ contract expressly
                                                  provides that following Vale’s
                                                  payment of US$500 million,
                                                  Vale would pay an additional
                                                  US$2 billion “upon the
                                                  fulfilment of certain
                                                  milestones in the development
                                                  of the Mining Areas.” (SoC
                                                  ¶¶ 97-98; Exhibit C 1, Section
                                                  3: “Purchase Price.”). The
27985142.1               38
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 40 of 94



                                                                                                 language could not be clearer:
                                                                                                 Vale is obligated to pay the
                                                                                                 balance of the purchase price
                                                                                                 if certain conditions are met in
                                                                                                 the future, and otherwise not.
                                                                                                 This is obviously not an option
                                                                                                 as the term is legally
                                                                                                 understood, and whatever lay
                                                                                                 actors might call it does not
                                                                                                 change that reality.
                                                                                                 Notwithstanding these
                                                                                                 objections, and to avoid
                                                                                                 unnecessary disputes, Vale
                                                                                                 agrees to produce
                                                                                                 reasonably responsive,
                                                                                                 non-privileged, internal
                                                                                                 documents discussing
                                                                                                 meetings between Vale
                                                                                                 and BSGR at Vale's offices
                                                                                                 in Rio de Janeiro in March
                                                                                                 2010, subject to its
                                                                                                 General Objections, and
                                                                                                 to the extent such
                                                                                                 documents exist.

15. All documents arising from and    SoD, para 175    Please see the comments above in          Vale objects to this Request        In light of Vale’s eventual      NO DECISION
    relating to Vale's internal                        relation to Request 13.                   because the requested               agreement to provide             is required in
                                      EE I, paras 21
    consideration of:                                                                            documents are irrelevant to         documents responsive to this     relation to at
                                      and 22           It is BSGR's case that Vale effectively
                                                                                                 this proceeding and not             request, in the interests of     least part of this
                                                       treated the deal with BSGR as an
                                      DB 1, para 37                                              material to its outcome. See        proportionality, BSGR does       Request. The
                                                       option over the exploration and
         (a) the award of rights to   and 38                                                     IBA Rules Art. 3(3)(b) and          not propose to respond to        Tribunal notes
                                                       mining rights and a way of preventing
             BSGR in relation to                                                                 Art. 9(2)(a); General               Vale's objections in detail.     that Vale has
                                      Exhibit C-41,    Rio Tinto from achieving a foothold
             Simandou Blocks 1 and                                                               Objection 2. Vale’s                                                  agreed to
                                      p. 1             in Guinea, and in particular, in                                              BSGR denies that the
             2;                                                                                  “motivation” and whether                                             “produce
                                                       respect of Simandou Blocks 1 and 2                                            documents requested are
                                      Exhibit R-96,                                              Vale was “extremely keen to                                          reasonably
                                                       (SoD, paras 175, 177 and Exhibit R-                                           irrelevant and immaterial; nor
         (b) Vale's decision to       p. 8                                                       invest in BSGR Guernsey” are                                         responsive, non-
                                                       96, p. 8).                                                                    is the request unduly
             acquire an interest in                                                              irrelevant to Vale’s claims or                                       privileged,
                                                                                                                                     burdensome.
             those rights.                             These requests are therefore              BSGR’s counterclaims, and the                                        internal
                                                       relevant to Vale's apparent               ipse dixit assertion – that “Vale   BSGR notes that Vale has         documents,
    27985142.1                                          39
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 41 of 94



                        disinterest in a deal with BSGR in      would have entered into the        agreed to produce "internal        relating to its
                        2009, and subsequent change of          joint venture had the              documents, relating to its joint   joint venture
                        heart. They are also relevant to        misrepresentation(s) not been      venture negotiations with BSGR     negotiations with
                        understanding Vale's strategy and       made” – likewise fails both to     between February and April         BSGR between
                        motivation in the negotiations          raise any issue regarding the      2010" without reference to         February and
                        culminating in the Framework            presumption of reliance on         the specifics of BSGR's            April 2010 (which
                        Agreement and the Shareholders'         BSGR’s material                    request. Vale is, in effect,       is the only
                        Agreement in 2010, and the due          representations that it had not    agreeing to produce                relevant issue),
                        diligence carried out prior to that     engaged in any corrupt             documents in response to a         subject to its
                        and the consideration of that due       activity, or the fact that as a    different (unasked) request.       General
                        diligence by Vale's management.         public company and a U.S.          As explained above, it is Vale's   Objections, and
                                                                issuer, it was necessary for       position that documents            to the extent
                        The documents requested also
                                                                Vale to obtain these               evidencing Vale's internal         such documents
                        evidence Vale's state of knowledge at
                                                                representations to ensure          decision making processes are      exist.”
                        the time of entering into the
                                                                FCPA compliance.                   relevant both to the issues of
                        Framework Agreement and the                                                                                   For the avoidance
                                                                Moreover, documents related        reliance and causation. It is
                        Shareholders' Agreement, and the                                                                              of doubt, Request
                                                                to the quality of Vale’s           plainly inappropriate for Vale
                        extent to which it relied on                                                                                  15(b) is
                                                                diligence have no bearing on       to rephrase BSGR's document
                        statements made by or on behalf of                                                                            GRANTED, and
                                                                Vale’s claims or BSGR’s            requests and then decide
                        BSGR.                                                                                                         Request 15(a) is
                                                                counterclaims, for the reasons     which documents to produce
                                                                                                                                      DENIED as
                                                                set forth in General Objection     in response to that request.
                                                                                                                                      overly broad.
                                                                2. Further, BSGR, in this as in    The range of documents that
                                                                other Requests related to          Vale has agreed to produce is
                                                                Vale’s reliance, essentially       sufficiently vague to make it
                                                                posits that any interest of Vale   impossible to judge at this
                                                                in Simandou or in a joint          stage to what extent Vale
                                                                venture with BSGR is relevant      proposes to comply with the
                                                                to a supposed lack of reliance     request at all.
                                                                on BSGR’s actual
                                                                                                   The date range chosen by Vale
                                                                representations, but this is
                                                                                                   is both arbitrary and unhelpful.
                                                                self-evidently absurd, as it
                                                                                                   Even if the negotiation
                                                                would make any claimant’s
                                                                                                   regarding the joint venture
                                                                interest in entering into a
                                                                                                   were indeed limited to the
                                                                transaction a defence to fraud
                                                                                                   period February to April 2010,
                                                                by its counterparty in inducing
                                                                                                   Vale would have made a
                                                                it to do so, and would open
                                                                                                   decision to enter into those
                                                                the gates to precisely the kind
                                                                                                   negotiations in advance of that
                                                                of limitless discovery that
                                                                                                   period.
                                                                BSGR has proposed. Vale
                                                                indisputably had an interest in    BSGR is also entitled to know
27985142.1               40
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 42 of 94



                                                  Simandou, but whether Vale’s      what considerations were
                                                  interest happened to be           taken into account by Vale
                                                  hesitant, moderately keen or      prior to engaging with BSGR
                                                  very keen, provides no            in relation to Simandou.
                                                  plausible basis for BSGR’s
                                                                                    BSGR requires Vale to
                                                  Request. BSGR is seeking to
                                                                                    produce all documents
                                                  elevate normal business
                                                                                    responsive to this request.
                                                  interest to collusion or
                                                  acquiescence in corruption        For the reasons explained in
                                                  simply in order to support its    paragraph 1 of BSGR's replies
                                                  own “fishing expeditions.”        to Vale's objections, the
                                                                                    caveats in Vale's proposed
                                                  Vale also objects to this
                                                                                    formulation should not form
                                                  Request as non-specific, vastly
                                                                                    part of the final order.
                                                  overbroad and unduly
                                                  burdensome. See IBA Rules
                                                  Art. 3(3)(a) and Art. 9(2)(c);
                                                  General Objections 1 & 4. It
                                                  is the antithesis of a “narrow
                                                  and specific” category of
                                                  documents, see IBA Rules Art.
                                                  3(3)(a)(ii), and would impose
                                                  an “unreasonable burden” on
                                                  Vale, see IBA Rules Art.
                                                  9(2)(a).
                                                  Finally, BSGR’s assertion that
                                                  Vale treated its joint venture
                                                  with BSGR as an “option” is
                                                  wordplay that adds nothing of
                                                  substance to its position. The
                                                  parties’ contract expressly
                                                  provides that following Vale’s
                                                  payment of US$500 million,
                                                  Vale would pay an additional
                                                  US$2 billion “upon the
                                                  fulfilment of certain
                                                  milestones in the development
                                                  of the Mining Areas.” (SoC
                                                  ¶¶ 97-98; Exhibit C 1, Section
                                                  3: “Purchase Price.”). The
27985142.1               41
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 43 of 94



                                                                                                language could not be clearer:
                                                                                                Vale is obligated to pay the
                                                                                                balance of the purchase price
                                                                                                if certain conditions are met in
                                                                                                the future, and otherwise not.
                                                                                                This is obviously not an option
                                                                                                as the term is legally
                                                                                                understood, and whatever lay
                                                                                                actors might call it does not
                                                                                                change that reality.
                                                                                                Notwithstanding these
                                                                                                objections, and to avoid
                                                                                                unnecessary disputes, Vale
                                                                                                agrees to produce
                                                                                                reasonably responsive,
                                                                                                non-privileged, internal
                                                                                                documents, relating to its
                                                                                                joint venture negotiations
                                                                                                with BSGR between
                                                                                                February and April 2010
                                                                                                (which is the only relevant
                                                                                                issue), subject to its
                                                                                                General Objections, and
                                                                                                to the extent such
                                                                                                documents exist.

16. All documents evidencing Vale's   SoC, paras 49   Please see the comments above in          Vale objects to this Request       In light of Vale’s eventual      NO DECISION
    internal management, board        and 55          relation to Request 13.                   because the requested              agreement to provide             is required in
    discussions and approvals in                                                                documents are irrelevant to        documents responsive to this     relation to at
                                      SoD, para       It is BSGR's case that Vale effectively
    connection with its investment                                                              this proceeding and not            request, in the interests of     least part of this
                                      175             treated the deal with BSGR as an
    in BSGR Guernsey.                                                                           material to its outcome. See       proportionality, BSGR does       Request. The
                                                      option over the exploration and
                                      DB 1, para 37                                             IBA Rules Art. 3(3)(b) and         not propose to respond to        Tribunal notes
                                                      mining rights and a way of preventing
                                      and 38                                                    Art. 9(2)(a); General              Vale's objections in detail.     that Vale has
                                                      Rio Tinto from achieving a foothold
                                                                                                Objection 2. Vale’s                                                 agreed to
                                      Exhibit R-96,   in Guinea, and in particular, in                                             BSGR denies that the
                                                                                                “motivation” and whether                                            “produce
                                      p. 8            respect of Simandou Blocks 1 and 2                                           documents requested are
                                                                                                Vale was “extremely keen to                                         reasonably
                                                      (SoD, paras 175, 177 and Exhibit R-                                          irrelevant and immaterial; nor
                                                                                                invest in BSGR Guernsey” are                                        responsive, non-
                                                      96, p. 8).                                                                   is the request unduly
                                                                                                irrelevant to Vale’s claims or                                      privileged,
                                                                                                                                   burdensome.
                                                      In addition, Vale submits that it         BSGR’s counterclaims, and the                                       internal
    27985142.1                                         42
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 44 of 94



                        carried out very extensive and          ipse dixit assertion – that “Vale   BSGR notes that Vale has           documents,
                        "rigorous" (SoC, para 55) due           would have entered into the         agreed to produce "internal        relating to its
                        diligence on BSGR and its business      joint venture had the               documents, relating to its joint   joint venture
                        before making the decision to invest    misrepresentation(s) not been       venture negotiations with BSGR     negotiations with
                        in the joint venture. Any relevant      made” – likewise fails both to      between February and April         BSGR between
                        concerns that this process created      raise any issue regarding the       2010" without reference to         February and
                        were likely to have been reported to    presumption of reliance on          the specifics of BSGR's            April 2010 (which
                        and considered by Vale's                BSGR’s material                     request. Vale is, in effect,       is the only
                        management and by its board before      representations that it had not     agreeing to produce                relevant issue),
                        the decision to enter into the joint    engaged in any corrupt              documents in response to a         subject to its
                        venture was made.                       activity, or the fact that as a     different (unasked) request.       General
                                                                public company and a U.S.           As explained above, it is Vale's   Objections, and
                        Vale has provided no internal
                                                                issuer, it was necessary for        position that documents            to the extent
                        working papers in relation to its
                                                                Vale to obtain these                evidencing Vale's internal         such documents
                        approach to the deal or to its
                                                                representations to ensure           decision making processes are      exist.”
                        consideration of the due diligence.
                                                                FCPA compliance.                    relevant both to the issues of
                                                                                                                                       The remainder of
                        These requests are therefore            Moreover, documents related         reliance and causation. It is
                                                                                                                                       the Request is
                        relevant to Vale's position as to why   to the quality of Vale’s            plainly inappropriate for Vale
                                                                                                                                       DENIED, as
                        it was not interested in a deal with    diligence have no bearing on        to rephrase BSGR's document
                                                                                                                                       overly broad and
                        BSGR in 2009, but its position had      Vale’s claims or BSGR’s             requests and then decide
                                                                                                                                       unduly
                        changed by February 2010. They are      counterclaims, for the reasons      which documents to produce
                                                                                                                                       burdensome.
                        also relevant to understanding Vale's   set forth in General Objection      in response to that request.
                        strategy and motivation in the          2. Further, BSGR, in this as in     The range of documents that
                        negotiations culminating in the         other Requests related to           Vale has agreed to produce is
                        Framework Agreement and the             Vale’s reliance, essentially        sufficiently vague to make it
                        Shareholders' Agreement in 2010.        posits that any interest of Vale    impossible to judge at this
                                                                in Simandou or in a joint           stage to what extent Vale
                        The documents requested also
                                                                venture with BSGR is relevant       proposes to comply with the
                        evidence what issues or information
                                                                to a supposed lack of reliance      request at all.
                        was considered as a result of the due
                                                                on BSGR’s actual
                        diligence process, what Vale would                                          The date range chosen by Vale
                                                                representations, but this is
                        have known before entering into the                                         is both arbitrary and unhelpful.
                                                                self-evidently absurd, as it
                        Framework Agreement and the                                                 Even if the negotiation
                                                                would make any claimant’s
                        Shareholders' Agreement, and to                                             regarding the joint venture
                                                                interest in entering into a
                        what extent it relied upon                                                  were indeed limited to the
                                                                transaction a defence to fraud
                        statements made by or on behalf of                                          period February to April 2010,
                                                                by its counterparty in inducing
                        BSGR.                                                                       Vale would have made a
                                                                it to do so, and would open
                                                                                                    decision to enter into those
                                                                the gates to precisely the kind
                                                                                                    negotiations in advance of that
                                                                of limitless discovery that
                                                                                                    period.
                                                                BSGR has proposed. Vale
27985142.1               43
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 45 of 94



                                                  indisputably had an interest in   BSGR is also entitled to know
                                                  Simandou, but whether Vale’s      what considerations were
                                                  interest happened to be           taken into account by Vale
                                                  hesitant, moderately keen or      prior to engaging with BSGR
                                                  very keen, provides no            in relation to Simandou.
                                                  plausible basis for BSGR’s
                                                                                    For those reasons, BSGR
                                                  Request. BSGR is seeking to
                                                                                    requires Vale to produce all
                                                  elevate normal business
                                                                                    documents responsive to this
                                                  interest to collusion or
                                                                                    request.
                                                  acquiescence in corruption
                                                  simply in order to support its    For the reasons explained in
                                                  own “fishing expeditions.”        paragraph 1 of BSGR's replies
                                                                                    to Vale's objections, the
                                                  Vale also objects to this
                                                                                    caveats in Vale's proposed
                                                  Request as non-specific, vastly
                                                                                    formulation should not form
                                                  overbroad and unduly
                                                                                    part of the final order.
                                                  burdensome. See IBA Rules
                                                  Art. 3(3)(a) and Art. 9(2)(c);
                                                  General Objections 1 & 4. It
                                                  is the antithesis of a “narrow
                                                  and specific” category of
                                                  documents, see IBA Rules Art.
                                                  3(3)(a)(ii), and would impose
                                                  an “unreasonable burden” on
                                                  Vale, see IBA Rules Art.
                                                  9(2)(a).
                                                  Further, Vale objects to this
                                                  Request because it is
                                                  duplicative, as any arguably
                                                  relevant documents would be
                                                  included under Request 1.
                                                  Finally, BSGR’s assertion that
                                                  Vale treated its joint venture
                                                  with BSGR as an “option” is
                                                  wordplay that adds nothing of
                                                  substance to its position. The
                                                  parties’ contract expressly
                                                  provides that following Vale’s
                                                  payment of US$500 million,

27985142.1               44
                                     Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 46 of 94



                                                                                             Vale would pay an additional
                                                                                             US$2 billion “upon the
                                                                                             fulfilment of certain
                                                                                             milestones in the development
                                                                                             of the Mining Areas.” (SoC
                                                                                             ¶¶ 97-98; Exhibit C 1, Section
                                                                                             3: “Purchase Price.”). The
                                                                                             language could not be clearer:
                                                                                             Vale is obligated to pay the
                                                                                             balance of the purchase price
                                                                                             if certain conditions are met in
                                                                                             the future, and otherwise not.
                                                                                             This is obviously not an option
                                                                                             as the term is legally
                                                                                             understood, and whatever lay
                                                                                             actors might call it does not
                                                                                             change that reality.
                                                                                             Notwithstanding these
                                                                                             objections, and to avoid
                                                                                             unnecessary disputes, Vale
                                                                                             agrees to produce
                                                                                             reasonably responsive,
                                                                                             non-privileged, internal
                                                                                             documents, relating to its
                                                                                             joint venture negotiations
                                                                                             with BSGR between
                                                                                             February and April 2010
                                                                                             (which is the only relevant
                                                                                             issue), subject to its
                                                                                             General Objections, and
                                                                                             to the extent such
                                                                                             documents exist.

17. All documents in Vale's          SoC, para 55,   Vale submits that its employees had     Vale objects to this Request as    BSGR denies that the request    NO DECISION
    possession, including internal   58              heard rumours about BSGR's              non-specific, vastly overbroad     is unduly burdensome. The       is required in
    communications prior to 30                       reputation in Africa, "including        and unduly burdensome. See         request relates to a specific   relation to at
                                     SoD, para 106
    April 2010 discussing Vale's                     general, but unsubstantiated, rumours   IBA Rules Art. 3(3)(a) and Art.    issue and includes a defined    least part of this
    concerns regarding links         AM 1, para      of corruption" (SoC, para 55, AM 1,     9(2)(c); General Objections 1      timescale.                      Request. The
    between BSGR and either          36–38           para 36 to 38). It is claimed that      & 4. BSGR has failed to define                                     Tribunal notes
                                                                                                                                In light of Vale’s eventual
    27985142.1                                        45
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 47 of 94



     corruption or "blood diamonds"    GK I, para 10    these rumours were put to the           or limit in any meaningful way     agreement to provide               that Vale has
     whether in Sierra Leone, the                       BSGR team and denied (SoC, para         Vale’s “concerns” and thus has     documents responsive to this       agreed to
                                       BS 1, para 75
     Democratic Republic of Congo                       58, AM I, para 38, GK I, para 10).      failed to sufficiently delineate   request, in the interests of       “produce
     or elsewhere.                     DC 1, paras                                              the scope of this Request.         proportionality, BSGR does         reasonably
                                                        BSGR's position is that the alleged
                                       29, 30                                                                                      not propose to respond to          responsive, non-
                                                        rumours that Vale refers to were        Further, Vale does not dispute
                                                                                                                                   Vale's objections in detail, and   privileged internal
                                       DB 1, para 47    false and were not in any event put     – and indeed expressly stated
                                                                                                                                   awaits production of               communications
                                                        to it.                                  – that the rumours about
                                                                                                                                   responsive documents (which        made between
                                                                                                BSGR at issue in this request
                                                        The documents requested are                                                should be ordered without          February and
                                                                                                were “unsubstantiated.” (SoC
                                                        relevant to what exactly these                                             reference to the general           April 2010,
                                                                                                ¶ 55; Monteiro WS ¶ 36).
                                                        rumours entailed and what                                                  caveats that Vale seeks to         referencing a
                                                        information Vale had in relation to     Notwithstanding these              impose upon the terms of the       connection
                                                        them that might have caused Vale to     objections, and to avoid           request, including reference to    between BSGR
                                                        be suspicious. The documents            unnecessary disputes, Vale         its General Objections).           and either
                                                        requested are also relevant to and      agrees to produce                                                     corruption or
                                                        evidence Vale's state of knowledge at   reasonably responsive,                                                ‘blood diamonds’
                                                        the time when it entered into the       non-privileged internal                                               in Sierra Leone
                                                        Framework Agreement and the             communications made                                                   and the
                                                        Shareholders' Agreement.                between February and                                                  Democratic
                                                                                                April 2010, referencing a                                             Republic of
                                                                                                connection between                                                    Congo, subject to
                                                                                                BSGR and either                                                       its General
                                                                                                corruption or “blood                                                  Objections, and
                                                                                                diamonds” in Sierra                                                   to the extent
                                                                                                Leone and the                                                         such documents
                                                                                                Democratic Republic of                                                exist.”
                                                                                                Congo, subject to its
                                                                                                                                                                      The remainder of
                                                                                                General Objections, and
                                                                                                                                                                      the Request is
                                                                                                to the extent such
                                                                                                                                                                      DENIED as
                                                                                                documents exist.
                                                                                                                                                                      overly broad.

18. In relation to the Project Hills   SoC, para 51     This request is relevant to Vale’s      Vale objects to this Request       In light of Vale’s eventual        NO DECISION
    negotiations entered into by       et seq, paras    knowledge upon entering into the        because the requested              agreement to provide               is required in
    Vale and BSGR between              88-92            Framework Agreement and the             documents are irrelevant to        documents responsive to this       relation to at
    February and April 2010, all                        Shareholders' Agreement, especially     this proceeding and not            request, in the interests of       least part of this
                                       AM 1, paras
    internal Vale documents                             in relation to the existence of         material to its outcome. See       proportionality, BSGR does         Request. The
                                       20-30, 36-39
    prepared for the purposes of,                       Pentler, Mr Touré and Mr Cilins         IBA Rules Art. 3(3)(b) and         not propose to respond to          Tribunal notes
    or referring to:                   GK I, paras 5,   (SoC, paras 60(h) and 62 and SoD,       Art. 9(2)(a); General              Vale's objections in detail.       that Vale has
                                       10 et seq        para 237).                              Objection 2. Whether Vale                                             agreed to
                                                                                                                                   BSGR denies that the
    27985142.1                                           46
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 48 of 94



                                    EE 1, para 29   Vale’s case is that it carried out       was “extremely keen to invest       documents requested are            “produce
                                                    "especially rigorous" due diligence in   in BSGR Guernsey” is                irrelevant and immaterial; nor     reasonably
     (a) commercial due             Exhibits C-3
                                                    respect of the deal (SoC, para 55),      irrelevant to Vale’s claims or      is the request unduly              responsive, non-
         diligence;                 and C-4
                                                    whereas BSGR’s case is that Vale has     BSGR’s counterclaims, and the       burdensome.                        privileged,
                                                    exaggerated the importance of the        ipse dixit assertion – that “Vale                                      internal
     (b) financial due diligence;                                                                                                BSGR notes that Vale has
                                                    FCPA/ABL due diligence (SoD, paras       would have entered into the                                            documents,
                                                                                                                                 agreed to produce "internal
                                                    8 and 104-108). The requested            joint venture had the                                                  relating to its due
     (c) technical due diligence;                                                                                                documents, relating to its joint
                                                    documents are relevant to this issue.    misrepresentation(s) not been                                          diligence of BSGR
                                                                                                                                 venture negotiations with BSGR
                                                    They are also relevant to the dispute    made” – likewise fails both to                                         between February
     (d) legal due diligence;                                                                                                    between February and April
                                                    over whether Vale (1) had concerns       raise any issue regarding the                                          and April 2010
                                                                                                                                 2010" without reference to
                                                    about BSGR’s reputation and (2)          presumption of reliance on                                             subject to its
     (e) BSGR's or BSGR                                                                                                          the specifics of BSGR's
                                                    raised those concerns with anyone        BSGR’s material                                                        General
         Guernsey's or BSGR                                                                                                      request. Vale is, in effect,
                                                    at BSGR during the due diligence         representations that it had not                                        Objections, and
         Guinea's acquisition of                                                                                                 agreeing to produce
                                                    process (SoC, para 55, SoD, paras        engaged in any corrupt                                                 to the extent
         its exploration and                                                                                                     documents in response to a
                                                    105-106 and AM I, para 37).              activity, or the fact that as a                                        such documents
         mining rights in Zogota                                                                                                 different (unasked) request.
                                                                                             public company and a U.S.                                              exist.”
         and Simandou Blocks 1                      Further, it is BSGR's case that Vale                                         As explained above, it is Vale's
                                                                                             issuer, it was necessary for
         and 2;                                     was extremely keen to invest in                                              position that documents            The remainder of
                                                                                             Vale to obtain these
                                                    BSGR Guernsey because Vale saw                                               evidencing Vale's internal         the Request is
                                                                                             representations to ensure
     (f) the revocation of Rio                      having an interest in the Simandou                                           decision making processes are      GRANTED.
                                                                                             FCPA compliance. Moreover,
         Tinto's mining rights in                   region as a key strategic objective                                          relevant both to the issues of
                                                                                             documents related to the
         Simandou Blocks 1 and                      (SoD, paras 7 and 95). For this                                              reliance and causation. It is
                                                                                             quality of Vale’s diligence have
         2;                                         reason, amongst others, BSGR                                                 plainly inappropriate for Vale
                                                                                             no bearing on Vale’s claims or
                                                    alleges that, even if any of its                                             to rephrase BSGR's document
                                                                                             BSGR’s counterclaims, for the
     (g) compliance with anti-                      representations were false (which is                                         requests and then decide
                                                                                             reasons set forth in General
         bribery and corruption                     denied), Vale would have entered                                             which documents to produce
                                                                                             Objection 2.
         legislation;                               into the joint venture had the                                               in response to that request.
                                                    misrepresentation(s) not been made       Notwithstanding these               The range of documents that
     (h) the anti-bribery                           (SoD, para 251). The documents           objections, and to avoid            Vale has agreed to produce is
         certifications given by                    sought are relevant to the               unnecessary disputes, Vale          sufficiently vague to make it
         Messrs Steinmetz and                       commercial reasoning behind Vale's       agrees to produce                   impossible to judge at this
         Clark;                                     eagerness and decision to invest in      reasonably responsive,              stage to what extent Vale
                                                    BSGR Guernsey, and, consequently,        non-privileged, internal            proposes to comply with the
     (i) the internal process                       the extent to which it relied on         documents, relating to its          request at all.
         whereby Vale resolved                      statements made by or on behalf of       due diligence of BSGR
                                                                                                                                 The date range chosen by Vale
         to enter into the                          BSGR.                                    between February and
                                                                                                                                 is both arbitrary and unhelpful.
         Framework                                                                           April 2010 subject to its
                                                                                                                                 Even if the negotiation
         Agreement and the                                                                   General Objections, and
                                                                                                                                 regarding the joint venture
         Shareholders'                                                                       to the extent such
                                                                                                                                 were indeed limited to the
         Agreement; and                                                                      documents exist.
                                                                                                                                 period February to April 2010,
27985142.1                                           47
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 49 of 94



                                                                                                                                  Vale would have made a
         (j) suspicions, rumours or                                                                                               decision to enter into those
             allegations regarding                                                                                                negotiations in advance of that
             BSGR's business                                                                                                      period.
             practices.
                                                                                                                                  BSGR is also entitled to know
                                                                                                                                  what considerations were
                                                                                                                                  taken into account by Vale
                                                                                                                                  prior to engaging with BSGR
                                                                                                                                  in relation to Simandou.
                                                                                                                                  BSGR requires Vale to
                                                                                                                                  produce all documents
                                                                                                                                  responsive to this request.
                                                                                                                                  For the reasons explained in
                                                                                                                                  paragraph 1 of BSGR's replies
                                                                                                                                  to Vale's objections, the
                                                                                                                                  caveats in Vale's proposed
                                                                                                                                  formulation should not form
                                                                                                                                  part of the final order.

19. In relation to the due diligence   SoC, para 54    Vale states that it conducted "an        Vale objects to this Request as   In light of Vale’s eventual       NO DECISION
    carried out by or on behalf of     and 57(b)       independent review of the principal      non-specific, vastly overbroad    agreement to provide              is required in
    Vale in advance of and in                          entities and persons connected with      and unduly burdensome. See        documents responsive to this      relation to at
                                       AM I, para 19
    contemplation of the                               Project Hills" and that this included    IBA Rules Art. 3(3)(a) and Art.   request, in the interests of      least part of this
    Framework Agreement and the        EE I, para 31   "on-the-ground inquiries in Guinea and   9(2)(c); General Objections 1     proportionality, BSGR does        Request. The
    Shareholders' Agreement:                           Liberia". It provides no further         & 4. It is the antithesis of a    not propose to respond to         Tribunal notes
                                       YT 1, para 87
                                                       details, however of what this            “narrow and specific”             Vale's objections in detail.      that Vale has
                                       Letters from    "independent review" consisted of or     category of documents, see                                          agreed to
                                                                                                                                  BSGR denies that the
         (a) all documents,            Quinn           what information it uncovered (SoC,      IBA Rules Art. 3(3)(a)(ii), and                                     “produce
                                                                                                                                  documents requested are
             including                 Emanuel to      para 57).                                would impose an                                                     reasonably
                                                                                                                                  irrelevant and immaterial; nor
             reports/memoranda         the                                                      “unreasonable burden” on                                            responsive, non-
                                                       The only due diligence reports                                             is the request unduly
             prepared by Ernst &       Honourable                                               Vale, see IBA Rules Art.                                            privileged
                                                       provided by Vale with its SoC are                                          burdensome.
             Young (SoD, para          Andrew J Peck                                            9(2)(a).                                                            documents,
                                                       those due diligence questionnaires
             101(ix) and YT I, para    in the RICO                                                                                BSGR notes that Vale has          relating to its due
                                                       containing information provided to       Vale also objects to this
             87);                      Proceedings                                                                                agreed to produce "documents,     diligence of BSGR
                                                       Vale by BSGR itself. No reports          Request to the extent it
                                       dated 26 May                                                                               relating to its due diligence     between February
                                                       prepared by third party advisers         purports to request
         (b) all documents,            2015, 10 June                                                                              between February and April        and April 2010
                                                       have been disclosed to date.             documents protected by legal
             including                 2015 and 13                                                                                2010" without reference to        subject to its
                                                                                                privilege. See IBA Rules Art.
             reports/memoranda         July 2015       Vale is also silent on what steps it                                       the specifics of BSGR's           General
                                                                                                9(2)(b); General Objection 7.
    27985142.1                                          48
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 50 of 94



             prepared by Nardello                took to verify the information that      Unlike BSGR, which has            request. Vale is, in effect,       Objections, and
             & Co (referred to in                BSGR had given it. Disclosure on         expressly referred to legal       agreeing to produce                to the extent
             letters from Quinn                  this issue is relevant to Vale’s         advice it received in its SoD     documents in response to a         such documents
             Emanuel to the                      contention (which BSGR denies) that      (SoD ¶ 102; Steinmetz WS ¶        different (unasked) request.       exist.”
             Honourable Andrew J                 its due diligence process was            78; Pollak WS ¶ 52), Vale has     As explained above, it is
                                                                                                                                                               The remainder of
             Peck dated 26 May                   "especially rigorous" (SoC, paras 55     not waived privilege and has      BSGR's position that
                                                                                                                                                               the Request is
             2015, 10 June 2015                  and 56, SoD, paras 8 and 104).           no intention of doing so.         documents evidencing Vale's
                                                                                                                                                               GRANTED,
             and 13 July 2015); and                                                                                         internal consideration of the
                                                 BSGR is aware that, at a very            Further, Vale objects to this                                        subject to legal
                                                                                                                            investment in BSGR Guernsey,
                                                 minimum, Vale instructed Ernst &         Request because the                                                  privilege.
     (c) any and all other                                                                                                  prior to entering into the
                                                 Young to conduct a review of the         requested documents are
         documents, including                                                                                               Framework Agreement, are
                                                 Guinean project payments (see SoD,       irrelevant to this proceeding
         reports/memoranda,                                                                                                 relevant both to the issues of
                                                 para 101(ix) and YT I, para 87), and     and not material to its
         whether commercial,                                                                                                reliance and causation. It is
                                                 that it instructed Nardello & Co (a      outcome. See IBA Rules Art.
         financial, technical, or                                                                                           plainly inappropriate for Vale
                                                 firm of investigators based in New       3(3)(b) and Art. 9(2)(a);
         legal in nature,                                                                                                   to rephrase BSGR's document
                                                 York) to produce a report on BSGR        General Objection 2. What
         prepared by or on                                                                                                  requests and then decide
                                                 (see letters from Quinn Emanuel          Vale “knew and/or discovered
         behalf of Vale by any                                                                                              which documents to produce
                                                 dated 26 May 2015, 10 June 2015          about BSGR” fails both to
         third party.                                                                                                       in response to that request.
                                                 and 13 July 2015). Vale has not          raise any issue regarding the
                                                                                                                            The range of documents that
                                                 provided any documents or detail in      presumption of reliance on
                                                                                                                            Vale has agreed to produce is
                                                 relation to either of these              BSGR’s material
                                                                                                                            sufficiently vague to make it
                                                 investigations, nor in relation to any   representations that it had not
                                                                                                                            impossible to judge at this
                                                 other investigation that it may have     engaged in any corrupt
                                                                                                                            stage to what extent Vale
                                                 carried out.                             activity, or the fact that as a
                                                                                                                            proposes to comply with the
                                                                                          public company and a U.S.
                                                 These requests are therefore                                               request, if at all.
                                                                                          issuer, it was necessary for
                                                 relevant and material to what Vale
                                                                                          Vale to obtain these              The date range chosen by Vale
                                                 knew and/or discovered about BSGR
                                                                                          representations to ensure         is both arbitrary and unhelpful.
                                                 and its business prior to entering
                                                                                          FCPA compliance.                  Even if the formal due
                                                 into the Framework Agreement and
                                                                                          Moreover, documents related       diligence was limited to the
                                                 the Shareholders' Agreement, the
                                                                                          to the quality of Vale’s          same period as the negotiation
                                                 basis upon which Vale made the
                                                                                          diligence have no bearing on      regarding the joint venture,
                                                 decision to enter into those
                                                                                          Vale’s claims or BSGR’s           Vale would have carried out
                                                 agreements, as well as the extent to
                                                                                          counterclaims, for the reasons    its own preliminary due
                                                 which Vale relied on statements
                                                                                          set forth in General Objection    diligence in advance of that
                                                 made by or on behalf of BSGR (SoC,
                                                                                          2.                                period.
                                                 paras 96 and 284; SoD, para 251).
                                                                                          Notwithstanding these             BSGR requires Vale to
                                                                                          objections, and to avoid          produce all documents
                                                                                          unnecessary disputes, Vale        responsive to this request.
                                                                                          agrees to produce
27985142.1                                        49
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 51 of 94



                                                  reasonably responsive,      In particular, BSGR is aware
                                                  non-privileged documents,   that Vale has, in the RICO
                                                  relating to its due         Proceedings, resisted
                                                  diligence of BSGR           production of the Ernst &
                                                  between February and        Young Report and the
                                                  April 2010 subject to its   Nardello Report, ostensibly
                                                  General Objections, and     on grounds of privilege.
                                                  to the extent such          Neither report was prepared
                                                  documents exist.            by Vale's legal advisers, nor
                                                                              were those reports prepared
                                                                              in contemplation of litigation
                                                                              or arbitration.
                                                                              In addition, although Vale has
                                                                              asserted that it "has not waived
                                                                              privilege" (see Vale's General
                                                                              Objection no 7), Vale relies
                                                                              extensively, in its Statement of
                                                                              Case, on its due diligence
                                                                              carried out in 2010 (including
                                                                              adducing a witness statement
                                                                              from the lawyer at Clifford
                                                                              Chance engaged in that due
                                                                              diligence), yet it now seeks to
                                                                              "cherry pick" those aspects of
                                                                              due diligence over which it
                                                                              intends to assert privilege.
                                                                              Such an approach is plainly
                                                                              inappropriate.
                                                                              There is no basis upon which
                                                                              Vale is entitled to assert
                                                                              privilege over those reports;
                                                                              should those reports not be
                                                                              produced voluntarily, BSGR
                                                                              reserves the right to seek an
                                                                              order for specific disclosure of
                                                                              those reports and any
                                                                              documents created in
                                                                              connection with those

27985142.1               50
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 52 of 94



                                                                                                                                     reports.
                                                                                                                                     For the reasons explained in
                                                                                                                                     paragraph 1 of BSGR's replies
                                                                                                                                     to Vale's objections, the
                                                                                                                                     caveats in Vale's proposed
                                                                                                                                     formulation should not form
                                                                                                                                     part of the final order.

20. In relation to "extensive due      SoC, para 57.   Please see the comments above in         Vale objects to this Request         In light of Vale’s eventual      NO DECISION
    diligence process" undertaken by                   relation to Requests 18 and 19.          to the extent it purports to         agreement to provide             is required in
    Vale, and by reference to the                                                               request documents protected          documents responsive to this     relation to at
                                                       Disclosure on this issue is relevant
    specific documents referred to                                                              by legal privilege. See IBA          request, in the interests of     least part of this
                                                       to Vale’s contention (which BSGR
    at paragraph 57 of the SoC:                                                                 Rules Art. 9(2)(b); General          proportionality, BSGR does       Request. The
                                                       denies) that its due diligence process
                                                                                                Objection 7. Unlike BSGR,            not propose to respond to        Tribunal notes
                                                       was "especially rigorous" (SoC, paras
                                                                                                which has expressly referred         Vale's objections in detail.     that Vale has
                                                       55 and 56; SoD, paras 8 and 104).
         (a) all documents                                                                      to legal advice it received in its                                    agreed to
                                                                                                                                     BSGR denies that the
             prepared for the                          These requests are therefore             SoD (SoD ¶ 102; Steinmetz                                             “produce
                                                                                                                                     documents requested are
             purpose of, or                            relevant and material to what Vale       WS ¶ 78; Pollak WS ¶ 52),                                             reasonably
                                                                                                                                     irrelevant and immaterial.
             referring to, the                         knew and/or discovered about BSGR        Vale has not waived privilege                                         responsive, non-
             review of documents                       and its business prior to entering       and has no intention of doing        BSGR notes that Vale has         privileged,
             of potential interest                     into the Framework Agreement and         so.                                  agreed to produce "documents,    internal
             provided by BSGR in                       the Shareholders' Agreement, the                                              relating to its due diligence    documents,
                                                                                                Vale also objects to this
             an electronic data                        basis upon which Vale made the                                                between February and April       relating to its due
                                                                                                Request because the
             room;                                     decision to enter into those                                                  2010" without reference to       diligence of BSGR
                                                                                                requested documents are
                                                       agreements, and the extent to which                                           the specifics of BSGR's          between February
                                                                                                irrelevant to this proceeding
         (b) all documents                             Vale relied on statements made by                                             request. Vale is, in effect,     and April 2010
                                                                                                and not material to its
             prepared for the                          or on behalf of BSGR (SoC, paras 96                                           agreeing to produce              subject to its
                                                                                                outcome. See IBA Rules Art.
             purposes of, or                           and 284; SoD, para 251).                                                      documents in response to a       General
                                                                                                3(3)(b) and Art. 9(2)(a);
             referring to, the                                                                                                       different (unasked) request.     Objections, and
                                                                                                General Objection 2.
             review of principal                                                                                                     As explained above, it is        to the extent
                                                                                                Whether Vale was “extremely
             entities and persons                                                                                                    BSGR's position that             such documents
                                                                                                keen to invest in BSGR
             connected with Project                                                                                                  documents evidencing Vale's      exist.”
                                                                                                Guernsey” is irrelevant to
             Hills using online                                                                                                      internal consideration of the
                                                                                                Vale’s claims or BSGR’s                                               The remainder of
             corporate and                                                                                                           investment in BSGR Guernsey,
                                                                                                counterclaims, and the ipse                                           the Request is
             reputational databases,                                                                                                 prior to entering into the
                                                                                                dixit assertion – that “Vale                                          DENIED on the
             as well as on the                                                                                                       Framework Agreement, are
                                                                                                would have entered into the                                           basis of legal
             ground enquiries in                                                                                                     relevant both to the issues of
                                                                                                joint venture had the                                                 privilege.
             Guinea and Liberia;                                                                                                     reliance and causation. It is
                                                                                                misrepresentation(s) not been
             and                                                                                                                     plainly inappropriate for Vale
                                                                                                made” – likewise fails both to
    27985142.1                                          51
                                 Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 53 of 94



                                                                      raise any issue regarding the      to rephrase BSGR's document
     (c) all documents                                                presumption of reliance on         requests and then decide
         prepared for the                                             BSGR’s material                    which documents to produce
         purpose of, or                                               representations that it had not    in response to that request.
         referring to, advice                                         engaged in any corrupt             The range of documents that
         from local counsel in                                        activity, or the fact that as a    Vale has agreed to produce is
         Guinea regarding                                             public company and a U.S.          sufficiently vague to make it
         compliance with local                                        issuer, it was necessary for       impossible to judge at this
         law.                                                         Vale to obtain these               stage to what extent Vale
                                                                      representations to ensure          proposes to comply with the
                                                                      FCPA compliance. Moreover,         request, if at all.
                                                                      documents related to the
                                                                                                         The date range chosen by Vale
                                                                      quality of Vale’s diligence have
                                                                                                         is both arbitrary and unhelpful.
                                                                      no bearing on Vale’s claims or
                                                                                                         Even if the formal due
                                                                      BSGR’s counterclaims, for the
                                                                                                         diligence was limited to the
                                                                      reasons set forth in General
                                                                                                         same period as the negotiation
                                                                      Objection 2.
                                                                                                         regarding the joint venture,
                                                                      Further, Vale objects to this      Vale would have carried out
                                                                      Request because it is              its own preliminary due
                                                                      duplicative, as any arguably       diligence in advance of that
                                                                      relevant documents would be        period.
                                                                      included under Request 18.
                                                                                                         In addition, although Vale has
                                                                      Notwithstanding these              asserted that it "has not waived
                                                                      objections, and to avoid           privilege" (see Vale's General
                                                                      unnecessary disputes, Vale         Objection no 7), Vale relies
                                                                      agrees to produce                  extensively, in its Statement of
                                                                      reasonably responsive,             Case, on its due diligence
                                                                      non-privileged, internal           carried out in 2010, yet it now
                                                                      documents, relating to its         seeks to "cherry pick" those
                                                                      due diligence of BSGR              aspects of due diligence over
                                                                      between February and               which it intends to assert
                                                                      April 2010 subject to its          privilege. Such an approach is
                                                                      General Objections, and            plainly inappropriate. Should
                                                                      to the extent such                 responsive documents not be
                                                                      documents exist.                   produced voluntarily, BSGR
                                                                                                         reserves the right to seek an
                                                                                                         order for specific disclosure of
                                                                                                         those documents.

27985142.1                                   52
                                         Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 54 of 94



                                                                                                                                        BSGR requires Vale to
                                                                                                                                        produce all documents
                                                                                                                                        responsive to this request.
                                                                                                                                        For the reasons explained in
                                                                                                                                        paragraph 1 of BSGR's replies
                                                                                                                                        to Vale's objections, the
                                                                                                                                        caveats in Vale's proposed
                                                                                                                                        formulation should not form
                                                                                                                                        part of the final order.

21. Report prepared by Messrs            EE I, para 27   Etchart para 27 states that following      Vale objects to this Request        BSGR notes Vale's eventual      NO DECISION
    Etchart, Alves, Henning and                          a visit to the Simandou site on 11         because the requested               agreement to produce the        is required. The
    others following Vale's site visit                   March 2010, he and his colleagues          documents are irrelevant to         requested document. In light    Tribunal notes
    on 11 March 2010 (see EE I,                          prepared a report "to assist the           this proceeding and not             of that agreement, and in the   that Vale has
    para 27), and all other                              economic valuation of the project". This   material to its outcome. See        interests of proportionality,   agreed to
    documents referring to that                          report apparently "recommended             IBA Rules Art. 3(3)(b) and          BSGR does not propose to        “produce the
    report.                                              proceeding with commercial                 Art. 9(2)(a); General               respond to Vale's objections    requested
                                                         discussions". Vale does not provide        Objection 2. Whether Vale           to this request.                report,” and
                                                         the report, in spite of a reference to     was “extremely keen to invest                                       BSGR “does not
                                                         it in the witness statement of Mr          in BSGR Guernsey” is                                                propose to
                                                         Etchart, or any documents referring        irrelevant to Vale’s claims or                                      respond to Vale's
                                                         to it.                                     BSGR’s counterclaims, and the                                       objections to this
                                                                                                    ipse dixit assertion – that “Vale                                   request.”
                                                         It is BSGR's case that Vale was
                                                                                                    would have entered into the
                                                         extremely keen to invest in BSGR
                                                                                                    joint venture had the
                                                         Guernsey because Vale saw having
                                                                                                    misrepresentation(s) not been
                                                         an interest in the Simandou region as
                                                                                                    made” – likewise fails both to
                                                         a key strategic objective (SoD, paras
                                                                                                    raise any issue regarding the
                                                         7 and 95). For this reason, amongst
                                                                                                    presumption of reliance on
                                                         others, BSGR alleges that, even if any
                                                                                                    BSGR’s material
                                                         of its representations were false
                                                                                                    representations that it had not
                                                         (which is denied), Vale would have
                                                                                                    engaged in any corrupt
                                                         entered into the joint venture had
                                                                                                    activity, or the fact that as a
                                                         the misrepresentation(s) not been
                                                                                                    public company and a U.S.
                                                         made (SoD, para 251). The
                                                                                                    issuer, it was necessary for
                                                         documents sought are relevant to
                                                                                                    Vale to obtain these
                                                         the commercial reasoning behind
                                                                                                    representations to ensure
                                                         Vale's eagerness and decision to
                                                                                                    FCPA compliance. Further,
                                                         invest in BSGR Guernsey, and
                                                                                                    BSGR, in this as in other
                                                         consequently the extent to which it
    27985142.1                                             53
                                     Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 55 of 94



                                                     relied on statements made by or on      Requests related to Vale’s
                                                     behalf of BSGR.                         reliance, essentially posits that
                                                                                             any interest of Vale in
                                                                                             Simandou or in a joint venture
                                                                                             with BSGR is relevant to a
                                                                                             supposed lack of reliance on
                                                                                             BSGR’s actual representations,
                                                                                             but this is self-evidently
                                                                                             absurd, as it would make any
                                                                                             claimant’s interest in entering
                                                                                             into a transaction a defence to
                                                                                             fraud by its counterparty in
                                                                                             inducing it to do so, and
                                                                                             would open the gates to
                                                                                             precisely the kind of limitless
                                                                                             discovery that BSGR has
                                                                                             proposed. Vale indisputably
                                                                                             had an interest in Simandou,
                                                                                             but whether Vale’s interest
                                                                                             happened to be hesitant,
                                                                                             moderately keen or very
                                                                                             keen, provides no plausible
                                                                                             basis for BSGR’s Request.
                                                                                             BSGR is seeking to elevate
                                                                                             normal business interest to
                                                                                             collusion or acquiescence in
                                                                                             corruption simply in order to
                                                                                             support its own “fishing
                                                                                             expeditions.”
                                                                                             Notwithstanding these
                                                                                             objections, and to avoid
                                                                                             unnecessary disputes, Vale
                                                                                             agrees to produce the
                                                                                             requested report.

22. All documents prepared for the   EE 1, para 28   Mr Etchart states (para 28) that Vale   Vale objects to this Request        BSGR denies that the            The request is
    purpose of, or referring to,                     and BSGR executives met with            because the requested               requested documents are         GRANTED.
    Vale’s joint visit to Conakry                    Guinean government officials and the    documents are irrelevant to         irrelevant and immaterial for
    with BSGR and Guinean                            Guinean President on 15 and 16          this proceeding and not             the purposes of this
    27985142.1                                        54
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 56 of 94



    government officials on 15 and                    April 2010.                              material to its outcome. See        arbitration.
    16 April 2010 (EE I, para 28).                                                             IBA Rules Art. 3(3)(b) and
                                                      The documents requested are                                                  The meetings referred to by
                                                                                               Art. 9(2)(a); General
                                                      relevant and material to what                                                Mr Etchart in his witness
                                                                                               Objection 2. What Vale
                                                      information Vale gleaned from this                                           statement took place almost
                                                                                               “gleaned” from its joint visit
                                                      meeting and how this contributed to                                          immediately prior to the
                                                                                               to Conakry with BSGR and
                                                      Vale's evaluation of the deal. The                                           signing of the Framework
                                                                                               Guinean government officials,
                                                      documents are, consequently,                                                 Agreement and the
                                                                                               and Vale’s evaluation of the
                                                      relevant and material to the extent                                          Shareholders' Agreement, and
                                                                                               deal on that basis, fails both to
                                                      to which Vale relied on statements                                           so form an essential element
                                                                                               raise any issue regarding the
                                                      made by or on behalf of BSGR in                                              in the narrative. As explained
                                                                                               presumption of reliance on
                                                      deciding to enter into the joint                                             above, it is BSGR's position
                                                                                               BSGR’s material
                                                      venture (SoC, paras 96 and 284;                                              that information gleaned by
                                                                                               representations that it had not
                                                      SoD, para 251).                                                              Vale prior to entering into the
                                                                                               engaged in any corrupt
                                                                                                                                   Framework Agreement
                                                                                               activity, or the fact that as a
                                                                                                                                   evidences the extent to which
                                                                                               public company and a U.S.
                                                                                                                                   Vale relied on statements
                                                                                               issuer, it was necessary for
                                                                                                                                   made by or on behalf of BSGR
                                                                                               Vale to obtain these
                                                                                                                                   and the extent to which
                                                                                               representations to ensure
                                                                                                                                   statements made by or on
                                                                                               FCPA compliance.
                                                                                                                                   behalf of BSGR caused Vale's
                                                                                                                                   alleged loss.
                                                                                                                                   In addition, having agreed to
                                                                                                                                   produce documents relating
                                                                                                                                   to its internal consideration of
                                                                                                                                   the joint venture and due
                                                                                                                                   diligence as regards the joint
                                                                                                                                   venture, Vale should not be
                                                                                                                                   allowed to "cherry pick" those
                                                                                                                                   aspects of its information
                                                                                                                                   gathering exercise disclosed in
                                                                                                                                   this arbitration.
                                                                                                                                   BSGR respectfully seeks an
                                                                                                                                   order that Vale produce the
                                                                                                                                   requested documents.

23. All of Vale's anti-bribery and    SoC, para 55    Vale’s case is that it carried out       Vale objects to this Request        BSGR denies that the               NO DECISION
    corruption policies in force as                   "especially rigorous" due diligence in   because the requested               requested documents are            is required in
                                      AM I, para 19
    at the date of the Framework                      respect of the deal because of           documents are irrelevant to         irrelevant and immaterial for      relation to at
    27985142.1                                          55
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 57 of 94



    Agreement and the               GK I, para 5    concerns about BSGR’s reputation        this proceeding and not            the purposes of this              least part of this
    Shareholders' Agreement.                        (SoC, para 55), whereas BSGR’s case     material to its outcome. See       arbitration.                      Request. The
                                                    is that the due diligence was no        IBA Rules Art. 3(3)(b) and                                           Tribunal notes
                                                                                                                               BSGR notes Vale's eventual
                                                    more rigorous than normal for this      Art. 9(2)(a); General                                                that Vale has
                                                                                                                               agreement to produce the
                                                    type of deal and the FCPA               Objection 2. As set forth in                                         agreed to
                                                                                                                               requested documents, and on
                                                    investigation conducted by Vale was     General Objection 2, Vale’s                                          “produce any
                                                                                                                               that basis, BSGR does not
                                                    in line with standard practice, as it   due diligence is irrelevant as a                                     anti-bribery and
                                                                                                                               propose to respond to Vale's
                                                    was listed on the New York Stock        matter of English law, and it                                        corruption
                                                                                                                               objections any further, save
                                                    Exchange (SoD, paras 8 and 104-         was necessary for Vale as a                                          policies in force
                                                                                                                               that, for the reasons set out
                                                    108).                                   public company and a U.S.                                            as at the date of
                                                                                                                               earlier, the caveats in Vale’s
                                                                                            issuer to obtain BSGR’s                                              the Framework
                                                    The documents requested are                                                proposed formulation should
                                                                                            representations before                                               Agreement and
                                                    relevant to determining whether                                            not form part of the final
                                                                                            entering into the joint                                              the Shareholders'
                                                    Vale’s FCPA due diligence went                                             order.
                                                                                            venture. (SoC ¶ 96).                                                 Agreement,
                                                    beyond the requirements of its
                                                                                            Documents related to the                                             subject to its
                                                    standard anti-bribery and corruption
                                                                                            quality of Vale’s diligence,                                         General
                                                    policies.
                                                                                            therefore, have no bearing on                                        Objections, and
                                                                                            Vale’s claims or BSGR’s                                              to the extent
                                                                                            counterclaims.                                                       such documents
                                                                                                                                                                 exist.”
                                                                                            Notwithstanding these
                                                                                            objections, and to avoid                                             The remainder of
                                                                                            unnecessary disputes, Vale                                           the Request is
                                                                                            agrees to produce any                                                GRANTED.
                                                                                            anti-bribery and
                                                                                            corruption policies in
                                                                                            force as at the date of the
                                                                                            Framework Agreement
                                                                                            and the Shareholders'
                                                                                            Agreement, subject to its
                                                                                            General Objections, and
                                                                                            to the extent such
                                                                                            documents exist.

24. In relation to the interviews   SoC, para 68    Vale refers to these                    Vale objects to this Request       BSGR notes Vale's eventual        NO DECISION
    with Messrs Avidan, Struik,     et seq.         meetings/interviews in some detail in   to the extent it purports to       agreement to produce the          is required in
    Tchelet and Cramer in April                     its SoC and places great significance   request documents protected        requested documents, and on       relation to at
                                    AM I, para 20
    2010 (see SoC para 69, SoD                      upon them. Vale does not, however,      by legal privilege. See IBA        that basis, BSGR does not         least part of this
                                    - 50
    para 101(v)):                                   provide any documents in relation to    Rules Art. 9(2)(b); General        propose to respond to Vale's      Request. The
                                                    them other than generic emails          Objection 7. Unlike BSGR,          objections in detail. As above,   Tribunal notes
    27985142.1                                       56
                                Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 58 of 94



                                           regarding the administrative           which has expressly referred         the caveats in Vale’s proposed   that Vale has
                                           arrangements for the meetings.         to legal advice it received in its   formulation should not form      agreed to
     (a) all documents
                                                                                  SoD (SoD ¶ 102; Steinmetz            part of the final order.         “produce
         recording the                     On Vale's own case, these interviews
                                                                                  WS ¶ 78; Pollak WS ¶ 52),                                             reasonably
         discussions at those              were a significant component of the
                                                                                  Vale has not waived privilege                                         responsive, non-
         meetings; and                     due diligence process. It is,
                                                                                  and has no intention of doing                                         privileged,
                                           therefore, incumbent upon Vale to
                                                                                  so.                                                                   internal
     (b) all documents                     disclose documents evidencing its
                                                                                                                                                        documents
         prepared for the                  internal considerations and analysis   Whether Vale was “extremely
                                                                                                                                                        discussing the
         purposes of, or                   both before and after the meetings.    keen to invest in BSGR
                                                                                                                                                        interview of
         referring to those                                                       Guernsey” is irrelevant to
                                           The documents requested are                                                                                  Messrs. Avidan,
         interviews.                                                              Vale’s claims or BSGR’s
                                           relevant to the dispute over whether                                                                         Struik, Tchelet
                                                                                  counterclaims, and the ipse
                                           Vale (1) had concerns about BSGR’s                                                                           and Cramer in
                                                                                  dixit assertion – that “Vale
                                           reputation and (2) raised those                                                                              April 2010,
                                                                                  would have entered into the
                                           concerns with anyone at BSGR                                                                                 subject to its
                                                                                  joint venture had the
                                           during the due diligence process                                                                             General
                                                                                  misrepresentation(s) not been
                                           (SoC, para 55; SoD, paras 105-106                                                                            Objections, and
                                                                                  made” – likewise fails both to
                                           and AM I, para 37).                                                                                          to the extent
                                                                                  raise any issue regarding the
                                                                                                                                                        such documents
                                           Further, it is BSGR's case that Vale   presumption of reliance on
                                                                                                                                                        exist.”
                                           was extremely keen to invest in        BSGR’s material
                                           BSGR Guernsey because Vale saw         representations that it had not                                       The remainder of
                                           having an interest in the Simandou     engaged in any corrupt                                                the Request is
                                           region as a key strategic objective    activity, or the fact that as a                                       GRANTED,
                                           (SoD, paras 7 and 95). For this        public company and a U.S.                                             subject to legal
                                           reason, amongst others, BSGR           issuer, it was necessary for                                          privilege.
                                           alleges that, even if any of its       Vale to obtain these
                                           representations were false (which is   representations to ensure
                                           denied), Vale would have entered       FCPA compliance. Moreover,
                                           into the joint venture had the         documents related to the
                                           misrepresentation(s) not been made     quality of Vale’s diligence have
                                           (SoD, para 251).                       no bearing on Vale’s claims or
                                                                                  BSGR’s counterclaims, for the
                                           The documents sought are relevant
                                                                                  reasons set forth in General
                                           to the commercial reasoning behind
                                                                                  Objection 2. Further, BSGR,
                                           Vale's eagerness and decision to
                                                                                  in this as in other Requests
                                           invest in BSGR Guernsey, and,
                                                                                  related to Vale’s reliance,
                                           consequently, the extent to which it
                                                                                  essentially posits that any
                                           relied on statements made during
                                                                                  interest of Vale in Simandou
                                           the interviews with Messrs Avidan,
                                                                                  or in a joint venture with

27985142.1                                  57
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 59 of 94



                        Struik, Cramer and Tchelet.   BSGR is relevant to a
                                                      supposed lack of reliance on
                                                      BSGR’s actual representations,
                                                      but this is self-evidently
                                                      absurd, as it would make any
                                                      claimant’s interest in entering
                                                      into a transaction a defence to
                                                      fraud by its counterparty in
                                                      inducing it to do so, and
                                                      would open the gates to
                                                      precisely the kind of limitless
                                                      discovery that BSGR has
                                                      proposed. Vale indisputably
                                                      had an interest in Simandou,
                                                      but whether Vale’s interest
                                                      happened to be hesitant,
                                                      moderately keen or very
                                                      keen, provides no plausible
                                                      basis for BSGR’s Request.
                                                      BSGR is seeking to elevate
                                                      normal business interest to
                                                      collusion or acquiescence in
                                                      corruption simply in order to
                                                      support its own “fishing
                                                      expeditions.”
                                                      Notwithstanding these
                                                      objections, and to avoid
                                                      unnecessary disputes, Vale
                                                      agrees to produce
                                                      reasonably responsive,
                                                      non-privileged, internal
                                                      documents discussing the
                                                      interview of Messrs.
                                                      Avidan, Struik, Tchelet
                                                      and Cramer in April 2010,
                                                      subject to its General
                                                      Objections, and to the
                                                      extent such documents
                                                      exist.

27985142.1               58
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 60 of 94




25. All documents prepared for the     SoC, para 74     Vale relies on a conference call with      Vale agrees to produce      BSGR notes Vale's agreement   NO DECISION
    purpose of, or referring to, the                    Mr Thiam in March 2010 during              reasonably responsive,      to produce the requested      is required in
                                       AM I, para 16,
    conference call involving                           which he confirmed that "BSGR has          non-privileged, internal    documents. As above, the      relation to at
                                       17
    representatives of BSGR, Vale                       legal rights to the Mining Areas". Mr      documents, discussing the   caveats in Vale’s proposed    least part of this
    and Mr Thiam.                                       Monteiro explains that he thought          conference call involving   formulation should not form   Request. The
                                                        Mr Thiam's confirmation was of             representatives of BSGR,    part of the final order.      Tribunal notes
                                                        particular value because he was a          Vale and Mr. Thiam,                                       that Vale has
                                                        third party and had not been               subject to its General                                    agreed to
                                                        involved in the issuing of the rights in   Objections, and to the                                    “produce
                                                        question.                                  extent such documents                                     reasonably
                                                                                                   exist.                                                    responsive, non-
                                                        Other than to say that Mr Thiam
                                                                                                                                                             privileged,
                                                        confirmed the legality of BSGR's
                                                                                                                                                             internal
                                                        rights, Vale provides no further
                                                                                                                                                             documents,
                                                        information on the content of the
                                                                                                                                                             discussing the
                                                        call.
                                                                                                                                                             conference call
                                                        The documents requested are                                                                          involving
                                                        therefore relevant and material to                                                                   representatives of
                                                        the content of the conference call,                                                                  BSGR, Vale and
                                                        what Vale thought about it at the                                                                    Mr. Thiam,
                                                        time and whether it was significant in                                                               subject to its
                                                        relation to Vale's decision to enter                                                                 General
                                                        into the Framework Agreement and                                                                     Objections, and
                                                        the Shareholders' Agreement. They                                                                    to the extent
                                                        are consequently relevant to the                                                                     such documents
                                                        issue of Vale’s reliance on                                                                          exist.”
                                                        representations made by BSGR in
                                                                                                                                                             The remainder of
                                                        deciding to enter into the joint
                                                                                                                                                             the Request is
                                                        venture (SoC, paras 26 and 284;
                                                                                                                                                             DENIED as
                                                        SoD, para 251).
                                                                                                                                                             overly broad and
                                                                                                                                                             unduly
                                                                                                                                                             burdensome in
                                                                                                                                                             accordance with
                                                                                                                                                             Vale’s general
                                                                                                                                                             objections one
                                                                                                                                                             and four.



    27985142.1                                            59
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 61 of 94




26. All documents passing between      SoC, para 102    Vale alleges that the decision to            Vale objects to this Request as   BSGR denies that the request        The Request is
    Vale (including VBG Guernsey       et seq.          suspend all work at both Zogota and          non-specific, vastly overbroad    lacks specificity, is excessively   GRANTED.
    and VBG Guinea) and the                             Simandou Blocks 1 and 2 "was initially       and unduly burdensome. See        broad or is unduly
                                       SoD, para 134
    Government of Guinea and/or                         due to the Guinean government’s              IBA Rules Art. 3(3)(a) and Art.   burdensome. The request
                                       and 135
    the CPDM between 30 April                           reversal of its approval for export …        9(2)(c); General Objection 1.     relates solely to documents
    2010 and 28 April 2014 in          RS I, paras 49   through Liberia" and that "in relation to    BSGR’s request for “all           passing between Vale (or its
    relation to:                       to 51            Simandou, the government never               documents” is the antithesis      subsidiaries) and the
                                                        responded to the feasibility study" (RS I,   of a “narrow and specific”        Government of Guinea and an
                                       Exhibit C-63
                                                        para 49).                                    category of documents, see        agency of that government and
         (a) the Government of         Exhibit C-64                                                  IBA Rules Art. 3(3)(a)(ii), and   in relation to a series of very
                                                        Vale also alleges that the Technical
             Guinea's failure to                                                                     would impose an                   specific matters, all of which
                                       Exhibit C-78     Committee investigation "was the
             respond to VBG                                                                          “unreasonable burden” on          are addressed in the
                                                        primary reason the operation remained
             Guinea's feasibility      Exhibit C-215                                                 Vale, see IBA Rules Art.          submissions filed by both
                                                        suspended from 2012 until …April
             study for Simandou                                                                      9(2)(a).                          parties. It is, in BSGR's
                                       Exhibit R-73     2014" (RS I, para 50).
             Blocks 1 and 2 (SoC                                                                                                       submission, unlikely that the
                                                                                                     Vale also objects to this
             para 114);                Exhibit R-75     Vale does not appear to have                                                   volume of documents covered
                                                                                                     Request because, by definition,
                                                        provided evidence of all of the                                                by this request would be
                                                                                                     any relevant documents
         (b) the Government of                          communications by which it was                                                 excessive. Vale has given no
                                                                                                     relating to VBG would be in
             Guinea's order that                        made aware of the alleged decisions                                            indication to that effect.
                                                                                                     BSGR’s possession. See IBA
             VBG Guinea cease                           of the Government of Guinea
                                                                                                     Rules Art. 3(3)(c)(i); General    As regards Vale suggestion
             works in Guinea,                           referred to in paragraphs (a)-(e) of
                                                                                                     Objection 6.                      that certain documents would
             including on the                           this request.
                                                                                                                                       already be in the possession,
             Conakry-Kankan
                                                        The documents requested are                                                    custody or control of BSGR,
             railway;
                                                        relevant and material to Vale's                                                responsive documents held by
                                                        compliance with its obligations under                                          Vale are self-evidently not in
         (c) indications from the
                                                        the Framework Agreement and the                                                the possession, custody or
             Government of Guinea
                                                        Shareholders' Agreement, and in                                                control of BSGR. As regards
             that it would not allow
                                                        particular, whether, as alleged by                                             the period between 30 April
             VBG Guinea to export
                                                        BSGR, from 2011 Vale sought a way                                              2010 and 13 March 2015
             iron ore via Liberia;
                                                        out of the joint venture (SoD, paras                                           (namely, between the signing
                                                        174 – 177).                                                                    of the Framework Agreement
         (d) the decision of the
                                                                                                                                       and BSGR's subsequent
             Government of Guinea                       The documents requested will also
                                                                                                                                       repurchase of Vale's shares in
             to evaluate the                            evidence the extent to which Vale
                                                                                                                                       BSGR Guernsey) BSGR had
             relationship with VBG                      complied with its duty to mitigate its
                                                                                                                                       no active involvement in the
             Guinea, communicated                       loss (SoD, paras 267, 269), and
                                                                                                                                       day to day management of the
             by the letter from the                     whether, as alleged by BSGR, Vale
                                                                                                                                       joint venture. Following
             Minister of Mines                          has failed in that duty (SoD, paras
    27985142.1                                            60
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 62 of 94



                 dated 17 November                      269, 307).                                                                BSGR's repurchase of shares
                 2011; and                                                                                                        in BSGR Guernsey, it has not
                                                                                                                                  had access to all electronic
         (e) the decision of the                                                                                                  and hard copy records from
             Government of                                                                                                        the earlier period.
             Guinea, communicated
                                                                                                                                  BSGR respectfully seeks an
             to VBG Guinea by
                                                                                                                                  order that Vale produce the
             letter dated 30
                                                                                                                                  requested documents.
             October 2012, to
             conduct an
             investigation into the
             manner in which BSGR
             and/or BSGR
             Guernsey and/or
             BSGR Guinea obtained
             their exploration and
             mining rights.

27. In relation to the Government      SoC, para 102    Please see the comments above in        Vale objects to this Request as   BSGR notes Vale's eventual        NO DECISION
    of Guinea's decision to conduct                     relation to Request 26.                 non-specific, vastly overbroad    agreement to produce the          is required in
                                       RS 1, paras 49
    an investigation into the manner                                                            and unduly burdensome. See        requested documents. On           relation to at
                                       and 50           Vale also alleges that the Technical
    in which BSGR and/or BSGR                                                                   IBA Rules Art. 3(3)(a) and Art.   that basis, BSGR does not         least part of this
                                                        Committee investigation "was the
    Guernsey and/or BSGR Guinea                                                                 9(2)(c); General Objections 1     propose to respond to Vale's      Request. The
                                                        primary reason the operation remained
    obtained their exploration and                                                              & 4. This Request would           objections in detail, save that   Tribunal notes
                                                        suspended from 2012 until …April
    mining rights, all internal Vale                                                            conceivably require the           BSGR denies that the request      that Vale has
                                                        2014" (RS I, para 50).
    documents referring to:                                                                     review of thousands of            is non-specific, vastly           agreed to
                                                        Vale has provided no evidence of its    documents spanning dozens of      overbroad and unduly              “produce
                                                        internal decision making processes in   individuals over an undefined     burdensome. The mere fact         reasonably
         (a) the decision to carry                      response to the Government of           time period. It is the            that Vale is able to produce      responsive, non-
             out that investigation;                    Guinea’s decision to conduct an         antithesis of a “narrow and       documents responsive to this      privileged,
             and                                        investigation into the manner in        specific” category of             request proves that there is      internal
                                                        which BSGR and/or BSGR Guernsey         documents, see IBA Rules Art.     nothing unduly burdensome         documents
         (b) Vale's (including VBG                      and/or BSGR Guinea obtained their       3(3)(a)(ii), and would impose     about this request.               referring to the
             Guernsey's and VBG                         exploration and mining rights.          an “unreasonable burden” on                                         Government of
                                                                                                                                  In addition, for the reasons
             Guinea's) decision to                                                              Vale, see IBA Rules Art.                                            Guinea’s decision
                                                        The documents requested are                                               stated above in relation to
             cease work on the                                                                  9(2)(a).                                                            to conduct an
                                                        relevant and material to Vale's                                           Request no 26, BSGR denies
             Simandou project.                                                                                                                                      investigation and
                                                        compliance with its obligations under   Vale also objects to this         that the requested documents
                                                                                                                                                                    Vale’s decision to
                                                        the Framework Agreement and the         Request because, by definition,   are in its possession, custody
                                                                                                                                                                    cease work on
                                                        Shareholders' Agreement, and in         any relevant documents            or control. On that basis,
                                                                                                                                                                    the Simandou
    27985142.1                                           61
                                     Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 63 of 94



                                                     particular, whether, as alleged by       relating to “VBG Guernsey’s        BSGR requires Vale to            project, subject
                                                     BSGR, from 2011 Vale sought a way        and VBG Guinea’s decision to       produce all documents            to its General
                                                     out of the joint venture (SoD, paras     cease work on the Simandou         responsive to this request,      Objections, and
                                                     174 – 177).                              project” would be in BSGR’s        including those documents        to the extent
                                                                                              possession. See IBA Rules          created by VBG Guernsey and      such documents
                                                     The documents requested will also
                                                                                              Art. 3(3)(c)(i); General           VBG Guinea, and respectfully     exist.”
                                                     evidence the extent to which Vale
                                                                                              Objection 6.                       seeks an order to that effect.
                                                     complied with its duty to mitigate its                                                                       The remainder of
                                                     loss (SoD, paras 267, 269), and          Notwithstanding these              For the reasons explained in     the Request is
                                                     whether, as alleged by BSGR, Vale        objections, and to avoid           paragraph 1 of BSGR's replies    DENIED as
                                                     has failed in that duty (SoD, paras      unnecessary disputes, Vale         to Vale's objections, the        overly broad and
                                                     269, 307).                               agrees to produce                  caveats in Vale's proposed       unduly
                                                                                              reasonably responsive,             formulation should not form      burdensome.
                                                                                              non-privileged, internal           part of the final order.
                                                                                              documents referring to
                                                                                              the Government of
                                                                                              Guinea’s decision to
                                                                                              conduct an investigation
                                                                                              and Vale’s decision to
                                                                                              cease work on the
                                                                                              Simandou project, subject
                                                                                              to its General Objections,
                                                                                              and to the extent such
                                                                                              documents exist. Indeed,
                                                                                              it is Vale’s position that it
                                                                                              was “in the best interest
                                                                                              of [the] joint venture for
                                                                                              BSGR to provide a
                                                                                              complete and direct
                                                                                              response [to the
                                                                                              Technical Committee’s
                                                                                              allegations] with respect
                                                                                              to events prior to Vale’s
                                                                                              investment in VBG.”
                                                                                              (SoC ¶ 245; Exhibit
                                                                                              C-190).

28. In relation to the US$945        SoC, para 129   Vale claims to have invested around      Vale objects to part (a) of this   BSGR notes Vale's agreement      NO DECISION
    million claimed by Vale, in                      US$945 million in Simandou, in           Request, to the extent it          to produce documents in          is required in
                                     SoD, paras
    addition to the US$500 million                   addition to US$500 million paid to       relates to depreciation or         response to Request no 28(c).    relation to at
    27985142.1                                        62
                                   Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 64 of 94



it paid to BSGR upon execution     266(iii), 267     BSGR, and claims that amount in this      current use (other than by         As regards Request no 28(a),       least part of this
of the Framework Agreement                           arbitration. Vale has not provided        Vale) of assets paid for by Vale   BSGR denies that the               Request. The
                                   RS I, paras 24,
(SoC para 129):                                      sufficient details regarding that         on the ground that this            documents requested are            Tribunal notes
                                   31 and 52-53
                                                     capital expenditure (SoC, paras 125-      information is irrelevant to       irrelevant. Even if Vale was to    that Vale has
                                   Exhibit C-62,     129).                                     Vale’s expenditure on these        succeed in respect of its claim,   agreed to
     (a) all documents relating    p. 5                                                        assets, which is the measure       plainly it would not be entitled   “produce
                                                     For example, Vale alleges a loss of
         to the depreciation of                                                                of this heading of its loss when   to recover in respect valuable     reasonably
                                                     US$119.4 million as "Equipment for
         the assets referred to                                                                VBG’s concession was               assets which it continues to       responsive, non-
                                                     the Plant Operation" but fails to state
         in the same;                                                                          revoked as a result of BSGR’s      hold and has use of the same.      privileged
                                                     the current value or location of that
                                                                                               bribery and corruption. (See,      Those assets must be valued        documents
                                                     equipment or if sold, the sale price
     (b) all documents relating                                                                e.g., SoC ¶¶ 294, 308, 332).       accurately.                        relating to the
                                                     of the equipment (Exhibit C-62, p. 5,
         to the current location                                                                                                                                     sale of any assets
                                                     SoD, para 266(iii)). Any capital          Vale also objects to part (b) of   As regards Request no 28(b),
         and uses for the assets                                                                                                                                     referred to in
                                                     equipment acquired by Vale in the         this Request as any assets still   for the reasons referred to in
         referred to in the                                                                                                                                          SoC ¶ 129 or
                                                     course of its involvement in              owned by VBG are, by               response to Request no 26,
         same; and                                                                                                                                                   continued use of
                                                     Simandou retains a value, although        definition, in the possession of   BSGR does not hold all of the
                                                                                                                                                                     such assets by
                                                     Vale has failed to take account of        BSGR, and thus any relevant        documents relating to assets
     (c) all documents relating                                                                                                                                      Vale, subject to
                                                     that in its SoC. BSGR has stated that     documents would be in              held by VBG Guernsey and/or
         to the sale of any                                                                                                                                          its General
                                                     it cannot respond in any detail to the    BSGR’s possession. See IBA         VBG Guinea.
         assets referred to in                                                                                                                                       Objections, and
                                                     sums claimed by way of wasted             Rules Art. 3(3)(c)(i); General
         the same.                                                                                                                The documents falling with         to the extent
                                                     expenditure until Vale provides a         Objection 6.
                                                                                                                                  Request no 28(a) and (b) are       such documents
                                                     detailed breakdown, as well as an
                                                                                               Subject to these                   both, therefore, plainly           exist.”
                                                     account showing the current value of
                                                                                               objections, Vale will              relevant to the issue of
                                                     any assets purchased (SoD, para                                                                                 The remainder of
                                                                                               produce reasonably                 mitigation, and BSGR
                                                     266(iii)).                                                                                                      the Request is
                                                                                               responsive, non-privileged         respectfully seeks an order for
                                                                                                                                                                     DENIED as
                                                     By way of another example, Vale           documents relating to the          production of the same,
                                                                                                                                                                     lacking sufficient
                                                     states that the feasibility study cost    sale of any assets referred        including those documents in
                                                                                                                                                                     relevance.
                                                     about US$85.4 million (RS I, para 31)     to in SoC ¶ 129 or                 the possession, custody or
                                                     but does not attribute a value to that    continued use of such              control of Vale and generated
                                                     feasibility study. Vale is required to    assets by Vale, subject to         by VBG Guernsey and/or VBG
                                                     give full credit for the value of the     its General Objections,            Guinea.
                                                     works on the Feasibility Study (SoD,      and to the extent such
                                                                                                                                  For the reasons explained in
                                                     para 267).                                documents exist.
                                                                                                                                  paragraph 1 of BSGR's replies
                                                     The documents requested are                                                  to Vale's objections, the
                                                     relevant to the quantification of                                            caveats in Vale's proposed
                                                     Vale’s loss, by attributing appropriate                                      formulation should not form
                                                     values to its assets. In addition, the                                       part of the final order.
                                                     documents requested will also
                                                     demonstrate the extent to which

27985142.1                                            63
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 65 of 94



                                                       Vale has complied with its duty to
                                                       mitigate its losses (SoD, paras 267,
                                                       269 and 307).

29. In relation to work carried out    SoC, para 103   Mr Saad states that the "feasibility     Vale objects to this Request as   Vale's primary objection to       NO DECISION
    by Vale and/or VBG Guernsey        et seq          study [Vale] conducted for Simandou      any relevant documents            this request appears to be that   is required in
    and/or VBG Guinea in relation                      … was far more comprehensive and         relating to work carried out in   documents generated by VBG        relation to at
                                       SoD, para 177
    to the Simandou Project,                           detailed than the report BSGR provided   relation to the Simandou          Guernsey and/or VBG Guinea        least part of this
    including the supplemental         RS I, para 21   on Zogota. In any case, [Vale] had to    Project, including the            are already in the possession,    Request. The
    work carried out following the     et seq          complete and supplement most of the      supplemental work carried         custody or control of BSGR.       Tribunal notes
    work BSGR had done on                              work BSGR had done on Zogota before      out on Zogota and the work        For the reasons explained         that Vale has
    Zogota and the work                                [Vale] could make preparations for       undertaken in relation to the     above, even though BSGR           agreed to
    undertaken in relation to the                      exploiting the mine" (RS 1, para 22).    Feasibility Study for Simandou    now controls VBG Guernsey         “produce invoices
    Feasibility Study for Simandou                                                              Blocks 1 and 2 between 30         and VBG Guinea, it does not       showing the
                                                       Vale has not provided documents in
    Blocks 1 and 2, between 30                                                                  April 2010 and 28 April 2014      hold all of the documents         Vale’s
                                                       support of Mr Saad’s allegation. Mr
    April 2010 and 28 April 2014,                                                               – i.e., following the formation   generated by those entities in    expenditures in
                                                       Saad’s statement implies that BSGR’s
    all documents containing:                                                                   of the joint venture – would,     the period when Vale managed      connection with
                                                       work alone would have been
                                                                                                by definition, be in BSGR’s       the joint venture.                such work
                                                       insufficient to enable mining of iron
                                                                                                possession. See IBA Rules                                           between 30 April
                                                       ore, and that the potential for any                                        BSGR notes that Vale has
         (a) technical analysis;                                                                Art. 3(3)(c)(i); General                                            2010 and 28 April
                                                       mine exploitation was entirely a                                           agreed to produce "invoices
                                                                                                Objection 6.                                                        2014, subject to
                                                       result of the work of Vale.                                                showing the [sic] Vale's
         (b) commercial analysis;                                                                                                                                   its General
                                                                                                Further, BSGR’s assertion that    expenditures in connection with
                                                       The documents requested are                                                                                  Objections, and
                                                                                                Vale treated its joint venture    such work between 30 April
         (c) financial analysis; and                   relevant to an assessment of the                                                                             to the extent
                                                                                                with BSGR as an “option” is       2010 and 28 April 2014"
                                                       assertion that BSGR had not carried                                                                          such documents
                                                                                                wordplay that adds nothing of     without reference to the
         (d) internal consideration                    out adequate work prior to the joint                                                                         exist.”
                                                                                                substance to its position. The    specifics of BSGR's request.
             of the same.                              venture with Vale and an assessment
                                                                                                parties’ contract expressly       Vale is, in effect, agreeing to   The remainder of
                                                       of the assertion that it was
                                                                                                provides that following Vale’s    produce documents in              the Request is
                                                       predominantly Vale’s efforts which
                                                                                                payment of US$500 million,        response to a different           DENIED as
                                                       gave rise to the potential for
                                                                                                Vale would pay an additional      (unasked) request.                overly broad.
                                                       exploitation of the Simandou and
                                                                                                US$2 billion “upon the
                                                       Zogota mines.                                                              BSGR maintains its request on
                                                                                                fulfilment of certain
                                                                                                                                  the grounds that the
                                                       The documents requested are              milestones in the development
                                                                                                                                  requested documents relate
                                                       relevant to the quantification of        of the Mining Areas.” (SoC
                                                                                                                                  both to the quantification of
                                                       Vale’s alleged loss and the extent to    ¶¶ 97-98; Exhibit C 1, Section
                                                                                                                                  Vale's alleged loss and BSGR's
                                                       which Vale has complied with its         3: “Purchase Price.”). The
                                                                                                                                  counterclaim. BSGR
                                                       duty to mitigate its losses (SoD,        language could not be clearer:
                                                                                                                                  respectfully seeks an order for
                                                       paras 267, 269, 307).                    Vale is obligated to pay the
                                                                                                                                  production of the requested
                                                                                                balance of the purchase price
                                                       The documents sought are relevant
    27985142.1                                          64
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 66 of 94



                                                    to BSGR's submission that from               if certain conditions are met in   documents on that basis.
                                                    about March 2011, when Mr Ferreira           the future, and otherwise not.
                                                                                                                                    For the reasons explained in
                                                    replaced Mr Agnelli as CEO of Vale,          This is obviously not an option
                                                                                                                                    paragraph 1 of BSGR's replies
                                                    Vale had resolved not to pursue the          as the term is legally
                                                                                                                                    to Vale's objections, the
                                                    Simandou "option", and "set about            understood, and whatever lay
                                                                                                                                    caveats in Vale's proposed
                                                    extricating itself from the joint venture"   actors might call it does not
                                                                                                                                    formulation should not form
                                                    (SoD, para 177).                             change that reality.
                                                                                                                                    part of the final order.
                                                    Vale asserts that it proceeded with          Notwithstanding these
                                                    the project in a diligent and timely         objections, and to avoid
                                                    fashion. BSGR's position is that, in         unnecessary disputes, Vale
                                                    breach of contract, Vale facilitated         agrees to produce invoices
                                                    the expropriation of BSGR's and/or           showing the Vale’s
                                                    BSGR Guernsey's and/or BSGR                  expenditures in
                                                    Guinea's rights because, by this time,       connection with such
                                                    it sought an exit from the joint             work between 30 April
                                                    venture. Evidence of Vale's                  2010 and 28 April 2014,
                                                    communications with and                      subject to its General
                                                    commitments to the Government of             Objections, and to the
                                                    Brazil in this regard is central to          extent such documents
                                                    BSGR's counterclaim.                         exist.

30. All documents passing between   SoC, para 114   Please see the comments above in             Vale objects to this Request as    As above, Vale objects to the     NO DECISION
    Vale and/or VBG Guernsey                        relation to Request 26.                      non-specific, vastly overbroad     request on the grounds that it    is required in
                                    RS 1, para 32
    and/or VBG Guinea and the                                                                    and unduly burdensome. See         would impose an unreasonable      relation to at
                                                    Vale provides no documents which
    Government of Guinea                                                                         IBA Rules Art. 3(3)(a) and Art.    burden on Vale; only then to      least part of this
                                                    demonstrate that it repeatedly
    evidencing the allegedly                                                                     9(2)(c); General Objections 1      indicate willingness to produce   Request. The
                                                    engaged the Government of Guinea
    repeated attempts to "engage                                                                 & 4. BSGR’s request for “all       the requested documents. In       Tribunal notes
                                                    to approve the feasibility study for
    the Government concerning the                                                                documents” is the antithesis       light of that agreement, BSGR     that Vale has
                                                    Simandou. The documents
    feasibility study".                                                                          of a “narrow and specific”         does not propose to respond       agreed to
                                                    requested will demonstrate whether
                                                                                                 category of documents, see         to Vale's objections.             “produce
                                                    such effort was in fact made, and are
                                                                                                 IBA Rules Art. 3(3)(a)(ii), and                                      reasonably
                                                    relevant to Vale’s efforts to protect                                           For the reasons explained
                                                                                                 would impose an                                                      responsive, non-
                                                    the rights of BSGR and/or BSGR                                                  above, BSGR requires Vale to
                                                                                                 “unreasonable burden” on                                             privileged,
                                                    Guernsey and/or BSGR Guinea                                                     produce those documents
                                                                                                 Vale, see IBA Rules Art.                                             documents
                                                    (SoD, paras 185 to 189).                                                        generated or held by VBG
                                                                                                 9(2)(a).                                                             passing between
                                                                                                                                    Guernsey and/or VBG Guinea.
                                                    It is Vale's position that it proceeded                                                                           Vale and the
                                                                                                 Vale also objects to this          As above, the caveats in Vale’s
                                                    with the project in a diligent and                                                                                Government of
                                                                                                 Request because, by definition,    proposed formulation should
                                                    timely fashion. It is BSGR's position                                                                             Guinea between
                                                                                                 any relevant documents             not form part of the final
                                                    that, in breach of contract, Vale                                                                                 30 April 2010 and
                                                                                                 passing between VBG
    27985142.1                                        65
                                        Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 67 of 94



                                                        facilitated the expropriation of        Guernsey and/or VBG Guinea     order.                           28 April 2014
                                                        BSGR's and/or BSGR Guernsey's           and the Government of                                           regarding Vale’s
                                                        and/or BSGR Guinea's rights because     Guinea would be in BSGR’s                                       attempts to
                                                        it sought an exit from the joint        possession. See IBA Rules                                       ‘engage the
                                                        venture. Evidence of Vale's actions     Art. 3(3)(c)(i); General                                        Government
                                                        in this regard is central to BSGR's     Objection 6.                                                    concerning the
                                                        counterclaim (SoD, paras 174 to                                                                         feasibility study,’
                                                                                                Notwithstanding these
                                                        189).                                                                                                   subject to its
                                                                                                objections, and to avoid
                                                                                                                                                                General
                                                        The documents requested are             unnecessary disputes, Vale
                                                                                                                                                                Objections, and
                                                        relevant and material to the extent     agrees to produce
                                                                                                                                                                to the extent
                                                        to which Vale complied with its         reasonably responsive,
                                                                                                                                                                such documents
                                                        obligations under the Framework         non-privileged, documents
                                                                                                                                                                exist.”
                                                        Agreement and the Shareholders'         passing between Vale and
                                                        Agreement.                              the Government of                                               The remainder of
                                                                                                Guinea between 30 April                                         the Request is
                                                        The documents requested will also
                                                                                                2010 and 28 April 2014                                          DENIED as
                                                        demonstrate the extent to which
                                                                                                regarding Vale’s attempts                                       overly broad.
                                                        Vale has complied with its duty to
                                                                                                to “engage the
                                                        mitigate its losses (SoD, paras 267,
                                                                                                Government concerning
                                                        269, 307).
                                                                                                the feasibility study,”
                                                                                                subject to its General
                                                                                                Objections, and to the
                                                                                                extent such documents
                                                                                                exist.

31. All activity reports sent by Vale   SoC, para 115   Please see the comments in relation     Vale objects to this Request   In the interests of              NO DECISION
    and/or VBG Guernsey and/or                          to Requests 26, 29 and 30.              because any activity reports   proportionality, and without     is required in
                                        RS I, para 8
    VBG Guinea to the                                                                           sent by VBG Guernsey and/or    prejudice to its position that   relation to this
                                                        The documents requested are
    Government of Guinea on a                                                                   VBG Guinea to the              this request is valid for the    Request. The
                                                        relevant and material to proving or
    quarterly basis (SoC, para 115).                                                            Government of Guinea would     purposes of the IBA Rules,       Tribunal notes
                                                        disproving the parties' positions in
                                                                                                have been provided to the      BSGR does not pursue this        BSGR’s reply,
                                                        their respective memorials, including
                                                                                                VBG Board and thus, by         request.                         which provides
                                                        the extent to which Vale complied
                                                                                                definition, be in BSGR’s                                        that “BSGR does
                                                        with its obligations under the
                                                                                                possession. See IBA Rules                                       not pursue this
                                                        Framework Agreement and the
                                                                                                Art. 3(3)(c)(i); General                                        request.”
                                                        Shareholders' Agreement.
                                                                                                Objection 6.
                                                                                                Further, to the extent BSGR
                                                                                                claims that certain activity
                                                                                                reports were not provided to
    27985142.1                                           66
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 68 of 94



                                                                                              the VBG Board, BSGR has
                                                                                              failed to specify a sufficiently
                                                                                              narrow category of
                                                                                              documents that it does not
                                                                                              possess through the VBG
                                                                                              Board. Vale thus objects to
                                                                                              this Request which as framed
                                                                                              is non-specific, vastly
                                                                                              overbroad and unduly
                                                                                              burdensome. See IBA Rules
                                                                                              Art. 3(3)(a) and Art. 9(2)(c);
                                                                                              General Objections 1 & 4.
                                                                                              This Request for “all activity
                                                                                              reports” sent over an
                                                                                              undefined time period is the
                                                                                              antithesis of a “narrow and
                                                                                              specific” category of
                                                                                              documents, see IBA Rules Art.
                                                                                              3(3)(a)(ii), and would impose
                                                                                              an “unreasonable burden” on
                                                                                              Vale, see IBA Rules Art.
                                                                                              9(2)(a).

32. In relation to the Technical      SoC, para 102   At paragraph 102 of the SoC, Vale       Vale objects to this Request as    BSGR denies that its request is   NO DECISION
    Committee’s investigation into                    refers to the letter received by VBG    non-specific, vastly overbroad     lacking in specificity or         is required in
                                      RS I, para 51
    the award of BSGR's and/or                        Guinea on 30 October 2012,              and unduly burdensome. See         excessively broad or              relation to this
    BSGR Guernsey's and/or BSGR                       announcing the Government of            IBA Rules Art. 3(3)(a) and Art.    burdensome. BSGR seeks            Request. The
    Guinea's exploration and mining                   Guinea's intention to investigate the   9(2)(c); General Objections 1      documents passing between         Tribunal notes
    rights:                                           granting of the mining rights to        & 4. This Request, which fails     clearly defined parties.          that Vale has
                                                      BSGR and/or BSGR Guernsey and/or        to identify any specific                                             agreed to
                                                                                                                                 BSGR also denies that the
                                                      BSGR Guinea.                            individual or entity with which                                      “produce any
                                                                                                                                 requested documents are
         (a) all documents passing                                                            Vale allegedly shared                                                further
                                                      Mr Saad states that Vale "engaged in                                       within its possession, custody
             between the                                                                      documents and spans an                                               reasonably
                                                      correspondence with the Technical                                          or control, given the
             Government of                                                                    undefined time period is the                                         responsive, non-
                                                      Committee and negotiations with                                            difficulties experienced by
             Guinea/the CPDM and                                                              antithesis of a “narrow and                                          privileged,
                                                      Guinean officials … in an effort to                                        BSGR in relation to
             BSGR and/or BSGR                                                                 specific” category of                                                documents
                                                      resolve the problems that had arisen"                                      documents generated or held
             Guernsey and/or                                                                  documents, see IBA Rules Art.                                        passing between
                                                      (RS I, para 51); however no                                                by VBG Guernsey and/or VBG
             BSGR Guinea;                                                                     3(3)(a)(ii), and would impose                                        Vale and the
                                                      correspondence is exhibited in                                             Guinea.
                                                                                              an “unreasonable burden” on                                          Government of
                                                      support of this assertion.
         (b) all documents                                                                    Vale, see IBA Rules Art.           BSGR notes Vale's agreement       Guinea between
    27985142.1                                         67
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 69 of 94



             establishing Vale's                  BSGR's position in its SoD is that, in       9(2)(a).                          to provide the requested           October 2012
             internal consideration               breach of the Framework                                                        documents for the period           and 18 April 2014
                                                                                               Vale also objects to this
             of the allegations made              Agreement and the Shareholders'                                                between October 2012 and           in relation to the
                                                                                               Request because, by definition,
             by the Government of                 Agreement, Vale facilitated the                                                18 April 2014. Without             Technical
                                                                                               any relevant documents
             Guinea in relation to                expropriation of BSGR's and/or                                                 prejudice to BSGR's position       Committee’s
                                                                                               passing between BSGR and/or
             BSGR's and/or BSGR                   BSGR Guernsey's and/or BSGR                                                    that responsive documents          investigation of
                                                                                               VBG Guernsey and/or VBG
             Guernsey's and/or                    Guinea's rights by, inter alia, failing to                                     may have been created              BSGR’s corrupt
                                                                                               Guinea and the Government
             BSGR Guinea's                        dispute the lawfulness of the                                                  outside of that time period, in    activities, subject
                                                                                               of Guinea would be in BSGR’s
             acquisition of rights;               Technical Committee review                                                     the interests of                   to its General
                                                                                               possession. See IBA Rules
             and                                  process because, by this time, it                                              proportionality, BSGR does         Objections, and
                                                                                               Art. 3(3)(c)(i); General
                                                  sought an exit from the joint venture                                          not at this stage seek an order    to the extent
                                                                                               Objection 6.
     (c) all documents sent to                    "or re-engagement with the GoG on                                              from the Tribunal in relation      such documents
         or from Vale in                          more favourable terms" (AA 1, para           Further, Vale has already         to this request (beyond that       exist.” The
         relation to that                         164, SoD paras 18(iv), 20 and                produced Vale’s and VBG           proffered by Vale), although it    Tribunal further
         investigation.                           329(i)).                                     Guinea’s correspondence with      reserves the right to do so if,    observes BSGR’s
                                                                                               the Government of Guinea          in light of Vale's production in   statement that it
                                                  The documents requested will
                                                                                               referenced in Mr. Saad’s          response to this request, it       “does not at this
                                                  demonstrate how Vale responded to
                                                                                               statement as Exhibits in          becomes apparent that further      stage seek an
                                                  the investigation, the extent to
                                                                                               support of SoC, Section           responsive documents exist         order from the
                                                  which it acted in the best interests of
                                                                                               V(G)(1). (See C-179 -C-187,       and should be disclosed. As        Tribunal in
                                                  the joint venture during the
                                                                                               C-192-C-194, C-196, C-201-        above, the caveats in Vale’s       relation to this
                                                  investigation and whether, as alleged
                                                                                               C-204).                           proposed formulation should        request (beyond
                                                  by BSGR in its counterclaim, Vale
                                                                                                                                 not form part of the final         that proffered by
                                                  failed to promote the best interests         Notwithstanding these
                                                                                                                                 order.                             Vale).”
                                                  of VBG Guernsey and VBG Guinea               objections, and to avoid
                                                  (SoD, paras 327 to 330).                     unnecessary disputes, Vale        For the avoidance of doubt,        In the next
                                                                                               agrees to produce any             BSGR objects to Vale's             sentence, BSGR
                                                                                               further reasonably                characterisation of the            also states that
                                                                                               responsive, non-privileged,       Technical Committee's work         “the caveats in
                                                                                               documents passing                 as an "investigation of BSGR's     Vale’s proposed
                                                                                               between Vale and the              corrupt activities". BSGR denies   formulation
                                                                                               Government of Guinea              having engaged in bribery or       should not form
                                                                                               between October 2012              corruption and Vale's use of       part of the final
                                                                                               and 18 April 2014 in              that phrase in this Request to     order.” Given
                                                                                               relation to the Technical         Produce is no more than a          that NO
                                                                                               Committee’s investigation         crude attempt to cause             DECISION is
                                                                                               of BSGR’s corrupt                 prejudice to BSGR.                 required in
                                                                                               activities, subject to its                                           relation to this
                                                                                               General Objections, and                                              Request, the
                                                                                               to the extent such                                                   Tribunal declines

27985142.1                                          68
                                        Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 70 of 94



                                                                                                    documents exist.                                                       to rule on BSGR’s
                                                                                                                                                                           latter request.



33. All documents passing between       SoD, paras 19   Vale's change of position vis-à-vis the     Vale objects to this Request       BSGR's request is, self-            The Request is
    Vale and the Government of          and 176, 177    Liberian Transport Solution                 because it is on its face          evidently, relevant and             DENIED as
    Brazil and/or its representatives                   occurred at about the same time as          irrelevant and not material to     material. It is BSGR's position     overly broad and
                                        DP I, para 32
    and/or agencies between 2010                        a change in Vale's management. As           the outcome of this case and       that, insofar as Vale allowed its   lacking sufficient
    and 2014 in relation to:            Exhibit R-17    detailed in the SoD (paras 19 and           is wholly speculative. In short,   decisions to be dictated by the     relevance.
                                                        176) and Mr Pollak's witness                this Request is a “fishing         Brazilian government and in a
                                        Exhibit R-18
                                                        statement (para 32), the new                expedition” in the guise of        way which was not in the best
         (a) Vale's investment in       Exhibit R-19    management team "had loyalties to the       disclosure and as such is          interests of the joint venture,
             Guinea; and                                President of Brazil who had an 'invest in   clearly improper. See IBA          those documents should be
                                        Exhibit R-20    Brazil' agenda".                            Rules Art. 3(3)(b) and Art.        produced.
         (b) the policy of the          Exhibit R-227                                               9(2)(a).
                                                        It has been reported by Bloomberg                                              BSGR also rejects Vale's
             Government of Brazil
                                        Exhibit R-228   and the Financial Times that the            Vale also objects to this          objections on the grounds that
             to encourage Brazilian
                                                        Brazilian government had been               Request as non-specific, vastly    the request lacks specificity, is
             companies to invest in
                                                        critical of Vale’s failure to invest        overbroad and unduly               overbroad or unduly
             domestic industries.
                                                        more in domestic industries and             burdensome. See IBA Rules          burdensome. BSGR seeks the
                                                        wanted Vale to help revive Brazil’s         Art. 3(3)(a) and Art. 9(2)(c);     production of documents
                                                        steel and shipbuilding industries (DP       General Objections 1 & 4.          passing between specific
                                                        I, para 32 and the articles cited           BSGR’s request for “all            names parties, in a clearly
                                                        therein). This suggests that there          documents” passing between         defined date range and in
                                                        has been communication between              the Government of Brazil           relation to two narrow issues.
                                                        the Government of Brazil and Vale.          and/or any of its
                                                                                                                                       As Vale is aware, the
                                                                                                    representatives or agencies is
                                                        The documents requested are                                                    "investment in Guinea" is a
                                                                                                    the antithesis of a “narrow
                                                        relevant and material to Vale’s                                                clear and unambiguous
                                                                                                    and specific” category of
                                                        evolving relationship with the                                                 reference to Vale's investment
                                                                                                    documents, see IBA Rules Art.
                                                        Government of Brazil and                                                       in VBG Guernsey; equally
                                                                                                    3(3)(a)(ii), and would impose
                                                        consequently, to BSGR’s case that                                              clear is the reference to the
                                                                                                    an “unreasonable burden” on
                                                        the Brazilian government’s agenda                                              Government of Brazil's policy
                                                                                                    Vale, see IBA Rules Art.
                                                        influenced Vale’s decision to                                                  to encourage Brazilian
                                                                                                    9(2)(a). BSGR has also failed
                                                        extricate itself from the joint venture                                        companies to invest in
                                                                                                    to define in any meaningful
                                                        (SoD, paras 176-177).                                                          domestic industries. No
                                                                                                    way Vale’s “investment in
                                                                                                                                       further explanation is
                                                                                                    Guinea” and the Government
                                                                                                                                       required.
                                                                                                    of Brazil’s policy “to
                                                                                                    encourage Brazilian companies      BSGR respectfully seeks an
                                                                                                    to invest in domestic              order for the production of
    27985142.1                                            69
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 71 of 94



                                                                                             industries” and thus has failed     the requested documents.
                                                                                             to sufficiently particularize the
                                                                                             scope of this Request.

34. All internal Vale documents in     SoD, paras 19   Please see the comments in relation   Vale objects to this Request        BSGR once again repeats its        The Request is
    relation to Vale's consideration   and 176, 177    to Request 33.                        because it is on its face           comments in relation to            DENIED as
    of the policy of the                                                                     irrelevant and not material to      Request no 33.                     overly broad and
                                       DP I, para 32
    Government of Brazil to                                                                  the outcome of this case and                                           lacking sufficient
                                                                                                                                 Vale has, one suspects wilfully,
    encourage Brazilian companies      Exhibit R-17                                          is wholly speculative. In short,                                       relevance.
                                                                                                                                 confused Request nos 33 and
    to invest in domestic Brazilian                                                          this Request is a “fishing
                                       Exhibit R-18                                                                              34. To be clear, those
    industries.                                                                              expedition” in the guise of
                                                                                                                                 requests are not duplicative,
                                       Exhibit R-19                                          disclosure and as such is
                                                                                                                                 as suggested by Vale. Request
                                                                                             clearly improper. See IBA
                                       Exhibit R-20                                                                              no 33 relates to documents
                                                                                             Rules Art. 3(3)(b) and Art.
                                                                                                                                 passing between Vale and the
                                       Exhibit R-227                                         9(2)(a).
                                                                                                                                 Government of Guinea (or
                                       Exhibit R-228                                         Vale also objects to this           parties associated with the
                                                                                             Request as non-specific, vastly     Government of Guinea).
                                                                                             overbroad and unduly                Request no 34 relates to
                                                                                             burdensome. See IBA Rules           Vale's internal consideration of
                                                                                             Art. 3(3)(a) and Art. 9(2)(c);      the same.
                                                                                             General Objections 1 & 4.
                                                                                                                                 For the reasons stated above,
                                                                                             BSGR’s request for “all
                                                                                                                                 it is BSGR's position that the
                                                                                             documents” passing between
                                                                                                                                 requested documents are
                                                                                             the Government of Brazil
                                                                                                                                 relevant and material, and
                                                                                             and/or any of its
                                                                                                                                 BSGR respectfully seeks an
                                                                                             representatives or agencies is
                                                                                                                                 order for production of the
                                                                                             the antithesis of a “narrow
                                                                                                                                 same.
                                                                                             and specific” category of
                                                                                             documents, see IBA Rules Art.
                                                                                             3(3)(a)(ii), and would impose
                                                                                             an “unreasonable burden” on
                                                                                             Vale, see IBA Rules Art.
                                                                                             9(2)(a). BSGR has also failed
                                                                                             to define in any meaningful
                                                                                             way the Government of
                                                                                             Brazil’s policy “to encourage
                                                                                             Brazilian companies to invest
                                                                                             in domestic industries” and
                                                                                             thus has failed to sufficiently
    27985142.1                                          70
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 72 of 94



                                                                                              particularize the scope of this
                                                                                              Request.
                                                                                              Further, Vale also objects to
                                                                                              this Request because it is
                                                                                              duplicative, as any arguably
                                                                                              relevant documents would be
                                                                                              included under Request 33.

35. In relation to the discussions     BS I, para 74   In his witness statement, Mr           Vale objects to this Request      BSGR rejects Vale's objections   NO DECISION
    involving Mr Agnelli/other Vale                    Steinmetz refers to a telephone call   because the requested             to this request. However, in     is required in
    employees and Mr Soros:                            that he received from Mr Agnelli       documents are irrelevant to       light of Vale's eventual         relation to at
                                                       detailing a conversation between       these proceedings and not         agreement to provide             least part of this
                                                       Messrs Agnelli and Soros, during       material to its outcome and       responsive documents, BSGR       Request. The
         (a) all documents referring                   which Mr Soros told Mr Agnelli that    the Request is wholly             does not propose to respond      Tribunal notes
             to the telephone call                     the issues relating to the Simandou    speculative. See IBA Rules        to those objections in this      that Vale has
             between Messrs                            project could be solved by paying      Art. 3(b); General Objection      Request to Produce.              agreed to
             Agnelli and Soros;                        US$500 million to the Government       2. Whether any discussion                                          “produce
                                                                                                                                For the reasons explained in
                                                       of Guinea (BS I, para 74).             occurred between Mr. Agnelli                                       reasonably
                                                                                                                                paragraph 1 of BSGR's replies
         (b) all documents referring                                                          and other employees and Mr.                                        responsive
                                                       The documents requested are                                              to Vale's objections, the
             to the meeting                                                                   Soros regarding the possibility                                    documents
                                                       relevant to BSGR's submission that                                       caveats in Vale's proposed
             between Messrs                                                                   of “solv[ing]” “the issues                                         discussing the
                                                       the revocation of BSGR's and/or                                          formulation should not form
             Agnelli and Soros; and                                                           relating to the Simandou                                           purported call
                                                       BSGR Guernsey's and/or BSGR                                              part of the final order.
                                                                                              project . . . by paying US$500                                     between Mr.
                                                       Guinea's mining rights was not a
         (c) all documents arising                                                            million to the Government of                                       Agnelli and Mr.
                                                       legitimate or proper exercise of the
             from those discussions                                                           Guinea” has no bearing                                             Soros ‘soon after
                                                       Government of Guinea's powers, but
             regarding Simandou.                                                              whatsoever on the Vale’s                                           Rio Tinto had
                                                       was politically and/or financially
                                                                                              claims or BSGR’s                                                   paid US$700
                                                       motivated (SoD, paras 168 to 173;
                                                                                              counterclaims.                                                     million to stay in
                                                       Sections G and H, Cramer JR
                                                                                                                                                                 Guinea,’ in April
                                                       witness statement at Exhibit C-78).    Notwithstanding these
                                                                                                                                                                 2011 (Steinmetz
                                                                                              objections, and to avoid
                                                                                                                                                                 WS ¶ 74), subject
                                                                                              unnecessary disputes, to
                                                                                                                                                                 to its General
                                                                                              the extent such
                                                                                                                                                                 Objections, and
                                                                                              discussions occurred, Vale
                                                                                                                                                                 to the extent
                                                                                              agrees to produce
                                                                                                                                                                 such documents
                                                                                              reasonably responsive
                                                                                                                                                                 exist.”
                                                                                              documents discussing the
                                                                                              purported call between                                             The remainder of
                                                                                              Mr. Agnelli and Mr. Soros                                          the Request is
                                                                                              “soon after Rio Tinto had                                          DENIED as
    27985142.1                                          71
                                         Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 73 of 94



                                                                                                 paid US$700 million to                                               lacking sufficient
                                                                                                 stay in Guinea,” in April                                            relevance or
                                                                                                 2011 (Steinmetz WS ¶                                                 materiality.
                                                                                                 74), subject to its General
                                                                                                 Objections, and to the
                                                                                                 extent such documents
                                                                                                 exist.

36. In relation to the replacement       SoD, paras 19   Please see comments above in            Vale objects to this Request      BSGR denies that the               The Request is
    of Mr Agnelli by Mr Ferreira as      and 176, 177    relation to Requests 4, 33 and 34.      because the requested             requested documents are            DENIED as
    CEO of Vale in March 2011                                                                    documents are irrelevant to       irrelevant and immaterial. The     lacking sufficient
                                         DP I, para 32   BSGR's position is that Vale set up
    (SoD para 176), all documents                                                                this proceeding and not           true motivations behind Vale's     relevance or
                                                         the deal with BSGR as an option,
    relating to that management          Exhibit R-17                                            material to its outcome. See      apparent volte-face in respect     materiality.
                                                         which enabled it to keep the asset
    change where reference is also                                                               IBA Rules Art. 3(3)(b) and        of the joint venture relates
                                         Exhibit R-18    out of the hands of its competitors,
    made, whether directly or                                                                    Art. 9(2)(a); General             directly to BSGR's
                                                         including Rio Tinto, for a period of
    indirectly, to Vale's interests in   Exhibit R-19                                            Objection 2. Further,             counterclaim in this
                                                         time, and that following a change of
    Guinea and/or Liberia.                                                                       documents relating to Vale’s      arbitration. BSGR accepts
                                         Exhibit R-20    management, Vale decided not to
                                                                                                 internal management decisions     that there may have been
                                                         pursue the option, and so pulled out
                                         Exhibit R-227                                           relating to the replacement of    more than one reason behind
                                                         of the Liberian negotiations and
                                                                                                 Mr. Agnelli by Mr. Ferreira are   the replacement of Mr Agnelli
                                         Exhibit R-228   effectively acquiesced in the
                                                                                                 on their face irrelevant and      by Mr Ferreira. Insofar as
                                                         Government of Guinea's
                                                                                                 not material to the outcome       there are documents linking
                                                         expropriation of the asset through
                                                                                                 of this case, since that          Mr Agnelli's departure to
                                                         the Technical Committee process,
                                                                                                 replacement may have been         Vale's strategy in Guinea,
                                                         which it saw as an opportunity for an
                                                                                                 due to any number of reasons      those documents should be
                                                         exit and a claim against BSGR or a
                                                                                                 entirely unrelated to Vale’s      disclosed.
                                                         re-engagement with the Government
                                                                                                 interests in Guinea and/or
                                                         of Guinea on more favourable                                              Given the specific names
                                                                                                 Liberia; this, like many of
                                                         commercial terms (SoD, paras 19-20                                        referred to in this request, and
                                                                                                 BSGR’s Requests, is a “fishing
                                                         and 174-177).                                                             the specific list of issues
                                                                                                 expedition” undertaken in the
                                                                                                                                   arising, BSGR denies that this
                                                         The documents requested are             speculative hope that
                                                                                                                                   request is non-specific,
                                                         relevant to Vale's policies and         something may turn up.
                                                                                                                                   excessively broad or unduly
                                                         motivations at the time it suspended
                                                                                                 Vale also objects to this         burdensome. This is precisely
                                                         work in Guinea and began
                                                                                                 Request as non-specific, vastly   the sort of request that can be
                                                         extricating itself from the joint
                                                                                                 overbroad and unduly              satisfied by the use of focussed
                                                         venture; the extent to which its
                                                                                                 burdensome. See IBA Rules         electronic searches, using the
                                                         conduct was a result of the
                                                                                                 Art. 3(3)(a) and Art. 9(2)(c);    names of Messrs Agnelli and
                                                         Government of Guinea's allegations
                                                                                                 General Objections 1 & 4.         Ferreira.
                                                         made against BSGR or, as submitted
                                                                                                 BSGR’s request for “all
                                                         by BSGR, Vale's own management                                            It is, in BSGR's submission,
    27985142.1                                            72
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 74 of 94



                        decisions which were unrelated to    documents” related to this         disingenuous for Vale to
                        the allegations being made against   management replacement is          suggest that BSGR has failed
                        BSGR.                                the antithesis of a “narrow        to define Vale's interests in
                                                             and specific” category of          Guinea and/or Liberia. Vale is
                                                             documents, see IBA Rules Art.      well aware of what is meant
                                                             3(3)(a)(ii), and would impose      by that; adding the words
                                                             an “unreasonable burden” on        "Guinea" and "Liberia" to the
                                                             Vale, see IBA Rules Art.           searches will in all likelihood
                                                             9(2)(a). BSGR has also failed      provide the basis for the
                                                             to define in any meaningful        search sought by BSGR.
                                                             way “Vale’s interests in
                                                                                                On that basis, BSGR seeks an
                                                             Guinea and/or Liberia.”
                                                                                                order that Vale produce the
                                                             Finally, BSGR’s assertion that     requested documents, insofar
                                                             Vale treated its joint venture     as such documents exist.
                                                             with BSGR as an “option” is
                                                             wordplay that adds nothing of
                                                             substance to its position. The
                                                             parties’ contract expressly
                                                             provides that following Vale’s
                                                             payment of US$500 million,
                                                             Vale would pay an additional
                                                             US$2 billion “upon the
                                                             fulfilment of certain
                                                             milestones in the development
                                                             of the Mining Areas.” (SoC
                                                             ¶¶ 97-98; Exhibit C 1, Section
                                                             3: “Purchase Price.”). The
                                                             language could not be clearer:
                                                             Vale is obligated to pay the
                                                             balance of the purchase price
                                                             if certain conditions are met in
                                                             the future, and otherwise not.
                                                             This is obviously not an option
                                                             as the term is legally
                                                             understood, and whatever lay
                                                             actors might call it does not
                                                             change that reality.



27985142.1               73
                                        Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 75 of 94




37. In relation to the Liberian         SoD, para 178     The SoD and Mr Pollak's witness        Vale objects to this Request as     Vale's objection to this            Requests 37(a)
    Transport Solution (SoD paras       et seq.           statement detail how the               non-specific, vastly overbroad      request mirrors its objections      and (b) are
    178-184);                                             negotiations with the Government of    and unduly burdensome. See          to several other requests,          DENIED as
                                        SoD, paras
                                                          Liberia over the Liberian Transport    IBA Rules Art. 3(3)(a) and Art.     without dealing with or even        overly broad.
                                        344 to 348
                                                          Solution "had been progressing well"   9(2)(c); General Objections 1       referring to the specifics of the   Requests 37(c)
         (a) all documents passing      RS I, paras 14,   during the first half of 2011 (SoD,    & 4. Such Request seeking           request.                            through (h) are
             between Vale/VBG           20 and 37         para 178) and that on 13 August        broad categories of                                                     GRANTED.
                                                                                                                                     The request arises from a
             Guernsey/VBG Guinea                          2011, Ms Tah, Liberian Justice         documents would conceivably
                                        BS I, paras                                                                                  specific issue, addressed in
             and the Government                           Minister, emailed Messrs Saad and      require the review of
                                        79-82                                                                                        detail both in the SoD and the
             of Guinea which refer                        Avidan stating that President Condé    thousands of documents
                                                                                                                                     witness statements in support
             to the Liberian            AA I, paras       had provided confirmation to the       spanning dozens of individuals
                                                                                                                                     of that submission, namely the
             Transport Solution;        156 and 157       President of Liberia permitting        over an undefined time
                                                                                                                                     Liberian Transport Solution.
                                                          export of Guinean ore through          period. It is the antithesis of a
                                        DP 1, paras                                                                                  The mere fact that the request
         (b) all documents passing                        Liberia by VBG Guinea (Exhibit R-      “narrow and specific”
                                        19-24                                                                                        relates to that specific form of
             between Vale/VBG                             98).                                   category of documents, see
                                                                                                                                     words dictates that the
             Guernsey/VBG Guinea        Exhibit R-98                                             IBA Rules Art. 3(a)(ii), and
                                                          Despite the opportunity to finalise                                        carrying out of electronic
             and the Government                                                                  would impose an
                                                          agreement on the Liberian Transport                                        searches in relation to that
             of Liberia;                                                                         “unreasonable burden” on
                                                          Solution and BSGR's encouragement                                          subject matter would not be
                                                                                                 Vale, see IBA Rules Art.
                                                          to do so, Vale proceeded to                                                unduly burdensome. The
         (c) all documents sent                                                                  9(2)(a).
                                                          withdraw from the negotiations on                                          request is then further refined
             from or to Mr Otavio,
                                                          16 August 2011, citing its concerns    Vale also objects to this           by reference to
             Mr Saad, Mr Ledsham,
                                                          as to the export permission that       Request because, by definition,     correspondence exchanged
             Mr Rodrigues or
                                                          would be granted by the                any relevant documents              between named individuals
             Minister Tah in
                                                          Government of Guinea (SoD, paras       relating to VBG Guernsey,           and in relation to particular
             relation to the decision
                                                          181-182).                              VBG Guinea, and BSGR would          issues. It is simply untrue for
             not to proceed with
                                                                                                 be in BSGR’s possession. See        Vale to state that the review
             the Liberian Transport                       BSGR's position is that this was not
                                                                                                 IBA Rules Art. 3(3)(c)(i);          sought by BSGR involves
             Solution;                                    the true reason why Vale pulled out
                                                                                                 General Objection 6. That           "dozens of individuals". Once
                                                          of the negotiations. Vale pulled out
                                                                                                 BSGR possesses these                again, BSGR has done
         (d) all documents relating                       of the Liberian negotiations because
                                                                                                 documents already is clearly        everything in its power to
             to the First Deferred                        it no longer wanted to pursue the
                                                                                                 evidenced by the fact that          narrow down the scope of the
             Consideration and the                        joint venture, and therefore wished
                                                                                                 BSGR has cited several such         requests and make the
             Additional                                   to avoid payment of the First
                                                                                                 documents in its SoD. See,          carrying out of searches as
             Consideration (as                            Deferred Consideration and the
                                                                                                 e.g., R-98, R-133, R-225,           straightforward as possible.
             defined in the                               Additional Consideration (SoD,
                                                                                                 R-226, R-227, R-228.
             Framework                                    paras 183-184).                                                            In addition, and for the
             Agreement);                                                                                                             reasons explained above,
                                                          This request is relevant to show
                                                                                                                                     documents generated or held
                                                          Vale's communications with the
         (e) all documents relating                                                                                                  by VBG Guernsey and/or VBG
                                                          Governments of Guinea and Liberia
    27985142.1                                             74
                                           Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 76 of 94



                 to the disagreement                       and its true concerns, knowledge or                                        Guinea are not in the
                 between Vale and                          belief at the time it decided not to                                       possession, custody or control
                 BSGR in relation to                       proceed with negotiations for a                                            of BSGR.
                 whether to continue                       Liberian Transport Solution. They
                                                                                                                                      On that basis, BSGR
                 with the negotiations                     are therefore relevant to BSGR’s
                                                                                                                                      respectfully seeks an order for
                 in July and August 2011                   counterclaim for failure to promote
                                                                                                                                      the production of the
                 (AA I, paras 156-161);                    the best interests of VBG Guernsey
                                                                                                                                      documents sought.
                                                           and VBG Guinea (SoD, paras 344-
         (f) all documents sent                            348).
             from or to Mr Otavio,
                                                           It is also BSGR's case that Vale's
             Mr Saad, Mr Ledsham,
                                                           failure to progess the Liberian
             Mr Rodrigues or
                                                           Transport Solution was a
             Minister Tah in
                                                           contributing factor to the ease with
             relation to the collapse
                                                           which the Government of Guinea
             of negotiations over
                                                           was able to revoke BSGR's and/or
             the Liberian Transport
                                                           BSGR Guernsey's and/or BSGR
             Solution, on or around
                                                           Guinea's mining rights (SoD, paras
             16 August 2011;
                                                           174-177).
         (g) all documents relating                        The documents requested are
             to the decision to                            relevant and material because they
             inform Vale's                                 will demonstrate the extent to which
             management to stop                            Vale complied with its obligations
             works in Liberia; and                         under the Framework Agreement
                                                           and the Shareholders' Agreement,
         (h) all documents relating                        and in particular, its responsibility for
             to the dispute between                        the failure to conclude negotiations
             Vale and BSGR                                 for a route through Liberia to allow
             regarding the payment                         the onward passage of iron ore from
             of the Additional                             Simandou.
             Consideration (as
             defined in the
             Framework
             Agreement).

38. In relation to the ABL Solution,       SoC, paras 93   It is BSGR's case that, in breach of        Vale objects to this Request   Vale's sole objection to this     NO DECISION
    as defined at Schedule 4 to the        to 95           contract, Vale failed to comply with        to the extent it purports to   request is on grounds of          is required in
    Shareholders' Agreement:                               the ABL Solution where a matter             request documents protected    privilege. BSGR notes that,       relation to at
                                           SoD, paras
                                                           had arisen that fell within it (SoD,        by legal privilege. See IBA    unusually, no objection has       least part of this
                                           349 to 359
                                                                                                       Rules Art. 9(2)(b); General    been made on grounds of           Request. The
    27985142.1                                               75
                                   Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 77 of 94



     (a) all internal Vale         AM I, paras 31   paras 349-359).                          Objection 7. Unlike BSGR,            relevance or scope.                Tribunal notes
         documents created         – 35                                                      which has expressly referred                                            that Vale has
                                                    Vale asserts that "the ABL solution is                                        BSGR notes Vale's agreement
         after 30 April 2010 for                                                             to legal advice it received in its                                      agreed to
                                                    inapplicable in the present                                                   to provide certain documents
         the purpose of or                                                                   SoD (SoD ¶ 102; Steinmetz                                               “produce
                                                    circumstances where Vale was induced                                          in response to this request.
         referring to the ABL                                                                WS ¶ 78; Pollak WS ¶ 52),                                               reasonably
                                                    into entering the contract by fraud on                                        However, Vale's agreement is
         Solution; and                                                                       Vale has not waived privilege                                           responsive, non-
                                                    the part of BSGR and VBG Guinea's                                             limited to documents created
                                                                                             and has no intention of doing                                           privileged
                                                    Mining Rights were revoked because of                                         between 17 April and 28 April
     (b) all internal Vale                                                                   so.                                                                     documents
                                                    BSGR's corrupt activities. The ABL                                            2014, a period of some 12
         documents referring to                                                                                                                                      between 17 April
                                                    Solution contemplated the continuing     Notwithstanding these                days. In BSGR's submission,
         Vale's decision not to                                                                                                                                      2014 – when the
                                                    subsistence of the Vale-BSGR joint-      objections, and to avoid             that period of time is too
         rely on the ABL                                                                                                                                             Government of
                                                    venture" (SoC, para 95). However         unnecessary disputes, Vale           narrow. The date range
         Solution (SoC, para                                                                                                                                         Guinea formally
                                                    Vale does not provide any reference      agrees to produce                    chosen by Vale is arbitrary,
         95).                                                                                                                                                        revoked the
                                                    to documents or discussions by           reasonably responsive,               not least because insofar as
                                                                                                                                                                     Mining Rights that
                                                    which the general applicability of the   non-privileged documents             Vale considered the
                                                                                                                                                                     had been given to
                                                    ABL solution was determined, nor         between 17 April 2014 –              applicability of the ABL
                                                                                                                                                                     VBG Guinea by a
                                                    does Vale provide documentary            when the Government of               Solution, those deliberations
                                                                                                                                                                     Presidential
                                                    evidence to demonstrate when and         Guinea formally revoked              would not have been limited in
                                                                                                                                                                     Decree followed
                                                    how it formed the view that it would     the Mining Rights that had           time to the period between
                                                                                                                                                                     by orders signed
                                                    rely upon the ABL solution.              been given to VBG Guinea             the Withdrawal Decision and
                                                                                                                                                                     by the Minister of
                                                                                             by a Presidential Decree             the commencement of this
                                                    The documents requested are                                                                                      Mines on 18 and
                                                                                             followed by orders signed            arbitration. Self-evidently,
                                                    relevant and material because they                                                                               23 April 2014
                                                                                             by the Minister of Mines             Vale was giving consideration
                                                    will demonstrate the extent to which                                                                             (the ‘Withdrawal
                                                                                             on 18 and 23 April 2014              to its rights long before the
                                                    Vale intended to comply with its                                                                                 Decision’)
                                                                                             (the “Withdrawal                     commencement of this
                                                    obligations arising under the                                                                                    because of the
                                                                                             Decision”) because of the            arbitration. Indeed, it is
                                                    Framework Agreement and the                                                                                      fraudulent means
                                                                                             fraudulent means through             BSGR's position that Vale had,
                                                    Shareholders' Agreement, and the                                                                                 through which
                                                                                             which they were obtained             for a significant period of time
                                                    commercial issues considered by                                                                                  they were
                                                                                             (see SoC ¶ 264) – and 28             prior to the Withdrawal
                                                    Vale's management team when                                                                                      obtained (see SoC
                                                                                             April 2014 – when Vale               Decision, been looking at ways
                                                    deciding how to proceed in relation                                                                              ¶ 264) – and 28
                                                                                             submitted its Request for            to extricate itself from the
                                                    to the joint venture.                                                                                            April 2014 –
                                                                                             Arbitration –“referring to           joint venture with BSGR.
                                                                                                                                                                     when Vale
                                                                                             Vale’s decision not to rely
                                                                                                                                  In the interests of                submitted its
                                                                                             on the ABL Solution,”
                                                                                                                                  proportionality, and in the        Request for
                                                                                             subject to its General
                                                                                                                                  hope that further common           Arbitration –
                                                                                             Objections, and to the
                                                                                                                                  ground can be identified,          ‘referring to
                                                                                             extent such documents
                                                                                                                                  BSGR is content for the date       Vale’s decision
                                                                                             exist. Documents pre-
                                                                                                                                  range of responsive                not to rely on the
                                                                                             dating the Withdrawal
                                                                                                                                  documents to be limited to         ABL Solution,’
                                                                                             Decision, by definition,
                                                                                                                                  the period from 30 October         subject to its
27985142.1                                           76
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 78 of 94



                                                                                                cannot bear on Vale’s             2012 (namely, the date on         General
                                                                                                determination that the            which the President of the        Objections, and
                                                                                                ABL solution was                  Technical Committee wrote         to the extent
                                                                                                inapplicable based on the         to the President of VBG           such documents
                                                                                                revocation of VBG                 Guinea, giving notice of the      exist.”
                                                                                                Guinea's Mining Rights            investigation) to 28 April 2014
                                                                                                                                                                    The remainder of
                                                                                                pursuant to that decision         (namely, the date on which
                                                                                                                                                                    the Request is
                                                                                                because the ABL Solution          Vale commenced this
                                                                                                                                                                    GRANTED,
                                                                                                contemplated, inter alia,         arbitration). BSGR
                                                                                                                                                                    subject to
                                                                                                “the continuing                   respectfully seeks an order
                                                                                                                                                                    privilege, and only
                                                                                                subsistence of the Vale-          that Vale produce all
                                                                                                                                                                    insofar as the
                                                                                                BSGR joint venture [and]          responsive documents
                                                                                                                                                                    Tribunal directs
                                                                                                award of the Mining Rights        generated within this refined
                                                                                                                                                                    Vale to use is best
                                                                                                remaining undisturbed.”           and amended date range.
                                                                                                                                                                    efforts to obtain
                                                                                                (SoC ¶ 95.)
                                                                                                                                  For the reasons explained in      and produce
                                                                                                                                  paragraph 1 of BSGR's replies     documents in the
                                                                                                                                  to Vale's objections, the         timeframe from
                                                                                                                                  caveats in Vale's proposed        30 October 2012
                                                                                                                                  formulation should not form       to 28 April 2014.
                                                                                                                                  part of the final order.


39. In relation to the deliberations   SoC, para 130   BSGR advances a counterclaim             Vale objects to this Request      BSGR notes that Vale's            NO DECISION
    of the Technical Committee         et seq.         against Vale as a result of Vale's       because the submissions and       objections to this request are    is required in
    between 30 October 2012 and                        failure to defend the mining rights      evidence that Vale made to        limited to questions of           relation to at
                                       SoD, para
    23 April 2014:                                     originally awarded to BSGR and/or        the Technical Committee           privilege and possession,         least part of this
                                       325(i)
                                                       BSGR Guernsey and/or BSGR                were contemporaneously            custody or control. In other      Request. The
                                       Exhibit C-196   Guinea via the Technical Committee       shared with BSGR, and             words, Vale accepts the           Tribunal notes
         (a) all submissions made                      process and as a result of Vale's        accordingly would be in           relevance and scope of this       that Vale has
                                       Exhibit C-201
             by Vale to the                            failure to join the action against the   BSGR’s possession. See IBA        request.                          agreed to
             Technical Committee;      Exhibit C-202   Government of Guinea, in breach of       Rules Art. 3(3)(c)(i); General                                      “produce
                                                                                                                                  BSGR notes Vale's agreement
                                                       Vale's obligations under the             Objection 6.                                                        reasonably
                                       Exhibit C-203                                                                              to provide "reasonably
         (b) all evidence given by                     Framework Agreement and the                                                                                  responsive, non-
                                                                                                Further, Vale objects to this     responsive, non-privileged
             Vale to the Technical     Exhibit C-204   Shareholders' Agreement (SoD,                                                                                privileged
                                                                                                Request to the extent it calls    documents in relation to the
             Committee;                                paras 185, 329(i)).                                                                                          documents in
                                       Exhibit C-208                                            for “documents containing         Technical Committee’s
                                                                                                                                                                    relation to the
                                                       In its SoC, Vale refers extensively to   Vale’s internal consideration,”   deliberations between 30
         (c) all documents                                                                                                                                          Technical
                                                       the Technical Committee process          as such documents are             October 2012 and 2 April
             prepared by Vale for                                                                                                                                   Committee’s
                                                       and exhibits some correspondence         protected by legal privilege.     2014", without reference to
             the purpose of making                                                                                                                                  deliberations
                                                       between VBG, BSGR and the                See IBA Rules Art. 9(2)(b);       the specifics of BSGR's
             submissions and giving                                                                                                                                 between 30
    27985142.1                                          77
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 79 of 94



             evidence to the                   Technical Committee. It is apparent,    General Objection 7. Unlike     request. This is unsatisfactory,   October 2012
             Technical Committee;              however, that additional documents      BSGR, which has expressly       and leaves it unclear what         and 2 April 2014,
                                               would have been prepared in             referred to legal advice it     precisely Vale has agreed to       subject to its
     (d) all documents                         relation to the Technical Committee     received in its SoD (SoD ¶      produce.                           General
         containing Vale's                     process, including extensive internal   102; Steinmetz WS ¶ 78;                                            Objections, and
                                                                                                                       Given the importance of the
         internal consideration                exchanges on this crucial phase in      Pollak WS ¶ 52), Vale has not                                      to the extent
                                                                                                                       deliberations of the Technical
         of the due                            the narrative, giving rise to the       waived privilege and has no                                        such documents
                                                                                                                       Committee, a point apparently
         process/legality of the               eventual expropriation of rights        intention of doing so.                                             exist.”
                                                                                                                       accepted by Vale, BSGR
         Technical Committee;                  belonging to BSGR and/or BSGR
                                                                                       Notwithstanding these           sought to break its request        The remainder of
                                               Guernsey and/or BSGR Guinea
                                                                                       objections, and to avoid        down into narrow and               the Requests
     (e) all documents                         (SoD, paras 187-189).
                                                                                       unnecessary disputes, Vale      focussed sub-requests, in          39(a)-(b) and
         containing Vale's
                                               The documents requested are             agrees to produce               order to make it easier to         39(h)-(j) are
         internal consideration
                                               relevant and material to show the       reasonably responsive,          produce relevant documents.        GRANTED,
         of evidence relied
                                               extent of Vale's cooperation with       non-privileged documents                                           subject to legal
         upon by the Technical                                                                                         Accordingly, BSGR seeks an
                                               the Government of Guinea in the         in relation to the                                                 privilege. The
         Committee;                                                                                                    order from the Tribunal in
                                               Technical Committee process and         Technical Committee’s                                              remainder of the
                                                                                                                       accordance with its request.
                                               whether Vale took any steps, as it      deliberations between 30                                           Requests 39(c)-(g)
     (f) all documents
                                               was obliged to do pursuant to the       October 2012 and 2 April        For the reasons explained in       and 39(k)-(l) are
         containing Vale's
                                               Framework Agreement and the             2014, subject to its            paragraph 1 of BSGR's replies      DENIED as
         internal consideration
                                               Shareholders' Agreement, to resist      General Objections, and         to Vale's objections, the          overly broad and
         of correspondence
                                               the Government of Guinea's illegal      to the extent such              caveats in Vale's proposed         unduly
         sent by BSGR to the
                                               withdrawal of the mining rights via     documents exist.                formulation should not form        burdensome in
         Technical Committee;
                                               the Technical Committee process.                                        part of the final order.           accordance with
                                               As such, the documents requested                                                                           Vale’s general
     (g) all documents
                                               are relevant to BSGR's counterclaim,                                                                       objections one
         containing Vale's
                                               as alleged at paragraph 329(i) of the                                                                      and four.
         internal consideration
                                               SoD.
         of correspondence by
         BSGR to Vale in                       The documents requested are also
         respect of the                        relevant to determining the extent
         Technical Committee’s                 to which Vale complied with its duty
         investigation;                        to mitigate its losses (SoD, paras
                                               267, 269 and 307).
     (h) all documents sent by
         or to Mr Vidoca or
         other Vale
         representatives in
         relation to the
         proceedings of the
         Technical Committee;
27985142.1                                      78
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 80 of 94




        (i) all documents sent by
            or to Mr Vidoca or
            other Vale
            representatives in
            relation to the
            Technical Committee
            Report dated 28
            March 2014;

        (j) all documents sent by
            or to Mr Vidoca or
            other Vale
            representatives in
            relation to the
            Withdrawal Decision
            (as defined at SoC,
            para 264);

        (k) all documents passing
            between Vale and the
            National Mining
            Commission and the
            Strategic Commission;
            and

        (l) all documents passing
            between Vale and the
            Government of
            Guinea.

40. In relation to the tripartite   SoD, para 189   The (ultimately unsuccessful)            Vale objects to this Request as   Vale objects to this request on   NO DECISION
    negotiations for an amicable                    negotiations for a settlement took       by definition, any documents      the basis that BSGR holds         is required in
                                    RS 1, para 51
    settlement between Vale, BSGR                   place alongside Vale's (a)               passing between the parties to    documents passing between         relation to at
    and the Government of Guinea    AA 1, para      acquiescence in the face of the          the tripartite negotiations       the parties in relation to the    least part of this
    between 2012 and 2013:          185             Technical Committee review               would be in BSGR’s                tripartite negotiations. To be    Request. The
                                                    process and (b) bilateral negotiations   possession.                       clear, BSGR is not in this        Tribunal notes
                                    MN 1, paras
                                                    with President Condé to the                                                request seeking documents         that Vale has
                                    100-107                                                  Moreover, BSGR’s assertion
        (a) all documents passing                   exclusion of BSGR (SoD, para 189).                                         "passing between the parties".    agreed to
                                                                                             that Vale treated its joint
            between the                                                                                                        BSGR seeks those documents        “produce
   27985142.1                                        79
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 81 of 94



             Government of Guinea                 It is BSGR's position that this          venture with BSGR as an            relating to and arising from         reasonably
             (including individuals               facilitated the Government of            “option” is wordplay that adds     the tripartite negotiations, and     responsive, non-
             acting on behalf of the              Guinea's decision to revoke BSGR's       nothing of substance to its        not simply documents already         privileged,
             Government of                        and/or BSGR Guernsey's and/or            position. The parties’             in the possession, custody or        internal
             Guinea) and Vale in                  BSGR Guinea's mining rights (SoD,        contract expressly provides        control of BSGR.                     documents
             relation to the same;                paras 185 to 189). In addition, it is    that following Vale’s payment                                           concerning the
                                                                                                                              BSGR notes that Vale makes
                                                  BSGR's position that Vale effectively    of US$500 million, Vale would                                           tripartite
                                                                                                                              no objection to this request
     (b) all documents                            treated the deal with BSGR as an         pay an additional US$2 billion                                          meetings as well
                                                                                                                              on grounds of relevance,
         containing Vale's                        option over the exploration and          “upon the fulfilment of certain                                         as any
                                                                                                                              scope or indeed anything else.
         internal consideration                   mining rights (SoD, paras 175 to         milestones in the development                                           correspondence
                                                                                                                              On that basis, Vale appears to
         of the negotiations;                     177) and that it saw the Technical       of the Mining Areas.” (SoC                                              passing
                                                                                                                              accept the relevance of the
                                                  Committee process as an                  ¶¶ 97-98; Exhibit C 1, Section                                          exclusively
                                                                                                                              request and that the request
     (c) all documents                            opportunity to exit the deal at          3: “Purchase Price.”). The                                              between Vale and
                                                                                                                              otherwise complies with the
         containing Vale's                        minimal cost, or to re-engage with       language could not be clearer:                                          the Government
                                                                                                                              IBA Rules.
         internal consideration                   the Government of Guinea on more         Vale is obligated to pay the                                            of Guinea, subject
         of updates from BSGR                     commercially favourable terms,           balance of the purchase price      BSGR notes Vale's agreement          to its General
         in relation to the                       without the involvement of BSGR          if certain conditions are met in   to provide responsive                Objections, and
         status of the                            (SoD, paras 177 and 189).                the future, and otherwise not.     documents, although that             to the extent
         negotiations and the                                                              This is obviously not an option    agreement is limited to              such documents
                                                  This request – and the
         involvement of M. de                                                              as the term is legally             "internal documents concerning       exist.”
                                                  corresponding documents evidencing
         Combret and any                                                                   understood, and whatever lay       the tripartite meetings as well as
                                                  Vale's attitude to reaching a tri-                                                                               The remainder of
         other intermediaries;                                                             actors might call it does not      any correspondence passing
                                                  partite settlement – is therefore                                                                                the Request is
         and                                                                               change that reality.               exclusively between Vale and the
                                                  relevant to the true motivation of                                                                               GRANTED,
                                                                                                                              Government of Guinea". Insofar
                                                  Vale in acquiescing to the Technical     Notwithstanding these                                                   subject to legal
     (d) all documents                                                                                                        as BSGR understands this
                                                  Committee process and in pursuing        objections, and to avoid                                                privilege and
         generated in                                                                                                         response to the request, Vale
                                                  its own bilateral negotiations with      unnecessary disputes, Vale                                              subject to the
         anticipation and for the                                                                                             appears to be agreeing to the
                                                  the Government of Guinea.                agrees to produce                                                       understanding
         purposes of the                                                                                                      production of documents in
                                                                                           reasonably responsive,                                                  that Vale is not
         meetings between the                     As such, the documents requested                                            response to Request nos 40(a)
                                                                                           non-privileged, internal                                                obligated to
         Government of                            relate to BSGR's counterclaim,                                              and (b), but not Request nos
                                                                                           documents concerning the                                                produce
         Guinea, Vale and BSGR                    including its submission that Vale                                          40(c) and (d), although no
                                                                                           tripartite meetings as well                                             documents
         in Paris in December                     failed to act in the best interests of                                      basis has been given for Vale's
                                                                                           as any correspondence                                                   already in the
         2012 and in London in                    VBG Guernsey and VBG Guinea                                                 unilateral and arbitrary
                                                                                           passing exclusively                                                     possession of
         January 2013, notes of                   (SoD, paras 327 to 330).                                                    decision to limit its response
                                                                                           between Vale and the                                                    BSGR.
         those meetings and all                                                                                               to the request in that way.
                                                                                           Government of Guinea,
         documents containing
                                                                                           subject to its General             Given Vale's failure to give a
         an analysis of those
                                                                                           Objections, and to the             reason for its narrowing of
         meetings.
                                                                                           extent such documents              BSGR's request, BSGR
                                                                                           exist.                             respectfully seeks an order

27985142.1                                          80
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 82 of 94



                                                                                                                                     that Vale produce all
                                                                                                                                     responsive documents, and in
                                                                                                                                     particular all documents
                                                                                                                                     responsive to Request nos
                                                                                                                                     40(a) to (d).
                                                                                                                                     For the reasons explained in
                                                                                                                                     paragraph 1 of BSGR's replies
                                                                                                                                     to Vale's objections, the
                                                                                                                                     caveats in Vale's proposed
                                                                                                                                     formulation should not form
                                                                                                                                     part of the final order.

41. In relation to the bilateral       SoD, paras 20    Please see comments above in              Vale objects to this Request       Having agreed to provide           The Request is
    negotiations between Vale and      and 189          relation to Request 40.                   because it is on its face          documents in response to           DENIED as
    the Government of Guinea                                                                      irrelevant and not material to     BSGR's request in relation to      duplicative.
                                       RS 1, para 51    It is BSGR's position that, at about
    between 2012 and 2013 (SoD,                                                                   the outcome of this case and       the tripartite negotiations, and
                                                        the same time as the tripartite
    para 20):                          AA I, para 164                                             is wholly speculative. In short,   without making any serious
                                                        negotiations referred to in relation
                                                                                                  this Request is a “fishing         objections, Vale now objects
                                                        to Request 40 above, Vale was
                                                                                                  expedition” in the guise of        to the production of
                                                        engaged in direct bilateral
         (a) all documents passing                                                                disclosure and as such is          documents relating to its
                                                        negotiations with the Government of
             between the                                                                          clearly improper. See IBA          bilateral negotiations on a
                                                        Guinea, to the exclusion of BSGR. It
             Government of Guinea                                                                 Rules Art. 3(3)(b) and Art.        variety of bases. Not only is
                                                        is Mr Avidan's understanding that
             (including individuals                                                               9(2)(a).                           Vale's approach inconsistent, it
                                                        "Vale met, during the time of the
             acting on behalf of the                                                                                                 is also difficult to follow.
                                                        [Technical Committee] with President      Vale also objects to this
             Government of
                                                        Condé on at least two occasions and       Request as non-specific, vastly    There is no justification for
             Guinea) and Vale in
                                                        even negotiated an agreement about        overbroad and unduly               Vale's position that documents
             relation to the same;
                                                        their future commitment to the project"   burdensome. See IBA Rules          relating to the tripartite
             and
                                                        (AA I, para 164). This request is         Art. 3(3)(a) and Art. 9(2)(c).     negotiations are relevant, yet
                                                        relevant to that allegation.                                                 documents relating to the
         (b) all documents                                                                        Further, Vale objects to this
                                                                                                                                     parallel bilateral negotiations
             containing Vale's                          In addition, it is BSGR's position that   Request to the extent it
                                                                                                                                     are not. Similarly, on the
             internal consideration                     Vale effectively treated the deal with    purports to request
                                                                                                                                     assumption that Request no
             of the negotiations.                       BSGR as an option over the                documents protected by legal
                                                                                                                                     40 is sufficiently specific and
                                                        exploration and mining rights and         privilege. See IBA Rules Art.
                                                                                                                                     focussed, then there is no
                                                        that it saw the Technical Committee       9(2)(b); General Objection 7.
                                                                                                                                     basis for Vale's assertion that
                                                        process as an opportunity to exit the     Unlike BSGR, which has
                                                                                                                                     this request, which seeks only
                                                        deal at minimal cost, or to re-engage     expressly referred to legal
                                                                                                                                     two categories of documents
                                                        with the Government of Guinea on          advice it received in its SoD
                                                                                                                                     and not four, is insufficiently
                                                        more commercially favourable              (SoD ¶ 102; Steinmetz WS ¶
    27985142.1                                           81
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 83 of 94



                                                      terms, without the involvement of         78; Pollak WS ¶ 52), Vale has      specific or focussed.
                                                      BSGR (SoD, paras 175 to 177).             not waived privilege and has
                                                                                                                                   This request is self-evidently
                                                                                                no intention of doing so.
                                                      This request – and the                                                       not duplicative of Request no
                                                      corresponding documents evidencing        Vale also objects to this          40. Request no 40 relates
                                                      Vale's attitude to reaching a             Request because it is              exclusively to tripartite
                                                      settlement – is therefore relevant to     duplicative, as any arguably       negotiations involving BSGR,
                                                      the true motivation of Vale in            relevant documents would be        Vale and the Government of
                                                      acquiescing in the Technical              included under Request 40.         Guinea (hence Vale's
                                                      Committee process and in pursuing                                            misconceived assertion that
                                                                                                Finally, BSGR’s assertion that
                                                      its own bilateral negotiations with                                          documents falling within that
                                                                                                Vale treated its joint venture
                                                      the Government of Guinea.                                                    request would already be in
                                                                                                with BSGR as an “option” is
                                                                                                                                   the possession, custody or
                                                      As such, the documents requested          wordplay that adds nothing of
                                                                                                                                   control of BSGR). Request no
                                                      relate to BSGR's counterclaim,            substance to its position. The
                                                                                                                                   41 relates instead to the
                                                      including its submission that Vale        parties’ contract expressly
                                                                                                                                   bilateral negotiations ongoing
                                                      failed to act in the best interests of    provides that following Vale’s
                                                                                                                                   at about the same time and
                                                      VBG Guernsey and VBG Guinea               payment of US$500 million,
                                                                                                                                   involving Vale and the
                                                      (SoD, paras 327 to 330).                  Vale would pay an additional
                                                                                                                                   Government of Guinea only.
                                                                                                US$2 billion “upon the
                                                                                                                                   Vale is apparently already
                                                                                                fulfilment of certain
                                                                                                                                   aware of that distinction,
                                                                                                milestones in the development
                                                                                                                                   hence its correct decision not
                                                                                                of the Mining Areas.” (SoC
                                                                                                                                   to object to this request on
                                                                                                ¶¶ 97-98; Exhibit C 1, Section
                                                                                                                                   the basis that responsive
                                                                                                3: “Purchase Price.”). The
                                                                                                                                   documents are already in the
                                                                                                language could not be clearer:
                                                                                                                                   possession, custody or control
                                                                                                Vale is obligated to pay the
                                                                                                                                   of BSGR.
                                                                                                balance of the purchase price
                                                                                                if certain conditions are met in   BSGR respectfully seeks an
                                                                                                the future, and otherwise not.     order requiring Vale to
                                                                                                This is obviously not an option    produce all documents
                                                                                                as the term is legally             responsive to this request.
                                                                                                understood, and whatever lay
                                                                                                actors might call it does not
                                                                                                change that reality.



42. In relation to the Palladino      SoC, para 224   Vale is, in its SoC, ambiguous about      Vale objects to this Request       In light of Vale's eventual      NO DECISION
    Affair, referred to at SoC para                   its state of knowledge in relation to     because the requested              agreement to produce             is required in
                                      SoD, para
    224:                                              the Palladino Affair despite exhibiting   documents are irrelevant to        documents responsive to this     relation to this
    27985142.1                                          82
                                   Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 84 of 94



                                   170(iii)        a letter from Skadden Arps (BSGR's        this proceeding and not           request, BSGR does not           Request. The
                                                   then counsel) to Cleary Gottlieb          material to its outcome. See      propose to respond to Vale's     Tribunal notes
     (a) all documents             Exhibit C-158
                                                   (Vale's counsel) at Exhibit C-158         IBA Rules Art. 3(3)(b) and        objections in detail.            that Vale has
         evidencing Vale's
                                                   which, at page 2 of that document,        Art. 9(2)(a); General                                              agreed to
         awareness of the                                                                                                      BSGR denies that the
                                                   details Vale's awareness of the           Objection 2. Documents                                             “produce
         Palladino Affair; and                                                                                                 requested documents are
                                                   Palladino Affair in 2012, including the   relating to Vale’s “state of                                       reasonably
                                                                                                                               irrelevant and immaterial.
                                                   reference to contemporaneous              knowledge in relation to the                                       responsive, non-
     (b) all documents relating
                                                   discussions involving Messrs Torres       Palladino Affair” in 2012 have    BSGR notes Vale's agreement      privileged
         to Vale's internal
                                                   and Rodrigues.                            no bearing whatsoever on          to provide documents "related    documents,
         consideration and
                                                                                             whether and the extent to         to Vale’s awareness of the       related to Vale’s
         analysis in relation to                   Vale alleges that it was not aware of
                                                                                             which Vale relied on BSGR’s       'Palladino Affair' between       awareness of the
         the same.                                 previous attempts to blackmail BSGR
                                                                                             representations in deciding to    October 2012 and June 2013".     ‘Palladino Affair’
                                                   (SoC, para 224).
                                                                                             enter the joint venture in        Vale has imposed arbitrary       between October
                                                   The documents requested are               April 2010. In any event, and     parameters in relation to its    2012 and June
                                                   relevant and material to Vale's           contrary to BSGR’s claim that     own search, which bear no        2013, subject to
                                                   awareness of the Palladino Affair,        the SoC is “ambiguous about       relation to the request as put   its General
                                                   and in particular, its state of           [Vale’s] state of knowledge in    by BSGR; neither has Vale        Objections, and
                                                   knowledge, including during the           relation to the Palladino         adequately explained on what     to the extent
                                                   Technical Committee process, and          Affair,” Vale expressly states    basis it seeks to impose that    such documents
                                                   the issues considered by Vale when        in the SoC that “Vale had         timeline.                        exist.” The
                                                   responding to the allegations made        never been made aware of the                                       Tribunal further
                                                                                                                               However, in the interests of
                                                   in the course of the Technical            allegedly forged documents or                                      observes that
                                                                                                                               proportionality, BSGR seeks
                                                   Committee process.                        blackmail threats.” (SoC                                           BSGR “seeks no
                                                                                                                               no further order from the
                                                                                             ¶ 224).                                                            further order
                                                                                                                               Tribunal in relation to this
                                                                                                                                                                from the Tribunal
                                                                                             Further, Vale objects to this     request.
                                                                                                                                                                in relation to this
                                                                                             Request to the extent it
                                                                                                                                                                request.”
                                                                                             purports to request
                                                                                             documents related to Vale’s
                                                                                             “internal consideration” of the
                                                                                             so-called “Palladino Affair,”
                                                                                             that are protected by legal
                                                                                             privilege. See IBA Rules Art.
                                                                                             9(2)(b); General Objection 7.
                                                                                             Unlike BSGR, which has
                                                                                             expressly referred to legal
                                                                                             advice it received in its SoD
                                                                                             (SoD ¶ 102; Steinmetz WS ¶
                                                                                             78; Pollak WS ¶ 52), Vale has
                                                                                             not waived privilege and has

27985142.1                                          83
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 85 of 94



                                                                                                no intention of doing so.
                                                                                                Notwithstanding these
                                                                                                objections, and to avoid
                                                                                                unnecessary disputes, Vale
                                                                                                agrees to produce
                                                                                                reasonably responsive,
                                                                                                non-privileged documents,
                                                                                                related to Vale’s
                                                                                                awareness of the
                                                                                                “Palladino Affair”
                                                                                                between October 2012
                                                                                                and June 2013, subject to
                                                                                                its General Objections,
                                                                                                and to the extent such
                                                                                                documents exist.

43. All documents passing between      SoC,             It is BSGR's position that the          Vale objects to this Request as     BSGR denies that the request    The Request,
    Vale and representatives of the    footnotes 260,   Government of Guinea relied on the      non-specific, vastly overbroad      is lacking in specificity,      including the
    following individuals and          261, 264, 267,   support of the external organisations   and unduly burdensome. See          excessively broad or unduly     “refined” version
    organisations, including minutes   268, 270, 276-   and advisors listed at (a) to (g) of    IBA Rules Art. 3(3)(a) and Art.     burdensome.                     of it set forth in
    of any meetings with               8                this Request to cause maximum           9(2)(c); General Objection 1.                                       BSGR’s Reply
                                                                                                                                    BSGR notes Vale's concerns as
    representatives of the following                    harm and prejudice to BSGR (SoD,        This Request makes no                                               Column, is
                                       SoD, paras 13,                                                                               to the subject matter of this
    individuals and organisations:                      paras 13, 172, 191, 194; paras 19.5     attempt to even limit the                                           DENIED as
                                       16, 174, 184,                                                                                request and the date range.
                                                        and 61 of Cramer JR witness             subject matter of the                                               lacking sufficient
                                       189, 191, 194                                                                                Mindful of those concerns,
                                                        statement at Exhibit C-78; p. 3 of      requested documents                                                 relevance or
                                                                                                                                    BSGR is content to refine its
         (a) Revenue Watch             Exhibit C-78     Exhibit R-87). BSGR pleads at           allegedly passing between Vale                                      materiality.
                                                                                                                                    request as follows:
             (Exhibits C-78, C-61);                     paragraphs 16 and 174 of its SoD        and unidentified
                                       Exhibit R-87
                                                        that Vale saw this as the perfect       “representatives” of 4              All documents passing
         (b) Global Witness (SoD,                       opportunity to exit its deal with       organizations and 3 individuals     between Vale and
             paras 13, 191, 194);                       BSGR which it viewed as an option.      over an undefined time              representatives of the
                                                        It is BSGR's case that Vale decided     period. It is the antithesis of a   following individuals and
         (c) Open Society Institute                     that its interests lay in cooperating   “narrow and specific”               organisations, between 10
             (Exhibits C-78, C-61);                     with President Condé's campaign         category of documents, see          December 2010 and 18 April
                                                        against BSGR rather than supporting     IBA Rules Art. 3(a)(ii), and        2014 in relation to mining
         (d) George Soros (SoD,                         its joint venture partner (SoD, paras   would impose an                     rights awards to BSGR
             para 172; Exhibit R-87;                    174, 187, 189).                         “unreasonable burden” on            and/or BSGR Guernsey
             Exhibit C-78, para                                                                 Vale, see IBA Rules Art.            and/or BSGR Guinea,
                                                        Evidence of the extent to which Vale
             19.5);                                                                             9(2)(a).                            including minutes of any
                                                        colluded with the advisors who
                                                                                                                                    meetings with
                                                        assisted President Condé in             Vale also objects to this
    27985142.1                                           84
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 86 of 94



     (e) Paul Collier (Exhibit R-              expropriating rights belonging to            Request because it is on its       representatives of the
         87);                                  BSGR and/or BSGR Guernsey and/or             face irrelevant and not            following individuals and
                                               BSGR Guinea is material to BSGR's            material to the outcome of         organisations:
     (f) The Africa Governance                 counterclaim that Vale is in breach of       this case and is wholly
                                                                                                                               (a) Revenue Watch
         Initiative (Exhibit R-                the Framework Agreement and/or               speculative. In short, this
                                                                                                                                   (Exhibits C-78, C-61);
         87); and                              the Shareholders Agreement (SoD,             Request is a “fishing
                                               para 326(i) to (iv)).                        expedition” in the guise of        (b) Global Witness (SoD,
     (g) Tony Blair (Exhibit R-                                                             disclosure and as such is              paras 13, 191, 194);
                                               Furthermore, Vale relies heavily on
         87).                                                                               clearly improper. See IBA
                                               articles by Global Witness to                                                   (c) Open Society Institute
                                                                                            Rules Art. 3(3)(b) and Art.
                                               "evidence" its allegations of bribery                                               (Exhibits C-78, C-61);
                                                                                            9(2)(a).
                                               against BSGR. As set out at
                                                                                                                               (d) George Soros (SoD, para
                                               paragraph 194 of the SoD: "Vale              Finally, BSGR’s assertion that
                                                                                                                                   172; Exhibit R-87;
                                               relies on these [Global Witness]             Vale treated its joint venture
                                                                                                                                   Exhibit C-78, para 19.5);
                                               articles as if they amounted to facts.       with BSGR as an “option” is
                                               See, for example, Vale’s assertion that      wordplay that adds nothing of      (e) Paul Collier (Exhibit R-
                                               'Another journalist was … told not to        substance to its position. The         87);
                                               mention Mrs Touré in connection with         parties’ contract expressly
                                               BSGR', citing a 2014 Global Witness          provides that following Vale’s     (f) The Africa Governance
                                               article as the sole source, yet without      payment of US$500 million,             Initiative (Exhibit R-87);
                                               saying who said this, when, or where.        Vale would pay an additional           and
                                               Global Witness is an organisation which      US$2 billion “upon the             (g) Tony Blair (Exhibit R-
                                               has campaigned against BSGR and is           fulfilment of certain                  87).
                                               funded at least in part by George Soros,     milestones in the development
                                               who also funded the Technical                of the Mining Areas.” (SoC         As reformulated, this request
                                               Committee. This is an organisation with      ¶¶ 97-98; Exhibit C 1, Section     can no longer be said to be
                                               an axe to grind against BSGR and an          3: “Purchase Price.”). The         lacking in specificity,
                                               agenda which has consistently been           language could not be clearer:     excessively broad or unduly
                                               publicly to criticise BSGR (just as George   Vale is obligated to pay the       burdensome.
                                               Soros has done through other means)".        balance of the purchase price      BSGR also denies that the
                                                                                            if certain conditions are met in   requested documents are
                                               The documents requested are
                                                                                            the future, and otherwise not.     irrelevant. Vale makes a bald
                                               relevant and material to
                                                                                            This is obviously not an option    assertion that the requested
                                               demonstrating the extent to which
                                                                                            as the term is legally             documents are irrelevant,
                                               Vale sought to verify the evidence on
                                                                                            understood, and whatever lay       without explaining on what
                                               which it relies to make out its claim
                                                                                            actors might call it does not      basis those documents can be
                                               in this arbitration and the
                                                                                            change that reality.               said to be irrelevant. BSGR,
                                               involvement of Vale in the
                                               production of the documents on                                                  on the other hand, is clear
                                               which it relies.                                                                about the way in which this
                                                                                                                               request relates to its
27985142.1                                       85
                                    Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 87 of 94



                                                                                                                                  counterclaim.
                                                                                                                                  Having relied on articles by
                                                                                                                                  Global Witness itself, Vale is
                                                                                                                                  not in a position to label as
                                                                                                                                  irrelevant Vale's dealing with
                                                                                                                                  that and similar organisations.
                                                                                                                                  In the circumstances, BSGR
                                                                                                                                  respectfully seeks an order
                                                                                                                                  that Vale produce all
                                                                                                                                  documents responsive to
                                                                                                                                  BSGR's refined and
                                                                                                                                  reformulated request.

44. All documents passing between   SoD, paras 20   BSGR's position in its SoD is that, in   Vale objects to this Request as      BSGR denies that the request      The Request is
    Vale and President Condé        and 187         breach of the Framework                  non-specific, vastly overbroad       is lacking in specificity,        DENIED as
    and/or other representatives,                   Agreement and the Shareholders'          and unduly burdensome,               excessively broad or unduly       lacking sufficient
                                    AA 1, para
    advisors and officials of the                   Agreement, Vale facilitated the          spanning nearly four years.          burdensome. The objection         relevance or
                                    164
    Government of Guinea                            expropriation of BSGR's and/or           See IBA Rules Art. 3(3)(a) and       appears to be sustained simply    materiality.
    between 30 April 2010 and 23                    BSGR Guernsey's and/or BSGR              Art. 9(2)(c); General                on the basis that the request
    April 2014 and notes of any                     Guinea's rights because, by this time,   Objections 1 & 4. This               spans a four year period.
    meetings between                                it sought an exit from the joint         Request, copied nearly
                                                                                                                                  The mere fact that the request
    representatives of the same.                    venture "or re-engagement with the       verbatim from Rio Tinto’s
                                                                                                                                  spans four years is an
                                                    GoG on more favourable terms" (AA        Request for Production No.
                                                                                                                                  irrelevance. BSGR does not
                                                    para 164, SoD para 20).                  83 in connection with the
                                                                                                                                  anticipate that the volume of
                                                                                             RICO Proceedings, was
                                                    The documents requested are                                                   correspondence passing Vale
                                                                                             overruled by the U.S. Court
                                                    relevant and material because                                                 and President Condé (and
                                                                                             under the far broader U.S.
                                                    evidence of Vale's contact with                                               members of the President's
                                                                                             discovery standards. (See Rio
                                                    President Condé and re-engagement                                             team) is voluminous. For all of
                                                                                             Tinto PLC v. Vale, S.A. et. al, 28
                                                    with the Government of Guinea                                                 the reasons stated by BSGR in
                                                                                             July 2015 Hr’g Tr., Dkt. No.
                                                    (SoD, para 20) is central to BSGR's                                           support of its request, the
                                                                                             311 at 11:1-4) (Ex. C-224).
                                                    counterclaim.                                                                 requested documents relate
                                                                                             See General Objections 4 & 5.
                                                                                                                                  directly to BSGR's
                                                    The documents requested are also
                                                                                                                                  counterclaim.
                                                    relevant to show the extent of Vale's
                                                    cooperation with the Government                                               In addition, the mere fact that
                                                    of Guinea in the revocation of the                                            a similar request was made in
                                                    mining rights, and whether Vale took                                          the context of the RICO
                                                    any steps or made any effort to                                               Proceedings is also an
                                                    resist the Government of Guinea's                                             irrelevance. The issues arising
    27985142.1                                       86
                                          Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 88 of 94



                                                       withdrawal of the rights, as it was                                         in those proceedings are
                                                       obliged to do pursuant to the                                               different from the issues
                                                       Framework Agreement and the                                                 arising in this arbitration. In
                                                       Shareholders' Agreement.                                                    addition, even if, which is
                                                                                                                                   denied, there is a meaningful
                                                       The documents may also
                                                                                                                                   overlap between the request
                                                       demonstrate that President Condé
                                                                                                                                   made in the context of these
                                                       withdrew BSGR's and/or BSGR
                                                                                                                                   proceedings and the request
                                                       Guernsey's and/or BSGR Guinea's
                                                                                                                                   made to the New York
                                                       mining rights through a process
                                                                                                                                   courts, the Tribunal is not
                                                       which he orchestrated to achieve his
                                                                                                                                   bound to arrive at the same
                                                       own interests.
                                                                                                                                   decision as that New York
                                                                                                                                   court.
                                                                                                                                   BSGR respectfully seeks the
                                                                                                                                   production of all responsive
                                                                                                                                   documents.

45. In relation to the "additional        SoC, paras   It is BSGR's case that the regulatory       Vale agrees to produce          BSGR notes Vale's agreement            NO DECISION
    criminal investigations into BSGR’s   230-241      investigations ongoing in various           reasonably responsive,          to produce responsive                  is required in
    acquisition of the Mining Rights"                  jurisdictions exist solely as a result of   non-privileged documents        documents. That said, Vale's           relation to at
                                          SoD, paras
    (SoC, paras 230-241), all                          the requests made by the                    between 1 January 2005          agreement extends only to              least part of this
                                          224-226
    documents passing between                          Government of Guinea and go no              and 30 April 2014               "documents between 1 January           Request. The
    Vale and the relevant regulatory                   further than the Letters of Request         exchanged with the              2005 and 30 April 2014                 Tribunal notes
    authorities in the following                       issued by the Government of                 government entities in the      exchanged with the government          that Vale has
    jurisdictions:                                     Guinea, which letter is itself based        jurisdictions listed in parts   entities in the jurisdictions listed   agreed to
                                                       on flawed allegations (SoD, paras           (a)-(e) in their capacity as    in parts (a)-(e) in their capacity     “produce
                                                       224-226).                                   regulators regarding the        as regulators regarding the            reasonably
         (a) the United States;                                                                    “additional criminal            'additional criminal investigations    responsive, non-
                                                       The documents requested will
                                                                                                   investigations into BSGR’s      into BSGR’s acquisition of the         privileged
                                                       demonstrate whether Vale is justified
         (b) the UK;                                                                               acquisition of the Mining       Mining Rights'…". Given that           documents
                                                       in relying on the existence of the
                                                                                                   Rights,” including the          the investigations referred to         between 1
                                                       investigations in its SoC.
         (c) Switzerland;                                                                          Grand Jury subpoena             in the request are ongoing,            January 2005 and
                                                       Evidence of the information and             received by Vale,               there is no basis upon which           30 April 2014
         (d) Guinea; and                               representations that Vale provided          documents produced by           Vale is entitled to limit its          exchanged with
                                                       to the relevant regulatory authorities      Vale in response to             agreement to 30 April 2014.            the government
         (e) Guernsey.                                 is also relevant to the extent to           governmental requests,          It is unclear on what basis Vale       entities in the
                                                       which Vale supported or sought to           and any transmittal letters     has arbitrarily imposed that           jurisdictions listed
                                                       defend the withdrawal of BSGR's             subject to its General          cut off point.                         in parts (a)-(e) in
                                                       and/or BSGR Guernsey's and/or               Objections, and to the                                                 their capacity as
                                                                                                                                   BSGR respectfully seeks an
    27985142.1                                           87
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 89 of 94



                        BSGR Guinea's mining rights.   extent such documents   order that Vale disclose all    regulators
                                                       exist.                  responsive documents from 1     regarding the
                                                                               January 2005 to the date of     ‘additional
                                                                               production.                     criminal
                                                                                                               investigations into
                                                                               For the reasons explained in
                                                                                                               BSGR’s
                                                                               paragraph 1 of BSGR's replies
                                                                                                               acquisition of the
                                                                               to Vale's objections, the
                                                                                                               Mining Rights,’
                                                                               caveats in Vale's proposed
                                                                                                               including the
                                                                               formulation should not form
                                                                                                               Grand Jury
                                                                               part of the final order.
                                                                                                               subpoena
                                                                                                               received by Vale,
                                                                                                               documents
                                                                                                               produced by Vale
                                                                                                               in response to
                                                                                                               governmental
                                                                                                               requests, and any
                                                                                                               transmittal letters
                                                                                                               subject to its
                                                                                                               General
                                                                                                               Objections, and
                                                                                                               to the extent
                                                                                                               such documents
                                                                                                               exist.”
                                                                                                               The remainder of
                                                                                                               the Request is
                                                                                                               DENIED as
                                                                                                               overly broad and
                                                                                                               unduly
                                                                                                               burdensome in
                                                                                                               accordance with
                                                                                                               Vale’s general
                                                                                                               objections one
                                                                                                               and four.




27985142.1               88
                                      Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 90 of 94




46. All internal Vale documents       SoD, paras         These documents are relevant to           Vale objects to this Request        BSGR denies that the                The Request is
    relating to Vale's decision not   18(v), 189,        BSGR's case that Vale has failed to       because the requested               requested documents are             DENIED based
    to participate in BSGR's ICSID    269(iii),          mitigate its losses by its refusal to     documents are irrelevant to         irrelevant and immaterial.          on legal privilege.
    claim against the Government      307(iii), 327 to   authorise VBG Guernsey and VBG            this proceeding and not             Vale simply states that its
    of Guinea                         342                Guinea to join the ICSID                  material to its outcome. See        decision not to participate in
                                                         proceedings commenced by BSGR             IBA Rules Art. 3(3)(b) and          the ICSID claim against the
                                                         against Guinea (SoD para 269(iii)).       Art. 9(2)(a); General               Republic of Guinea has no
                                                                                                   Objection 2. Documents              bearing on BSGR's
                                                         It is also BSGR's case that Vale
                                                                                                   relating to Vale’s decision not     counterclaims. For all the
                                                         effectively elected to terminate the
                                                                                                   to participate in BSGR’s ICSID      reasons stated in support of
                                                         joint venture with BSGR and allowed
                                                                                                   claim against the Government        this request, it is BSGR's
                                                         the revocation of BSGR's and/or
                                                                                                   of Guinea – which is                position that Vale's failure to
                                                         BSGR Guernsey's and/or BSGR
                                                                                                   undisputed – have no bearing        join BSGR in the ICSID claim
                                                         Guinea's mining rights by, inter alia,
                                                                                                   whatsoever on BSGR’s                amounts to a breach of
                                                         its refusal to join the ICSID
                                                                                                   counterclaims. Further, Vale        contract. Vale may now deny
                                                         proceedings commenced by BSGR
                                                                                                   has already explained its           liability, as is its entitlement;
                                                         against Guinea, seeking
                                                                                                   decision not to participate in      that issue will therefore fall
                                                         reengagement with Guinea on more
                                                                                                   BSGR’s ICSID claim in               due for consideration at the
                                                         favourable terms (SoC, para 20; AA
                                                                                                   correspondence with BSGR,           forthcoming merits hearing.
                                                         1, para 164).
                                                                                                   in which it laid out its position   However, to suggest, as Vale
                                                         They are also relevant to BSGR’s          that BSGR provided no legally       seeks to do in its objection to
                                                         counterclaim for breach of sections       sufficient basis for a claim        this request, that Vale's
                                                         7, 16(11) and section 3.6 of Schedule     against the Government of           decision not to participate in
                                                         5 of the Framework Agreement and          Guinea.                             the ICSID claim has no bearing
                                                         Sections 3(1) and 17(11) of the                                               on the counterclaim is simply
                                                                                                   Further, Vale objects to this
                                                         Shareholders' Agreement, on the                                               wrong.
                                                                                                   Request to the extent it seeks
                                                         basis of Vale's failure to cause VBG
                                                                                                   production of documents             Vale's comment that "BSGR
                                                         Guernsey and VBG Guinea to join
                                                                                                   protected by legal privilege.       provided no legally sufficient
                                                         arbitration proceedings against the
                                                                                                   See IBA Rules Art. 9(2)(b);         basis for a claim against the
                                                         Government of Guinea over the
                                                                                                   General Objection 7. Unlike         Government of Guinea" is not
                                                         illegal taking of the Mining Rights and
                                                                                                   BSGR, which has expressly           understood.
                                                         to join BSGR in such action (SoD,
                                                                                                   referred to legal advice it
                                                         paras 329(ii)-343).                                                           BSGR seeks an order for the
                                                                                                   received in its SoD (SoD
                                                                                                                                       production of all responsive
                                                                                                   ¶ 102; Steinmetz WS ¶ 78;
                                                                                                                                       documents.
                                                                                                   Pollak WS ¶ 52), Vale has not
                                                                                                   waived privilege and has no
                                                                                                   intention of doing so.


    27985142.1                                            89
                                       Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 91 of 94




47. In relation to the potential re-   SoD, paras       BSGR seeks a declaration in these          Vale objects to this Request,        BSGR is not privy to the           The Request is
    awarding of licences and other     266(i), 360 to   proceedings that Vale be prohibited        which is based on the false          details surrounding the            DENIED as
    rights previously held by BSGR     363              from participating in a tender for         premise that a new tender for        Government of Guinea's latest      lacking sufficient
    and/or BSGR Guernsey and/or                         Simandou Blocks 1 and 2 and/or             Simandou Blocks 1 and 2              attempts to award (or re-          relevance or
    BSGR Guinea between 2010                            Zogota, on the basis of the non-           and/or Zogota has occurred,          award) the licenses previously     materiality.
    and the date of this Request:                       compete provision at clause 13.2 of        and because any preparation          held by BSGR and/or BSGR
                                                        the Framework Agreement (SoD,              for any future tender                Guernsey and/or BSGR
                                                        para 360).                                 constitutes highly sensitive         Guinea. BSGR is, however,
         (a) all documents passing                                                                 commercial information               concerned that Vale has
                                                        The requested documents will show
             between the                                                                           whose disclosure in advance          participated in that process,
                                                        whether Vale applied for and/or was
             Government of Guinea                                                                  of any such tender would             with all of the consequences
                                                        granted mining rights by the
             (including                                                                            create severe commercial             that flow from that.
                                                        Government of Guinea in Simandou
             representatives, agents                                                               prejudice to Vale. See IBA
                                                        or Zogota, in breach of the non-                                                Vale states, in response to this
             and advisors of the                                                                   Rules Art. 9(2)(e). Vale
                                                        compete provision (SoD, paras 360-                                              request, that "the facts on
             Government of Guinea                                                                  further objects to this Request
                                                        363).                                                                           which this Request is based are
             and/or President                                                                      as it is based on a series of
                                                                                                                                        therefore non-existent". It is
             Condé and/or                               In addition, the documents                 hypotheticals, including (i) that
                                                                                                                                        unclear precisely what is
             Mohammed Condé)                            requested also go to the                   Vale applies for licenses or
                                                                                                                                        meant by that; a more evasive
             and Vale in relation to                    quantification of Vale's claims. If it     rights to Zogota and
                                                                                                                                        response and objection is
             the same; and                              transpires that Vale has applied for       Simandou Blocks 1 and 2, (ii)
                                                                                                                                        difficult to conceive of.
                                                        and is granted mining rights by the        that Vale is awarded those
         (b) all documents sent by                      Government of Guinea in Simandou           licenses or rights, and (iii) that   Vale's statement is not an
             or to Vale in relation                     or Zogota, sums spent by Vale in           Vale could apply its prior           unequivocal statement that the
             to the same.                               relation to exploration in that region     expenditures in the joint            requested documents do not
                                                        will not on any view have been             venture toward whatever              exist. If the requested
                                                        wasted and will not be recoverable         unknown obligations would be         documents do exist, they must
                                                        in this arbitration (SoD, para 266(ii)).   required under the new               be produced; if they do not
                                                                                                   licenses or rights. The facts        exist, Vale must say so.
                                                                                                   on which this Request is based
                                                                                                                                        BSGR denies that any
                                                                                                   are therefore non-existent.
                                                                                                                                        responsive documents should
                                                                                                   Vale also objects to this            be withheld from production
                                                                                                   Request because the                  on the grounds of commercial
                                                                                                   requested documents are              sensitivity. BSGR is, of course,
                                                                                                   irrelevant to this proceeding        already aware of the
                                                                                                   and not material to its              commercial background and
                                                                                                   outcome. See IBA Rules Art.          context to the mining rights.
                                                                                                   3(3)(b) and Art. 9(2)(a);            Moreover, the provisions of
                                                                                                   General Objection 2. It is           the LCIA Rules and the duties
                                                                                                   beyond dispute that the non-         of confidentiality in this
    27985142.1                                            90
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 92 of 94



                                                  compete provision at section       arbitration provide that there
                                                  13.2 of the Framework              is no real risk associated with
                                                  Agreement terminated “on           the production of the
                                                  the date on which one of the       requested documents. Vale
                                                  Parties and/or its Affiliates      complains that production
                                                  cease to be shareholder(s) in      would cause prejudice, but
                                                  BSGR Guinea” and is                does not explain what
                                                  therefore no longer operative      prejudice precisely would be
                                                  and irrelevant. (See Exhibit       suffered.
                                                  C-1, Schedule 4, Part B,
                                                                                     Vale then sets out its own
                                                  Section 13.2; Share Purchase
                                                                                     "spin" on the request –
                                                  Agreement, dated 13 March
                                                                                     unrelated to BSGR's
                                                  2015, Clause 6.1).
                                                                                     formulation of its request –
                                                  Further, Vale objects to part      before declaring that "the facts
                                                  (b) of this Request as non-        upon which this Request is based
                                                  specific, overbroad and unduly     are therefore non-existent".
                                                  burdensome. See IBA Rules          Those "facts" are Vale's
                                                  Art. 3(3)(a) and Art. 9(2)(c);     formulation, as opposed to the
                                                  General Objections 1 & 4.          request as stated. In other
                                                  This Request, which fails to       words, Vale has engineered a
                                                  identify any specific individual   self-serving factual scenario
                                                  or entity with which Vale          which it is then able to reject
                                                  allegedly shared documents is      as not having taken place.
                                                  the antithesis of a “narrow
                                                                                     BSGR denies that the
                                                  and specific” category of
                                                                                     requested documents are
                                                  documents, see IBA Rules Art.
                                                                                     irrelevant and immaterial.
                                                  3(3)(a)(ii), and would impose
                                                                                     Insofar as Vale has at any point
                                                  an “unreasonable burden” on
                                                                                     in time acted in a manner that
                                                  Vale, see IBA Rules Art.
                                                                                     is inconsistent to its duties to
                                                  9(2)(a).
                                                                                     the joint venture, that is
                                                                                     relevant to BSGR's
                                                                                     counterclaim.
                                                                                     BSGR also denies that the
                                                                                     request lacks specificity, is
                                                                                     excessively broad or unduly
                                                                                     burdensome. BSGR is not, of
                                                                                     course, aware of which
                                                                                     individuals may have been in

27985142.1               91
                                          Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 93 of 94



                                                                                                                               correspondence in relation to
                                                                                                                               this matter. BSGR merely
                                                                                                                               seeks documents passing
                                                                                                                               between Vale and the
                                                                                                                               Government of Guinea
                                                                                                                               (namely, whoever the
                                                                                                                               responsible individual or entity
                                                                                                                               may be) relating to a specific
                                                                                                                               issue. The request could not
                                                                                                                               have been any narrower than
                                                                                                                               it already is.
                                                                                                                               BSGR therefore seeks an
                                                                                                                               order for the production of all
                                                                                                                               responsive documents or, if
                                                                                                                               responsive documents do not
                                                                                                                               exist – based on the request
                                                                                                                               as framed by BSGR and not
                                                                                                                               according to Vale's artificial
                                                                                                                               and self-serving reformulation
                                                                                                                               of the request – an
                                                                                                                               unequivocal statement that
                                                                                                                               responsive documents do not
                                                                                                                               exist.

48. All internal Vale documents           SoD, paras   By a share purchase agreement          Vale objects to this Request     BSGR denies that the                The Request is
    relating to Vale's decision to sell   360 – 363    dated 13 March 2015, BSGR              because the requested            requested documents are             DENIED on the
    its shares in VBG Guernsey to                      acquired Vale's shareholding in VBG    documents are irrelevant to      irrelevant and immaterial.          basis of legal
    BSGR in March 2015.                                Guernsey.                              this proceeding and not                                              privilege and as
                                                                                                                               The motivation and
                                                                                              material to its outcome. See                                         lacking sufficient
                                                       Pursuant to clause 13.2 of the                                          commercial rationale behind
                                                                                              IBA Rules Art. 3(3)(b) and                                           relevance or
                                                       Framework Agreement, Vale was                                           Vale's decision to sell its
                                                                                              Art. 9(2)(a); General                                                materiality.
                                                       bound by a non-compete obligation                                       shares in VBG Guernsey are
                                                                                              Objection 2. It is beyond
                                                       "unless and until it ceased to be a                                     plainly relevant in this
                                                                                              dispute that the non-compete
                                                       shareholder" in VBG Guernsey (SoD,                                      arbitration. Insofar as Vale
                                                                                              provision at section 13.2 of
                                                       para 361).                                                              decided to sell those shares in
                                                                                              the Framework Agreement
                                                                                                                               order to participate in the
                                                       BSGR seeks a declaration that Vale     terminated “on the date on
                                                                                                                               Government of Guinea's
                                                       and each member of its group is        which one of the Parties
                                                                                                                               tender process, documents
                                                       prohibited from participating in any   and/or its Affiliates cease to
                                                                                                                               relating to that decision will be
                                                       tender for Simandou Blocks 1 and 2     be shareholder(s) in BSGR
                                                                                                                               relevant to BSGR's
    27985142.1                                          92
             Case 1:20-mc-00212-AJN Document 31-18 Filed 06/26/20 Page 94 of 94



                        and/or Zogota (SoD, para 363).            Guinea” and is therefore no     counterclaim. Equally,
                                                                  longer operative and            contacts between Vale and the
                        The documents requested will
                                                                  irrelevant. (See Exhibit C-1,   Government of Guinea in
                        evidence Vale's reasons for selling its
                                                                  Schedule 4, Part B, Section     relation to the tender process
                        shares in VBG Guernsey and the
                                                                  13.2; Share Purchase            in the period prior to 13
                        extent to which the sale of those
                                                                  Agreement, dated 13 March       March 2015 would amount to
                        shares is connected to (a) the tender
                                                                  2015, Clause 6.1).              a breach of contract, and in
                        process for the licenses and other
                                                                                                  particular, the non-compete
                        rights previously held by BSGR            Vale also objects to this
                                                                                                  provision at clause 13.2 of the
                        and/or BSGR Guernsey and/or BSGR          Request to the extent it
                                                                                                  Framework Agreement.
                        Guinea; and (b) the non-compete           purports to request
                                                                                                  There is an apparent overlap
                        provision in the Framework                documents protected by legal
                                                                                                  in time between Vale's
                        Agreement.                                privilege. See IBA Rules Art.
                                                                                                  decision to sell its shares in
                                                                  9(2)(b); General Objection 7.
                                                                                                  VBG Guernsey and the press
                                                                  Unlike BSGR, which has
                                                                                                  comment on the Government
                                                                  expressly referred to legal
                                                                                                  of Guinea's tender process in
                                                                  advice it received in its SoD
                                                                                                  respect of licences previously
                                                                  (SoD ¶ 102; Steinmetz WS ¶
                                                                                                  held by BSGR and/or BSGR
                                                                  78; Pollak WS ¶ 52), Vale has
                                                                                                  Guernsey and/or BSGR
                                                                  not waived privilege and has
                                                                                                  Guinea.
                                                                  no intention of doing so.
                                                                                                  On that basis, BSGR
                                                                                                  respectfully seeks an order
                                                                                                  that Vale produce all of the
                                                                                                  requested documents.




27985142.1               93
